 



Exhibit 10.19
AMENDED AND RESTATED
AIRBUS A350 XWB PURCHASE AGREEMENT
dated as of October 2, 2007
between
AIRBUS S.A.S.
Seller
and
US AIRWAYS, INC.
Buyer

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement    
EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



C O N T E N T S

         
0 DEFINITIONS
    8  
 
       
1 SALE AND PURCHASE
    15  
 
       
2 SPECIFICATION
    16  
 
       
2.1 Specification Documents
    16  
2.2 Customization Milestones Chart
    17  
2.3 Propulsion Systems
    17  
 
       
3 PRICE
    18  
 
       
3.1 Base Price of Aircraft
    18  
3.2 The Final Contract Price of an Aircraft
    19  
3.3 Taxes, Duties and Imposts
    19  
 
       
4 PRICE REVISION
    21  
 
       
5 PAYMENT TERMS
    22  
 
       
5.1 Payments
    22  
5.2 Predelivery Payments
    22  
5.3 Initial Payment
    24  
5.4 Payment of Balance of the Final Contract Price
    24  
5.5 Application of Payments
    25  
5.6 Overdue Payments
    25  
5.7 Proprietary Interest
    25  
5.8 Payment in Full
    26  
 
       
6 INSPECTION
    27  
 
       
6.1 Manufacture Procedures
    27  
6.2 Inspection Procedures
    27  
6.3 Representatives
    27  
 
       
7 CERTIFICATION
    29  
 
       
7.1 Type Certification
    29  
7.2 Export Certificate of Airworthiness
    29  
7.3 Additional FAA Requirements
    29  
7.4 Additional EASA Requirements
    29  
7.5 Specification Changes After Delivery
    30  
 
       
8 TECHNICAL ACCEPTANCE
    31  
 
       
8.1 Technical Acceptance Process
    31  
8.2 Buyer’s Attendance
    31  
8.3 Certificate of Acceptance
    32  

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   ii
EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



         
8.4 Finality of Acceptance
    32  
8.5 Aircraft Utilization
    32  
 
       
9 DELIVERY
    33  
 
       
9.1 Delivery Schedule
    33  
9.2 Delivery Process
    33  
9.3 Flyaway
    34  
 
       
10 EXCUSABLE DELAY AND TOTAL LOSS
    35  
 
       
10.1 Scope of Excusable Delay
    35  
10.2 Consequences of Excusable Delay
    35  
10.3 Termination on Excusable Delay
    36  
10.4 Total Loss, Destruction or Damage
    37  
10.5 Remedies
    37  
 
       
11 INEXCUSABLE DELAY
    38  
 
       
11.1 Liquidated Damages
    38  
11.2 Renegotiation
    38  
11.3 Termination
    38  
11.4 Remedies
    39  
 
       
12 WARRANTIES AND SERVICE LIFE POLICY
    40  
 
       
12.1 Warranty
    40  
12.2 Seller Service Life Policy
    49  
12.3 Supplier Warranties and Service Life Policy
    53  
12.4 Interface Commitment
    54  
12.5 Exclusivity of Warranties
    55  
12.6 Duplicate Remedies
    57  
12.7 Negotiated Agreement
    57  
12.8 Survivability
    57  
 
       
13. PATENT AND COPYRIGHT INDEMNITY
    58  
 
       
13.1 Indemnity
    58  
13.2 Administration of Patent and Copyright Indemnity Claims
    59  
 
       
14 TECHNICAL DATA AND SOFTWARE SERVICES
    61  
 
       
14.1 Supply
    61  
14.2 Aircraft Identification for Technical Data
    61  
14.3 Integration of Equipment Data
    62  
14.4 Delivery
    62  
14.5 Revision Service
    63  
14.6 Service Bulletins Incorporation
    63  
14.7 Future Developments
    64  
14.8 Technical Data Familiarization
    64  
14.9 Customer Originated Changes
    64  
14.10 Software Products
    66  

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   iii
EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



         
14.11 Warranties
    67  
14.12 Proprietary Rights
    68  
 
       
15 SELLER REPRESENTATIVES
    70  
 
       
15.1 Seller Representatives
    70  
15.2 Resident Customer Support Representatives
    70  
15.3 Customer Support Director
    70  
15.4 Spare Parts Field Representative
    71  
15.5 Buyer’s Service
    71  
15.6 Temporary Assignment and Withdrawal of Resident Customer Support
Representative
    71  
15.7 Representatives’ Status
    71  
 
       
16 TRAINING AND TRAINING AIDS
    72  
 
       
16.1. General
    72  
16.2. Scope
    72  
16.3. Training Organization / Location
    72  
16.4 Training Courses
    72  
16.5 Prerequisites
    74  
16.6. Logistics
    74  
16.7 Flight Operations Training
    76  
16.8 Maintenance Training
    77  
16.9 Supplier and Engine Manufacturer Training
    78  
16.10 Training Aids for the Buyer’s Training Organization
    78  
16.11 Proprietary Rights
    80  
Appendix A to Clause 16
    81  
Appendix B to Clause 16
    84  
 
       
17 SUPPLIER PRODUCT SUPPORT
    87  
 
       
17.1 Equipment Supplier Product Support Agreements
    87  
17.2 Supplier Compliance
    87  
17.3 Supplier Part Repair Stations
    88  
 
       
18 BUYER FURNISHED EQUIPMENT
    89  
 
       
18.1 Administration
    89  
18.2 Requirements
    90  
18.3 Buyer’s Obligation and Seller’s Remedies
    90  
18.4 Title and Risk of Loss
    91  
18.5 Disposition of BFE Following Termination
    91  
 
       
19 INDEMNITIES AND INSURANCE
    93  
 
       
19.1 Seller’s Indemnities
    93  
19.2 Buyer’s Indemnities
    93  
19.3 Notice and Defense of Claims
    94  
19.4 Insurance
    94  
 
       
20 ASSIGNMENTS AND TRANSFERS
    96  

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   iv
EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



         
20.1 Assignments by Buyer
    96  
20.2 Assignments on Sale, Merger or Consolidation
    96  
20.3 Designations by Seller
    96  
20.4 Transfer Prior to Delivery
    96  
20.5 Post Delivery Resale or Lease
    97  
 
       
21. TERMINATION
    98  
 
       
21.1 Termination Events
    98  
21.2 Remedies In Event of Termination
    99  
21.3 Definitions
    100  
21.4 Notice of Termination Event
    100  
21.5 Adequate Assurance of Performance
    100  
21.6 Information Covenants
    100  
21.7 Information Undertakings
    102  
 
       
22 MISCELLANEOUS
    103  
 
       
22.1 Data Retrieval
    103  
22.2 Notices
    103  
22.3 Waiver
    104  
22.4 Interpretation and Law
    104  
22.5 Waiver of Jury Trial
    105  
22.6 No Representations outside of this Agreement
    105  
22.7 Confidentiality
    106  
22.8 Severability
    106  
22.9 Alterations to Contract
    106  
22.10 Inconsistencies
    107  
22.11 Language
    107  
22.12 Headings
    107  
22.13 Counterparts
    107  
 
       
23 CERTAIN REPRESENTATIONS OF THE PARTIES
    108  
 
       
23.1. Buyer’s Representations
    108  
23.2 Seller’s Representations
    108  

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   v
EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



C O N T E N T S

     
EXHIBITS
   
 
   
EXHIBIT A-1.A
  ADD A350-800 XWB AIRCRAFT
 
   
EXHIBIT A-1.B
  A350-800 XWB STANDARD SPECIFICATION
 
   
EXHIBIT A-2.A
  ADD A350-900 XWB AIRCRAFT
 
   
EXHIBIT A-2.B
  A350-900 XWB STANDARD SPECIFICATION
 
   
EXHIBIT A-3.A
  ADD A350-1000 XWB AIRCRAFT
 
   
EXHIBIT A-3.B
  A350-1000 XWB STANDARD SPECIFICATION
 
   
EXHIBIT B-1.A
  SCN FORM
 
   
EXHIBIT B-1.B
  SCNs FOR A350-800 XWB
 
   
EXHIBIT B-2
  MSCN FORM
 
   
EXHIBIT C
  SELLER SERVICE LIFE POLICY: ITEMS COVERED
 
   
EXHIBIT D
  FORM OF CERTIFICATE OF ACCEPTANCE
 
   
EXHIBIT E
  FORM OF BILL OF SALE
 
   
EXHIBIT F
  TECHNICAL DATA INDEX
 
   
EXHIBIT G-1
  SELLER PRICE REVISION FORMULA (2005)
 
   
EXHIBIT G-2
  SELLER PRICE REVISION FORMULA (2007)
 
   
EXHIBIT H
  TERMS AND CONDITIONS FOR LICENSE FOR USE OF SOFTWARE

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   vi
EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



A M E N D E D AND R E S T A T E D
A I R B U S   A350   XWB   P U R C H A S E            A G R E E M E N T
This Agreement is made this 2nd day of October 2007
between
AIRBUS S.A.S., organized and existing under the laws of the Republic of France,
having its registered office located at
1, rond-point Maurice Bellonte
31700 Blagnac, France
(hereinafter referred to as the “Seller”)
and
US Airways, Inc., a corporation organized and existing under the laws of the
State of Delaware, United States of America, having its principal corporate
offices located at 111 West Rio Salado Parkway, Tempe, Arizona 85281 (the
“Buyer”).
WHEREAS the Buyer and the Seller have entered into an A350 Purchase Agreement,
dated as of September 27, 2005, as amended from time to time (the “Original
Agreement”), relating to, inter alia, the sale by the Seller and the purchase by
the Buyer of certain Airbus aircraft.
WHEREAS, the Buyer agrees to place an order with the Seller for certain Airbus
A350 XWB model aircraft, on the terms and conditions herein provided.
WHEREAS, the Buyer and the Seller wish to amend and restate the Original
Agreement to read in its entirety as set forth herein.
NOW THEREFORE IT IS AGREED AS FOLLOWS:

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 7 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



0   DEFINITIONS       For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
will have the following meanings:       A350-800 XWB Aircraft—any or all of the
Airbus A350-800 XWB model aircraft sold to the Buyer by the Seller pursuant to
this Agreement, for which the Scheduled Delivery Month is set forth in Clause
9.1.1, together with all components, equipment, parts and accessories installed
in or on such aircraft and the A350-800 XWB Propulsion Systems installed
thereon.       A350-800 XWB Propulsion Systems—the two (2) Rolls-Royce Trent
XWB72 powerplants installed on an A350-800 XWB Aircraft or to be installed on an
A350-800 XWB Aircraft at Delivery, each composed of the powerplant (as such term
is defined in Chapters 70-80 of the applicable ATA Specification, but limited to
the equipment, components, parts and accessories included in the powerplant, as
so defined) that have been sold to the Seller by Rolls-Royce plc.       A350-800
XWB Specification—the A350-800 XWB Standard Specification, as amended from time
to time in accordance with this Agreement.       A350-800 XWB Standard
Specification—the A350-800 XWB standard specification document number Issue 1,
to be published by the Seller, which includes a maximum take-off weight (MTOW)
of 245 metric tons, maximum landing weight (MLW) of 182.5 metric tons and
maximum zero-fuel weight (MZFW) of 171 metric tons, a copy of which is annexed
as Exhibit A-1.B.       A350-900 XWB Aircraft—any or all of the Airbus A350-900
XWB model aircraft to be sold to the Buyer by the Seller pursuant to this
Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the A350-900 XWB Propulsion Systems
installed thereon.       A350-900 XWB Propulsion Systems—the two (2) Rolls-Royce
Trent XWB87 powerplants installed on an A350-900 XWB Aircraft or to be installed
on an A350-900 XWB Aircraft at Delivery, each composed of the powerplant (as
such term is defined in Chapters 70-80 of the applicable ATA Specification, but
limited to the equipment, components, parts and accessories included in the
powerplant, as so defined) that have been sold to the Seller by Rolls-Royce plc.
      A350-900 XWB Specification—the A350-900 XWB Standard Specification, as
amended from time to time in accordance with this Agreement.       A350-900 XWB
Standard Specification—the A350-900 XWB standard specification document number
Issue 1, to be published by the Seller, which includes an MTOW of 265 metric
tons, MLW of 202.5 metric tons and MZFW of 189.5 metric tons, a copy of which is
annexed as Exhibit A-2.B.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 41 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    A350-1000 XWB Aircraft—any or all of the Airbus A350-1000 XWB model aircraft
to be sold to the Buyer by the Seller pursuant to this Agreement, together with
all components, equipment, parts and accessories installed in or on such
aircraft and the A350-1000 XWB Propulsion Systems installed thereon.      
A350-1000 XWB Propulsion Systems—the two (2) Rolls-Royce Trent XWB95 powerplants
installed on an A350-1000 XWB Aircraft or to be installed on an A350-1000 XWB
Aircraft at Delivery, each composed of the powerplant (as such term is defined
in Chapters 70-80 of the applicable ATA Specification, but limited to the
equipment, components, parts and accessories included in the powerplant, as so
defined) that have been sold to the Seller by Rolls-Royce plc.       A350-1000
XWB Specification—the A350-1000 XWB Standard Specification, as amended from time
to time in accordance with this Agreement.       A350-1000 XWB Standard
Specification—the A350-1000 XWB standard specification document number Issue 1,
to be published by the Seller, which includes an MTOW of 295 metric tons, MLW of
225 metric tons and MZFW of 211 metric tons, a copy of which is annexed as
Exhibit A-3.B.       ADD—collectively or individually, the ADD A350-800 XWB
Aircraft, ADD A350-900 XWB Aircraft and/or ADD A350-1000 XWB Aircraft.       ADD
A350-800 XWB Aircraft—A350-800 XWB Aircraft Description Document No. V 000 0800
Issue D dated December 15, 2006, which may be superseded by issues with a later
date, and, ultimately, by the A350-800 XWB Standard Specification, a copy of
which is annexed as Exhibit A-1.A.       ADD A350-900 XWB Aircraft—A350-900 XWB
Aircraft Description Document No. V 000 0900 Issue D dated December 15, 2006,
which may be superseded by issues with a later date, and, ultimately, by the
A350-900 XWB Standard Specification, a copy of which is annexed as
Exhibit A-2.A.       ADD A350-1000 XWB Aircraft—A350-1000 XWB Aircraft
Description Document No. V 000 1000 Issue D dated December 15, 2006, which may
be superseded by issues with a later date, and, ultimately, by the A350-1000 XWB
Standard Specification, a copy of which is annexed as Exhibit A-3.A.      
Affiliate—with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by or under common control with
such person or entity.       Agreement—this amended and restated Airbus A350 XWB
purchase agreement , including exhibits and appendices attached hereto as the
same may be amended or modified and in effect from time to time.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 9 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Aircraft—any or all of the A350-800 XWB Aircraft, A350-900 XWB Aircraft or
A350-1000 XWB Aircraft under firm order and set forth in Clause 9.1.1.      
Airframe—any Aircraft, excluding the Propulsion Systems therefor.      
ANACS—Airbus North America Customer Services, Inc., a corporation organized and
existing under the laws of Delaware, having an office located at 198 Van Buren
Street, Suite 300, Herndon, VA 20170, or any successor thereto.       ATA
Specification—recommended specifications developed by the Air Transport
Association of America reflecting consensus in the commercial aviation industry
on accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.       Aviation Authority—when
used with respect to any jurisdiction, the government entity that, under the
laws of such jurisdiction, has control over civil aviation or the registration,
airworthiness or operation of civil aircraft in such jurisdiction.       Balance
of the Final Contract Price—means the amount payable by the Buyer to the Seller
on the Delivery Date for an Aircraft after deducting from the Final Contract
Price for such Aircraft the amount of all Predelivery Payments received by the
Seller from the Buyer, in respect of such Aircraft on or before the Delivery
Date.       Base Price—as defined in Clause 3.1.       BFE—see Buyer Furnished
Equipment       Buyer Furnished Equipment or BFE—for any Aircraft, all the items
of equipment that will be furnished by the Buyer and installed in the Aircraft
by the Seller pursuant to Clause 18, as listed in the Specification.      
Certificate of Acceptance—as defined in Clause 8.3.       Change in Law—as
defined in Clause 7.4.1.       COC—see Customer Originated Changes.      
Customer Originated Changes or COC—data originating from the Buyer that are
introduced into Seller’s Technical Data and Documentation, as more completely
set forth in Clause 14.9.       Delivery—the transfer of title to the Aircraft
from the Seller to the Buyer.       Delivery Date—the date on which Delivery
occurs.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 10 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Delivery Location—the facilities of the Seller at the location of final
assembly of the Aircraft, which is currently at the works of Airbus France
S.A.S. in Toulouse, France, or any other mutually agreed upon location.      
Development Changes—as defined in Clause 2.1.4.       DGAC—the Direction
Générale de l’Aviation Civile of France or any successor agency thereto.      
EASA—European Aviation Safety Agency or any successor agency thereto.      
Excusable Delay—as defined in Clause 10.1.       Export Certificate of
Airworthiness—an export certificate of airworthiness issued by the Aviation
Authority of the Delivery Location.       FAA—the U.S. Federal Aviation
Administration or any successor agency thereto.       FCA—see Free Carrier.    
  Final Contract Price—as defined in Clause 3.2.       Free Carrier or FCA—as
defined in Incoterms 2000: ICC Official Rules for the Interpretation of Trade
Terms, published by the International Chamber of Commerce.       Goods and
Services –means any goods, excluding Aircraft, and services that may be
purchased by the Buyer from the Seller or its designee from the Airbus Customer
Services Catalog.       In-house Warranty Labor Rate—as defined in Clause
12.1.8(v)(b).       In-house Warranty Repair—as defined in Clause 12.1.8(i).    
  Initial Payment—each of the initial payment amounts described in Clause 5.3.  
    Interface Problem—as defined in Clause 12.4.1.       LIBOR—the London
Interbank Offered Rate determined on the basis of the offered rates for deposits
in US dollars for a stated interest period (or for six-month deposits in US
dollars if no interest period is stated), which appears on the Reuters Screen
LIBO Page as of 11:00 a.m., London time, on the second Working Day prior to the
start of the relevant interest period. If at least two (2) such offered rates
appear on the Reuters Screen LIBO Page, the rate for that interest period will
be the arithmetic mean of such offered rates rounded to the nearest one-hundred
thousandth of a basis point. If only one (1) offered rate appears, the rate for
that interest period will be “LIBOR” as quoted by National Westminster Bank,
plc, or any successor thereto. “Reuters Screen LIBO Page” means the

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 11 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    display designated as page “LIBO” on the Reuters Monitor Money Rates Service
(or any successor to such page or service).       Manufacturer Specification
Change Notice or MSCN—as defined in Clause 2.1.3.       MSCN—see Manufacturer
Specification Change Notice.       Predelivery Payment—any of the payments made
in accordance with Clause 5.2.       Predelivery Payment Reference Price—as
defined in Clause 5.2.2.       Propulsion Systems—collectively or individually,
the A350-800 XWB Propulsion Systems, A350-900 XWB Propulsion Systems and/or
A350-1000 XWB Propulsion Systems.       Ready for Delivery—with respect to any
Aircraft, the term applicable to such Aircraft when (i) the Technical Acceptance
Process has been successfully completed for such Aircraft and (ii) the Export
Certificate of Airworthiness has been issued therefor.       Resident Customer
Support Representative—as set forth in Clause 15.2.1.       Scheduled Delivery
Month—as defined in Clause 9.1.1.       SCN—see Specification Change Notice.    
  Seller Price Revision Formula—as set forth in Exhibit G-1 or G-2, as
applicable.       Service Life Policy—as set forth to in Clause 12.2.      
SFE—see Seller Furnished Equipment.       Seller Furnished Equipment—as set
forth to in Clause 17.1.1.       Software Products—software, whether bundled
with data or not, specifically designed to provide the Buyer with certain
maintenance and operation capabilities further detailed in the ANACS Customer
Support Catalog.       Specification—collectively or individually, as
applicable, the A350-800 XWB Specification, A350-900 XWB Specification and/or
the A350-1000 XWB Specification.       Specification Change Notice—as defined in
Clause 2.1.2.       Standard Specification—collectively or individually, the
A350-800 XWB Standard Specification, the A350-900 XWB Standard Specification,
and/or the A350-1000 XWB Standard Specification.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 12 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Supplier—any supplier of Supplier Parts.       Supplier Part—any component,
equipment, accessory or part installed in an Aircraft at the time of Delivery
thereof, not including the Propulsion Systems or Buyer Furnished Equipment, for
which there exists a Supplier Product Support Agreement.       Supplier Product
Support Agreement—an agreement between the Seller and a Supplier containing
enforceable and transferable warranties (and in the case of landing gear
suppliers, service life policies for selected structural landing gear elements).
      Technical Data—as set forth in Exhibit F.       Technical Acceptance
Process—as defined in Clause 8.1.1.       Termination Event—as defined in Clause
21.1.       Training Conference—as defined in Clause 16.4.1.       Training
Course Catalog—as defined in Clause 16.4.1.       Type Certificate—as defined in
Clause 7.1.       Warranted Part—as defined in Clause 12.1.1.       Warranty
Claim—as defined in Clause 12.1.7(v).       Working Day—with respect to any
action to be taken hereunder, a day other than a Saturday, Sunday or other day
designated as a holiday in the jurisdiction in which such action is required to
be taken.       The terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement, and not a particular Clause thereof. The
definition of a singular in this Clause will apply to plurals of the same words.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 13 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Except for the purposes of and as provided in Clause 22.10, references in
this Agreement to an exhibit, schedule, article, section, subsection or clause
refer to the appropriate exhibit or schedule to, or article, section, subsection
or clause in this Agreement.       Except for the preceding sentence, each
agreement defined in this Clause 0 will include all appendices, exhibits and
schedules to such agreement. If the prior written consent of any person is
required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and the consent of each such person is
obtained, references in this Agreement to such agreement will be to such
agreement as so amended, restated, supplemented or modified.       References in
this Agreement to any statute will be to such statute as amended or modified and
in effect at the time any such reference is operative.       Technical and trade
terms used but not defined herein will be defined as generally accepted in the
airline and/or aircraft manufacturing industries or as otherwise described.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 14 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



1   SALE AND PURCHASE       The Seller will manufacture, sell and deliver, and
the Buyer will purchase and take delivery of the Aircraft from the Seller,
subject to the terms and conditions in this Agreement.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 15 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



2   SPECIFICATION   2.1   Specification Documents   2.1.1   The Aircraft will be
manufactured in accordance with the applicable Specification.       The
applicable Standard Specification will supersede the applicable ADD at no
additional cost to the Buyer and the applicable airframe will be manufactured in
accordance with the applicable Standard Specification, as may already have been
modified or varied by the ADD specification changes contemplated in
Exhibit B-1.B for the Aircraft. It is understood that, subject to the Seller’s
certification, industrial and commercial constraints, some equipment currently
set forth in the ADD may be replaced by equipment with equivalent functions, but
that in no event will the Standard Specification of the Aircraft contain any
equipment not having functions at least equivalent to those set forth in the
applicable ADD.       The Seller agrees to promptly inform the Buyer of any
applicable Standard Specification evolutions that the Seller is contemplating
offering to other airlines for incorporation in the Aircraft.       Without
prejudice to the foregoing, the Seller is currently considering turning certain
items that are Buyer Furnished Equipment in the ADD into Seller Furnished
Equipment items in the applicable Standard Specification and the parties agree
that such Buyer Furnished Equipment items will be excluded from the preceding
paragraph and will be chargeable to the Buyer should they become Seller
Furnished Equipment; provided, however, that items transferred from Buyer
Furnished Equipment to Seller Furnished Equipment will be of equivalent function
and form and at no additional charge to the Buyer as compared to the amount that
the Buyer would have paid for the original Buyer Furnished Equipment.   2.1.2  
Specification Change Notice       The Specification may be amended in writing by
the Buyer and the Seller by a Specification Change Notice in substantially the
form set out in Exhibit B-1 (each, an “SCN”). An SCN will set out the SCN’s
effectivity and the particular change to be made to the Specification and the
effect, if any, of such change on design, performance, weight, Scheduled
Delivery Month of the Aircraft affected thereby, interchangeability or
replaceability requirements of the Specification and text of the Specification.
An SCN may result in an adjustment of the Base Price of the Aircraft, which
adjustment, if any, will be specified in the SCN. SCNs will not be binding on
either party until signed by persons duly authorized by the Buyer and the
Seller, but upon being so signed, will constitute amendments to this Agreement.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 16 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



2.1.3   Manufacturer Specification Change Notice       The Specification may
also be amended in writing by the Seller by a Manufacturer’s Specification
Change Notice. Each MSCN will be substantially in the form set out in
Exhibit B-2 and will set out the MSCN’s effectivity and the particular change to
be made to the Specification and the effect, if any, of such change on design,
performance, weight, Scheduled Delivery Month of the Aircraft affected thereby,
interchangeability or replaceability requirements of the Specification and text
of the Specification. MSCNs will be subject to the Buyer’s acceptance, except in
the case of Development Changes (as defined below) or changes resulting from
Airworthiness Directives, government-mandated regulations arising after the date
of the Specification or equipment obsolescence.   2.1.4   Development Changes  
    As stated in Clause 2.1.3, changes may be made by the Seller without the
Buyer’s consent when changes to the Aircraft do not adversely affect price,
Scheduled Delivery Month, weight of the Aircraft affected thereby,
**interchangeability requirements or replaceability requirements of the
Specifications of the Aircraft affected thereby are deemed by the Seller to be
necessary to improve the Aircraft affected thereby, prevent delay or ensure
compliance with this Agreement (“Development Changes”). Development Changes will
be made by either an MSCN or a manufacturer’s information document prior to
Delivery of the relevant Aircraft.   2.2   Customization Milestones Chart      
Within a reasonable period after signature of this Agreement, the Seller will
provide the Buyer with a chart called the “Customization Milestones Chart,”
defining the lead times before Delivery needed for agreeing on items requested
by the Buyer from the Standard Specifications and Configuration Guides CD-ROM.  
2.3   Propulsion Systems       Each Airframe will be equipped with a set of
Propulsion Systems. Each Airframe will be equipped with nacelles and thrust
reversers.



**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 17 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3   PRICE   3.1   Base Price of Aircraft   3.1.1   The Base Price of each
A350-800 XWB Aircraft is the sum of

  (i)   US $ ** (US dollars—**), representing the price of an A350-800 XWB model
aircraft built to the A350-800 XWB Standard Specification (excluding Buyer
Furnished Equipment and SCNs), at delivery conditions prevailing in **;     (ii)
  US $ ** (US dollars—**), representing the price of all SCNs in Exhibit B-1.B
at delivery conditions prevailing in **; and     (iii)   the price of any SCNs
that may be mutually agreed upon subsequent to signature of this Agreement.

3.1.2   The Base Price of each A350-900 XWB Aircraft is the sum of

  (i)   US $ ** (US dollars—**), representing the price of an A350-900 XWB model
aircraft built to the A350-900 XWB Standard Specification (excluding Buyer
Furnished Equipment and SCNs), at delivery conditions prevailing in **;     (ii)
  US $ ** (US dollars— **), **at delivery conditions prevailing in **; and    
(iii)   the price of any SCNs that may be mutually agreed upon subsequent to
signature of this Agreement.

3.1.3   The Base Price of each A350-1000 XWB Aircraft is the sum of

  (i)   US $ ** (US dollars—**), representing the price of an A350-1000 XWB
model aircraft built to the A350-1000 XWB Standard Specification (excluding
Buyer Furnished Equipment and SCNs), at delivery conditions prevailing in **;  
  (ii)   US $ ** (US dollars— ** the price of all SCNs at delivery conditions
prevailing in **; and

**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 18 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (iii)   the price of any SCNs that may be mutually agreed upon subsequent to
signature of this Agreement.

3.2   The Final Contract Price of an Aircraft       The Final Contract Price of
an Aircraft will be the sum of:

  (i)   the Base Price of the applicable Aircraft, adjusted to the Delivery Date
of such Aircraft in accordance with the applicable Seller Price Revision
Formula;     (ii)   the price of any SCNs for the Aircraft entered into after
the date of signature of this Agreement, as adjusted to the Delivery Date in
accordance with the applicable Seller Price Revision Formula; and     (iii)  
any other amount resulting from any other provisions of this Agreement and/or
any other written agreement between the Buyer and the Seller relating to the
Aircraft.

3.3   Taxes, Duties and Imposts   3.3.1   The Seller will pay any and all taxes,
duties, imposts or similar charges of any nature whatsoever, except for taxes
based on or measured by the income of the Buyer, or any taxes of a similar
nature or charges levied against the Buyer or its Affiliates for the privilege
of doing business in any jurisdiction, that are (i) imposed upon the Buyer,
(ii) imposed upon the Seller with an obligation on the Buyer to withhold or
collect the amount thereof from the Seller or (iii) imposed upon the Buyer with
an obligation on the Seller to withhold or collect such amount from the Buyer,
and that are levied, assessed, charged or collected for or in connection with
the fabrication, manufacture, modification, assembly, sale, delivery, use of, or
payment by it under this Agreement for, any Aircraft, component, accessory,
equipment or part delivered or furnished by it hereunder, provided such taxes,
duties, imposts or similar charges have been promulgated and are enforceable
under the laws of any country, province, municipality or other jurisdiction or
government entity thereof and are asserted with respect to events or
circumstances occurring on or before Delivery of such Aircraft.      
Notwithstanding anything to the contrary in this Clause 3.3.1, the Seller will
not be required to bear or pay or to indemnify the Buyer for taxes, imposts,
charges, or duties, (i) to the extent imposed as the result of the Buyer’s
engaging in activities in the jurisdiction imposing such tax which activities
are unrelated to the transactions contemplated by this Agreement or as the
result of being incorporated or organized in such jurisdiction or maintaining an
office or having a place of business or other presence therein, (ii) arising out
of or caused by the willful misconduct or gross negligence of the Buyer,
(iii) that are interest, penalties, fines or additions to tax that would not
have been imposed but for any failure by the Buyer to file any tax return or
information return in a timely and proper manner, (iv) that are being contested
by the Seller in good faith by appropriate proceedings during the pendency of
such contest, or (v) that are imposed on


      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 19 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  or payable by a transferee of all or any part of the interest of the Buyer in
the Aircraft or any of its rights or obligations under this Agreement to the
extent in excess of the taxes that would have been imposed on or payable by the
Buyer in the absence of any such transfer.   3.3.2   The Buyer will pay any and
all taxes, duties, imposts or similar charges of any nature whatsoever, except
for taxes based on or measured by the income of the Seller or any taxes of a
similar nature or charges levied against the Seller or its Affiliates for the
privilege of doing business in any jurisdiction, that are (i) imposed upon the
Seller, (ii) imposed upon the Buyer with an obligation on the Seller to collect
the amount thereof for the Buyer or (iii) imposed upon the Seller with an
obligation on the Buyer to withhold such amount from the Seller, and that are
levied, assessed, charged or collected for or in connection with the
fabrication, manufacture, modification, assembly, sale, delivery or use of or
payment under this Agreement for any Aircraft, component, accessory, equipment
or part delivered or furnished by it hereunder, provided such taxes, duties,
imposts or similar charges have been levied, assessed, charged or collected
under laws promulgated and enforceable under the laws of any country, province,
municipality or other jurisdiction or government entity thereof and are asserted
with respect to events or circumstances occurring after Delivery of such
Aircraft.       Notwithstanding anything to the contrary in this Clause 3.3.2,
the Buyer will not be required to bear or pay or to indemnify the Seller for
taxes, imposts, charges, or duties, (i) to the extent imposed as the result of
Seller’s engaging in activities in the jurisdiction imposing such tax which
activities are unrelated to the transactions contemplated by this Agreement or
as the result of being incorporated or organized in such jurisdiction or
maintaining an office or having a place of business or other presence therein,
(ii) arising out of or caused by the willful misconduct or gross negligence of
the Seller, (iii) that are interest, penalties, fines or additions to tax that
would not have been imposed but for any failure by the Seller to file any tax
return or information return in a timely and proper manner, (iv) that are being
contested by the Buyer in good faith by appropriate proceedings during the
pendency of such contest, or (v) that are imposed on or payable by a transferee
of all or any part of the interest of the Seller in the Aircraft or any of its
rights or obligations under this Agreement to the extent in excess of the taxes
that would have been imposed on or payable by the Seller in the absence of any
such transfer.   3.3.3   The Seller will arrange for the exportation of the
Aircraft from the country of the Delivery Location and will pay any customs
duties, taxes and fees required to be paid with respect to such exportation of
the Aircraft.   3.3.4   The Buyer will arrange for the importation of the
Aircraft into any country or jurisdiction and will pay any customs duties, taxes
and fees required to be paid with respect to such importation of the Aircraft.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 20 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



4   PRICE REVISION       **the Base Price of the Aircraft (and SCN prices) is
subject to revision up to and including the Delivery Date, in accordance with
the Seller Price Revision Formula in Exhibit G-1 for Base Prices quoted in **
delivery conditions and in Exhibit G-2 for Base Prices (or SCN prices) quoted in
** delivery conditions.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 21 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5   PAYMENT TERMS   5.1   Payments   5.1.1   The Buyer will pay the Predelivery
Payments, the Balance of the Final Contract Price and any other amount due
hereunder in immediately available funds in United States dollars to the
Seller’s account with **, or to such other account within the United States as
may be designated by the Seller.   5.1.2   Payments with payment due dates that
fall on a Saturday, Sunday or a bank holiday will be due on the first Working
Day following such payment due date.   5.2   Predelivery Payments   5.2.1     **
      5.2.2     **    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 22 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5.2.3   Predelivery Payments will be paid according to the following schedule.  
    **       **   5.2.4   **



 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 23 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5.2.5   SCN Predelivery Payment       In addition to Predelivery Payments
payable under Clause 5.2.3, the Seller will be entitled to request Predelivery
Payments for each SCN executed after signature of this Agreement to the extent
that the aggregate price of all SCNs selected by the Buyer exceeds US$ ** (US
dollars – **).

    (i)  For each such SCN executed **     (ii)  For each such SCN executed **

5.3   Initial Payment       The Seller acknowledges that it has received from
the Buyer the sum of US $** (US dollars—**), which represents a nonrefundable
fee of $** (US dollars—**) (the “Initial Payment”) for each A350-800 XWB
Aircraft. **   5.4   Payment of Balance of the Final Contract Price      
Concurrent with each Delivery, the Buyer will pay to the Seller the Balance of
the Final Contract Price for the applicable Aircraft. The Seller’s receipt of
the full amount of all Predelivery Payments and of the Balance of the Final
Contract Price, including any amounts due under Clause 5.6, will be a condition
precedent to the Seller’s obligation to deliver such Aircraft to the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 24 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5.5   Application of Payments       Notwithstanding any other rights the Seller
may have at contract or at law, the Buyer and the Seller hereby agree that
should any amount (whether under this Agreement or under any other agreement
between the Buyer or any of its Affiliates and the Seller or any of its
Affiliates and whether at the stated maturity of such amount, by acceleration or
otherwise) become due and payable by the Buyer or its Affiliates, and not be
paid in full in immediately available funds on the date due, then the Seller
will have the right to debit and apply, in whole or in part, the Predelivery
Payments paid to the Seller by the Buyer hereunder against such unpaid amount.
The Seller will promptly notify the Buyer in writing after such debiting and
application, and the Buyer will immediately pay to the Seller the amount owed to
comply with Clause 5.2.3.   5.6   Overdue Payments       If any payment due the
Seller is not received by the Seller on the date or dates agreed on between the
Buyer and the Seller, the Seller will have the right to claim from the Buyer and
the Buyer will promptly pay to the Seller on receipt of such claim interest at
the rate **on the amount of such overdue payment, to be calculated from and
including the due date of such payment to (but excluding) the date such payment
is received by the Seller,** The Seller’s right to receive such interest will be
in addition to any other rights of the Seller hereunder or at law.   5.7  
Proprietary Interest       Notwithstanding any provision of law to the contrary,
the Buyer will not, by virtue of anything contained in this Agreement
(including, without limitation, the making of any Predelivery Payments
hereunder, or any designation or identification by the Seller of a particular
aircraft as an Aircraft to which any of the provisions of this Agreement refers)
acquire any proprietary, insurable or other interest whatsoever in any Aircraft
before Delivery of and payment for such Aircraft, as provided in this Agreement.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 25 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5.8 Payment in Full
The Buyer’s obligation to make payments to the Seller hereunder will not be
affected by and will be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments will be made without deduction or
withholding of any kind. The Buyer will ensure that the sums received by the
Seller under this Agreement will be equal to the full amounts expressed to be
due the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is compelled by law to make any such deduction
or withholding, the Buyer will pay such additional amounts to the Seller as may
be necessary so that the net amount received by the Seller after such deduction
or withholding will equal the amounts that would have been received in the
absence of such deduction or withholding.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 26 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



6   INSPECTION   6.1   Manufacture Procedures       The Airframe will be
manufactured in accordance with the requirements of the laws of the jurisdiction
of incorporation of the Seller or of its relevant Affiliate as enforced by the
Aviation Authority of such jurisdiction.   6.2   Inspection Procedures   6.2.1  
All work to be carried out on the Aircraft and all materials and parts thereof
will be at all reasonable times open to inspection during business hours by duly
authorized representatives of the Buyer or its designee at the works of the
relevant manufacture facility of the Seller or its Affiliates and, if possible,
at the works of their respective subcontractors. These representatives will have
access to such relevant technical data as are reasonably necessary for this
purpose (except that, if access to any part of the respective works where
construction is in progress or materials or parts are stored is restricted for
security reasons, the Seller, its Affiliates and relevant subcontractors, as the
case may be, will be allowed a reasonable time to make the items available for
inspection elsewhere). The actual detailed inspection of the Aircraft, materials
and parts thereof will take place only in the presence of the respective
inspection department personnel of the Seller, its Affiliates or relevant
subcontractors. The procedures for such inspections will be agreed on with the
Buyer before any inspection. The Seller will ensure that such personnel will be
available at all reasonable times during business hours as described above.  
6.2.2   All inspections, examinations and discussions with the Seller’s or its
subcontractors’ engineering or other personnel by the Buyer and its
representatives will be performed in such a manner as not to delay or hinder
either the work to be carried out on the Aircraft or the proper performance of
this Agreement. In no event will the Buyer or its representatives be permitted
to inspect any aircraft other than the Aircraft. **   6.3   Representatives    
  For the purposes of Clause 6.2, starting at a mutually agreed date and
continuing until Delivery of the last Aircraft, the Seller will furnish
free-of-charge secretarial assistance and suitable space, office equipment and
facilities in or conveniently located with respect to the Delivery Location for
the use of not more than ** representatives of the Buyer during the
aforementioned period. The Seller will provide internet access, electronic mail,
facsimile and a telephone at the Seller’s cost.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 27 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



6.4   The Seller and its Affiliates, as applicable, will correct or otherwise
resolve any deviations from the applicable Specification discovered during any
inspection or examination conducted under this Clause 6.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 28 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



7   CERTIFICATION       Except as set forth in this Clause 7, the Seller will
not be required to obtain any certificate or approval with respect to the
Aircraft.   7.1   Type Certification       A type certificate for the Aircraft
will have been issued by each of EASA and the FAA in the transport category
(each, a “Type Certificate”) prior to Delivery of the first Aircraft.   7.2  
Export Certificate of Airworthiness       Subject to the provisions of Clause
7.3, each Aircraft will be delivered to the Buyer with an Export Certificate of
Airworthiness issued by the DGAC or EASA, as applicable, and in a condition
enabling the Buyer (or an eligible person under then applicable law) to obtain a
Standard Airworthiness Certificate issued pursuant to Part 21 **of the US
Federal Aviation Regulations and a Certificate of Sanitary Construction issued
by the U.S. Public Health Service Food and Drug Administration. However, the
Seller will have no obligation to make and will not be responsible for any costs
of alterations or modifications to any Aircraft to enable such Aircraft to meet
FAA or U.S. Department of Transportation requirements for specific operation on
the Buyer’s routes, except as may be provided pursuant to Clause 7.3, whether
before, at or after Delivery of any Aircraft.   7.3   Additional FAA
Requirements       If the FAA requires additional data before the issuance of a
Standard Airworthiness Certificate for an Aircraft, the Seller will provide such
data at the expense of the Buyer.   7.4   Additional EASA Requirements   7.4.1  
If, **is Ready for Delivery, any law, rule or regulation is enacted,
promulgated, becomes effective and/or an interpretation of any law, rule or
regulation is issued (a “Change in Law”) by the EASA **that requires any change
to the Specification for the purposes of obtaining the Export Certificate of
Airworthiness, the Seller will make the required modification and the parties
will sign an SCN for such modification.   7.4.2   The Seller will as far as
practicable, but at its sole discretion and without prejudice to the
requirements of Clause 7.4.3, take into account the information available to it
concerning any proposed law, rule or regulation or interpretation by the EASA
**that could ** become a Change in Law in order to minimize the costs of changes
to the Specification if the same becomes such a Change in Law.

**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 29 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



7.4.3   The cost of implementing any modifications referred to in Clause 7.4.1
will be shared equally by the Seller and the Buyer if a Change in Law by the
EASA **becomes effective after issuance of a Type Certificate by the EASA but
before the Aircraft is Ready for Delivery; **   7.4.4   Notwithstanding the
provisions of Clauses 7.4.3, if a Change in Law relates to an item of BFE or to
the Propulsion Systems (including to engine accessories, quick engine change
units or thrust reversers) the costs relating thereto will be borne in
accordance with such arrangements as may be made separately between the Buyer
and the manufacturer of the BFE or the Propulsion Systems, as applicable, and
the Seller will have no obligation with respect thereto.   7.5   Specification
Changes After Delivery       Nothing in Clause 7.4 will require the Seller to
make any changes or modifications to, or to make any payments or take any other
action with respect to, any Aircraft that is Ready for Delivery before the
compliance date of any law or regulation referred to in Clause 7.4. Any such
changes or modifications made to an Aircraft after it is Ready for Delivery will
be at the Buyer’s expense.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 30 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



8   TECHNICAL ACCEPTANCE   8.1   Technical Acceptance Process   8.1.1   Prior to
Delivery, the Aircraft will undergo a technical acceptance process developed by
the Seller, **(the “Technical Acceptance Process”). Completion of the Technical
Acceptance Process will demonstrate the satisfactory functioning of the Aircraft
and will be deemed to demonstrate compliance with the applicable Specification.
Should it be established that the Aircraft fails to complete the Technical
Acceptance Process satisfactorily, the Seller will without hindrance from the
Buyer be entitled to and will carry out any necessary changes to correct the
reason for such failure and, as soon as practicable thereafter, resubmit the
Aircraft in order to complete the Technical Acceptance Process.   8.1.2   The
Technical Acceptance Process will

  (i)   start on a date notified by the Seller to the Buyer at least **in
advance,     (ii)   take place at the Delivery Location,     (iii)   be carried
out by the personnel of the Seller,     (iv)   include a technical acceptance
flight that will not exceed **, and     (v)   conclude in **.

8.2   Buyer’s Attendance   8.2.1   The Buyer is entitled to attend and observe
the Technical Acceptance Process.   8.2.2   If the Buyer attends the Technical
Acceptance Process, the Buyer

  (i)   will comply with the reasonable requirements of the Seller, with the
intention of completing the Technical Acceptance Process within **and     (ii)  
may have a maximum of ** representatives (no more than ** of whom will have
access to the cockpit at any one time) accompany the Seller’s representatives on
the technical acceptance flight, during which the Buyer’s representatives will
comply with the instructions of the Seller’s representatives.

8.2.3   If the Buyer does not attend or fails to cooperate in the Technical
Acceptance Process, the Seller will be entitled to complete the Technical
Acceptance Process in compliance with Clause 8.1.1, without the Buyer’s
attendance, and the Buyer will be deemed to have accepted that the Aircraft is
functioning satisfactorily and is in compliance with the Specification, in all
respects.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 31 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



8.3   Certificate of Acceptance       Upon successful completion of the
Technical Acceptance Process, the Buyer will, on or before the Delivery Date,
sign and deliver to the Seller a certificate of acceptance in respect of the
Aircraft in the form of Exhibit D (the “Certificate of Acceptance”). Any
discrepancies in the condition of the Aircraft, and any agreements between the
Buyer and the Seller with respect thereto, will be documented in a separate
agreement, but the same will not, unless otherwise agreed, affect the Buyer’s
rights under Clause 12 with respect to such discrepancy.   8.4   Finality of
Acceptance       The Buyer’s signature of the Certificate of Acceptance for the
Aircraft will constitute waiver by the Buyer of any right it may have under the
Uniform Commercial Code as adopted by the State of New York or otherwise to
revoke acceptance of the Aircraft for any reason, whether known or unknown to
the Buyer at the time of acceptance.   8.5   Aircraft Utilization       The
Seller will, without payment or other liability, be entitled to use the Aircraft
**before Delivery to obtain the certificates required under Clause 7. Such use
will not limit the Buyer’s obligation to accept Delivery. **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 32 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



9   DELIVERY   9.1   Delivery Schedule   9.1.1   Subject to any delay
contemplated by Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft
Ready for Delivery at the Delivery Location within the following months (each a
“Scheduled Delivery Month”).

              Year   Number   Aircraft   Scheduled Delivery Month 2014   1
2
3
4   A350-900 XWB Aircraft
A350-900 XWB Aircraft
A350-900 XWB Aircraft
A350-900 XWB Aircraft   **
**
**
** 2015   5
6
7
8
9
10   A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft   **
**
**
**
**
** 2016   11
12
13
14
15
16
17
18
19
20   A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft
A350-800 XWB Aircraft   **
**
**
**
**
**
**
**
**
** 2017   21
22   A350-800 XWB Aircraft
A350-800 XWB Aircraft   **
** TOTAL   22        

9.1.2   Delivery Notices   9.1.2.1   **.   9.1.2.2   **   9.1.2.3   **   9.2  
Delivery Process

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 33 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



9.2.1   The Buyer will send its representatives to the Delivery Location to take
Delivery within **after the date on which the Aircraft is Ready for Delivery.

9.2.2   The Seller will transfer title to the Aircraft to the Buyer free and
clear of all encumbrances other than those arising by or through the Buyer,
provided that the Balance of the Final Contract Price has been paid by the
Buyer, pursuant to Clause 5.4 and that the Certificate of Acceptance has been
signed and delivered to the Seller pursuant to Clause 8.3. The Seller will
provide the Buyer with a bill of sale in the form of Exhibit E and/or such other
documentation confirming transfer of title and receipt of the Final Contract
Price as may reasonably be requested by the Buyer. Property interest in and risk
of loss of or damage to the Aircraft will pass to the Buyer contemporaneously
with the delivery by the Seller to the Buyer of such bill of sale.

9.2.3   If (i) the Buyer fails to deliver the signed Certificate of Acceptance
to the Seller on or before the Delivery Date, or (ii) the Buyer fails to pay the
Balance of the Final Contract Price for the Aircraft to the Seller on the
Delivery Date, then the Buyer will be deemed to have rejected Delivery
wrongfully when the Aircraft was duly tendered pursuant to this Agreement. If
such a deemed rejection arises, the Seller will retain title to the applicable
Aircraft and the Buyer will indemnify and hold the Seller harmless against any
and all costs (including but not limited to any parking, storage, and insurance
costs) and consequences resulting from the Buyer’s rejection. These rights of
the Seller will be in addition to the Seller’s other rights and remedies in this
Agreement.

9.3   Flyaway

9.3.1   The Buyer and the Seller will cooperate to obtain any licenses that may
be required by the relevant Aviation Authority for the purpose of exporting the
Aircraft.

9.3.2   All expenses of, or connected with, flying the Aircraft from the
Delivery Location after Delivery will be borne by the Buyer. The Buyer will make
direct arrangements with the supplying companies for the fuel and oil required
for all delivery flights.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 34 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



10   EXCUSABLE DELAY AND TOTAL LOSS   10.1   Scope of Excusable Delay      
Neither the Seller nor any Affiliate of the Seller, will be responsible for or
be deemed to be in default on account of delays in delivery or failure to
deliver or otherwise in the performance of this Agreement or any part hereof due
to causes reasonably beyond the Seller’s control or not occasioned by the
Seller’s fault or negligence (“Excusable Delay”), including, but not limited to:
(i) acts of God or the public enemy, natural disasters, fires, floods, storms
beyond ordinary strength, explosions or earthquakes; epidemics or quarantine
restrictions; serious accidents; total or constructive total loss; any law,
decision, regulation, directive or other act (whether or not having the force of
law) of any government or of the Council of the European Union or the Commission
of the European Union or of any national, Federal, State, municipal or other
governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft;
war, civil war or warlike operations, terrorism, insurrection or riots; failure
of transportation ** strikes or labor troubles causing cessation, slow down or
interruption of work; inability after due and timely diligence to procure
materials, accessories, equipment or parts or to cause a subcontractor or
Supplier to furnish materials, components, accessories, equipment or parts;
**(iii) any delay caused directly or indirectly by the action or inaction of the
Buyer, and (iv) delay in delivery or otherwise in the performance of this
Agreement by the Seller due in whole or in part to any delay in or failure of
the delivery of, or any other event or circumstance relating to **BFE.   10.2  
Consequences of Excusable Delay   10.2.1   If an Excusable Delay occurs,

  (a)   the Seller will

  (i)   notify the Buyer of such Excusable Delay as soon as practicable after
becoming aware of the same;     (ii)   not be deemed to be in default in the
performance of its obligations hereunder as a result of such Excusable Delay;  
  (iii)   not be responsible for any damages arising from or in connection with
such Excusable Delay suffered or incurred by the Buyer; and

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 35 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (iv)   subject to the provisions of Clause 10.3 below, as soon as practicable
after the removal of the cause of such Excusable Delay, resume performance of
its obligations under this Agreement and notify the Buyer of the revised
Scheduled Delivery Month**

10.3   Termination on Excusable Delay

10.3.1   If any Delivery is delayed as a result of an Excusable Delay for a
period of more than ** after the last day of the Scheduled Delivery Month, then
either party may terminate this Agreement with respect to the affected Aircraft,
by giving written notice to the other party within ** after the expiration of
such **. However, the Buyer will not be entitled to terminate this Agreement
pursuant to this Clause 10.3.1 if the Excusable Delay is caused directly or
indirectly by the action or inaction of the Buyer.

10.3.2   If the Seller advises the Buyer of a revised Scheduled Delivery Month
pursuant to Clause 10.2.1(iv) that there will be a delay in Delivery of an
Aircraft of more than ** after the last day of the Scheduled Delivery Month,
then the Buyer may terminate this Agreement with respect to the affected
Aircraft. Termination will be made by giving written notice to the other party
within ** after the Buyer’s receipt of the notice of a revised Scheduled
Delivery Month. However, the Buyer will not be entitled to terminate this
Agreement pursuant to this Clause 10.3.2 if the Excusable Delay is caused
directly or indirectly by the action or inaction of the Buyer.

10.3.3   Any termination pursuant to Clause 10.3.1 or 10.3.2 with respect to an
affected Aircraft will discharge the obligations and liabilities of the parties
hereunder with respect to such Aircraft,**.

10.3.4   If this Agreement is not terminated under the terms of Clause 10.3.1 or
10.3.2, then the Seller and the Buyer will mutually agree upon a new Scheduled
Delivery Month after the ** period referred to in Clause 10.3.1 or 10.3.2, and
this new Scheduled Delivery Month will be deemed to be an amendment to the
applicable Scheduled Delivery Month in Clause 9.1.1.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 36 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



10.4   Total Loss, Destruction or Damage       If prior to Delivery, any
Aircraft is lost, destroyed or in the reasonable opinion of the Seller is
damaged beyond economic repair (“Total Loss”), the Seller will notify the Buyer
to this effect within ** of such occurrence. The Seller will include in said
notification (or as soon after the issue of the notice as such information
becomes available to the Seller) the earliest date consistent with the Seller’s
other commitments and production capabilities that an aircraft to replace the
Aircraft may be delivered to the Buyer and the Scheduled Delivery Month will be
extended as specified in the Seller’s notice to accommodate the delivery of the
replacement aircraft. However, if the Scheduled Delivery Month is extended to a
month that is later than ** after the last day of the original Scheduled
Delivery Month, then this Agreement will terminate with respect to said Aircraft
unless:

  (i)   the Buyer notifies the Seller within **of the date of receipt of the
Seller’s notice that it desires the Seller to provide a replacement aircraft
during the month quoted in the Seller’s notice; and     (ii)   the parties
execute an amendment to this Agreement recording the variation in the Scheduled
Delivery Month.

    Nothing herein will require the Seller to manufacture and deliver a
replacement aircraft if such manufacture would require the reactivation of its
production line for the model or series of aircraft that includes the Aircraft.
Any termination pursuant to this Clause 10.4 as to a particular Aircraft will
discharge the obligations and liabilities of the parties hereunder with respect
to such Aircraft, **.

10.5   Remedies       THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF
THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS
AS ARE COVERED BY CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT
WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION,
ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE
BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS
PROVIDED IN THIS CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS
CAUSED DIRECTLY OR INDIRECTLY BY THE NEGLIGENCE OR FAULT OF THE BUYER OR ITS
REPRESENTATIVES.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 37 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



11   INEXCUSABLE DELAY   11.1   Liquidated Damages       Should an Aircraft not
be Ready for Delivery within ** after the last day of the Scheduled Delivery
Month (as such month may be changed pursuant to Clauses 2, 7 or 10) and such
delay is not as a result of an Excusable Delay or Total Loss, then such delay
will be termed an “Inexcusable Delay.” In the event of an Inexcusable Delay, the
Buyer will have the right to claim, and the Seller will pay the Buyer liquidated
damages of US $ **)       In no event will the amount of liquidated damages
exceed the total of US $ ** (US dollars—**) in respect of any one Aircraft.    
  The Buyer’s right to liquidated damages in respect of an Aircraft is
conditioned on the Buyer’s submitting a written claim for liquidated damages to
the Seller not later than ** after the last day of the Scheduled Delivery Month.
  11.2   Renegotiation       If, as a result of an Inexcusable Delay, Delivery
does not occur within ** after the last day of the Scheduled Delivery Month the
Buyer will have the right, exercisable by written notice to the Seller given **
to require from the Seller a renegotiation of the Scheduled Delivery Month for
the affected Aircraft. Unless otherwise agreed between the Seller and the Buyer
during such renegotiation, the said renegotiation will not prejudice Buyer’s
right to receive liquidated damages in accordance with Clause 11.1.   11.3  
Termination       If, as a result of an Inexcusable Delay, Delivery does not
occur within ** after the last day of the Scheduled Delivery Month and the
parties have not renegotiated the Delivery Date pursuant to Clause 11.2, then
both parties will have the right exercisable by written notice to the other
party, given between ** to terminate this Agreement in respect of the affected
Aircraft. In the event of termination, neither party will have any claim against
the other, except that the Seller will pay to the Buyer any amounts due pursuant
to Clause 11.1 and will pay the Buyer an amount equal to the Predelivery
Payments received from the Buyer hereunder in respect of the Aircraft as to
which this Agreement has been terminated.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 38 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



11.4   Remedies       THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF
THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS
AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT
WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY
RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE
BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS
PROVIDED IN THIS CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS
CAUSED BY THE NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 39 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



12   WARRANTIES AND SERVICE LIFE POLICY   12.1   Warranty   12.1.1   Nature of
Warranty       Subject to the limitations and conditions hereinafter provided,
and except as provided in Clause 12.1.2, the Seller warrants to the Buyer that
each Aircraft and each Warranted Part will at the time of Delivery hereunder be
free from defects:

  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture,     (iii)   in design (including, without limitation,
selection of materials parts and components) having regard to the state of the
art at the date of such design, and     (iv)   arising from failure to conform
to the Specification, except as to immaterial deviations from those portions of
the Specification that are expressly stated in the Specification to be estimates
or approximations or design aims.

    For the purposes of this Agreement, the term “Warranted Part” will mean any
Seller proprietary component, equipment, accessory or part that (a) is installed
on or incorporated into an Aircraft at Delivery, (b) is manufactured to the
detail design of the Seller or a subcontractor of the Seller and (c) bears a
part number of the Seller at the time of Delivery.   12.1.2   Exceptions      
The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, Propulsion Systems, or to any component, accessory, equipment or part
purchased by the Buyer or the Seller ** that is not a Warranted Part, provided,
however, that:

  (i)   any defect in the Seller’s workmanship in respect of the installation of
such items in or on the Aircraft, including any failure by the Seller to conform
to the installation instructions of the manufacturers of such items that
invalidates any applicable warranty from such manufacturers, will constitute a
defect in workmanship for the purpose of this Clause 12.1 and be covered by the
warranty set forth in Clause 12.1.1(ii), and

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 40 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (ii)   any defect inherent in the Seller’s design of the installation,
considering the state of the art at the date of such design, that impairs the
use or function of such items will constitute a defect in design for the
purposes of this Clause 12.1 and be covered by the warranty set forth in Clause
12.1.1(iii).

12.1.3   Warranty Periods       The warranties described in Clauses 12.1.1 and
12.1.2 will be limited to those defects that become apparent within ** after
Delivery of the affected Aircraft (the “Warranty Period”).   12.1.4  
Limitations of Warranty

  (i)   The Buyer’s remedy and the Seller’s obligation and liability under
Clauses 12.1.1 and 12.1.2 are limited to, at the Seller’s expense and option,
the repair, replacement or correction of, or the supply of modification kits
rectifying the defect to any defective Warranted Part, as mutually agreed
between and satisfactory to the Buyer and the Seller, ** However, the Seller may
furnish a credit to the Buyer for the future purchase of Goods and Services (not
including Aircraft) equal to the price at which the Buyer is then entitled to
acquire a replacement for the defective Warranted Part.     (ii)   If the Seller
corrects a defect covered by Clause 12.1.1(iii) that becomes apparent within the
Warranty Period, on the written request of the Buyer the Seller will correct any
such defect in any Aircraft that has not already been delivered to the Buyer.
The Seller will not be responsible for, nor deemed to be in default on account
of, any delay in Delivery of any Aircraft or otherwise, in respect of
performance of this Agreement, due to the Seller’s undertaking to make such
correction. In the alternative, the Buyer and the Seller may agree to deliver
such Aircraft with subsequent correction of the defect by the Buyer at the
Seller’s expense, or the Buyer may elect to accept Delivery and thereafter file
a Warranty Claim as though the defect had become apparent immediately after
Delivery of such Aircraft.     (iii)   **

12.1.5   Cost of Inspection

  (i)   In addition to the remedies set forth in Clauses 12.1.4(i) and
12.1.4(ii), the Seller will reimburse the direct labor costs spent by the Buyer
in performing inspections of the Aircraft that are conducted:

  (a)   to determine whether a defect exists in any Warranted Part within the
Warranty Period; or

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA – 41 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (b)   pending the Seller’s provision of a corrective technical solution.

  (ii)   The Seller’s liability under Clause 12.1.5(i) is subject to the
following conditions:

  (a)   such inspections are recommended by a Seller Service Bulletin to be
performed within the Warranty Period;     (b)   the labor rate for the
reimbursements will be the In-house Warranty Labor Rate, and     (c)   the hours
used to determine such reimbursement will not exceed the Seller’s estimate of
the labor hours required for such inspections. **

12.1.6   Warranty Claim Requirements       The Buyer’s remedy and the Seller’s
obligation and liability under this Clause 12.1, with respect to each claimed
defect, are subject to the following conditions precedent:

  (i)   the existence of a defect covered by the provisions of this Clause 12.1,
    (ii)   the defect becomes apparent within the Warranty Period, **     (iii)
  the Buyer submits to the Seller evidence reasonably satisfactory to the Seller
that the claimed defect is due to a matter covered under the provisions of this
Clause 12. **the Buyer will submit additional information as deemed necessary by
the Seller to make a determination that such defect did not result from any act
or omission of the Buyer, including but not limited to, any failure to operate
and maintain the affected Aircraft or part thereof in accordance with the
standards set forth in Clause 12.1.11 or from any act or omission of any third
party,     (iv)   the Buyer returns as soon as practicable the Warranted Part
claimed to be defective to the repair facilities designated by the Seller,
unless the Buyer elect to repair a defective Warranted Part in accordance with
the provisions of Clause 12.1.8,     (v)   the Seller receives a “Warranty
Claim” complying with the provisions of Clause 12.1.7(v).

12.1.7   Warranty Administration

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 42 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    The warranties set forth in Clause 12.1 will be administered as hereinafter
provided:

  (i)   Claim Determination. Determination as to whether any claimed defect in
any Warranted Part entitles the Buyer to a remedy under this Clause 12.1 will be
made by the Seller, in consultation with the Buyer, and will be based on claim
details, reports from the Seller’s regional representative, historical data
logs, inspections, tests, findings during repair, defect analysis and other
relevant documents and information.     (ii)   Transportation Costs.
Transportation costs associated with (a) the sending of a defective Warranted
Part as to which a remedy is available under this Clause 12 to the facilities
designated by the Seller**     (iii)   On-Aircraft Work by the Seller. If either
(a) the Seller determines that a defect subject to this Clause 12.1 requires the
dispatch by the Seller of a working team to the facilities of the Buyer to
repair or correct such defect, **or (b) the Seller accepts the return of an
Aircraft to perform or have performed a repair or correction, then, the labor
costs for such on-Aircraft work will be borne by the Seller.         On-Aircraft
work by the Seller will be undertaken only if, in the Seller’s opinion, the work
requires the Seller’s technical expertise. In such case, the Seller and the
Buyer will agree on a schedule and place for the work to be performed.     (iv)
  Return of an Aircraft. If the Buyer desires to return an Aircraft to the
Seller for consideration of a Warranty Claim, the Buyer will notify the Seller
of its intention to do so, and the Seller will, prior to such return, have the
right to inspect such Aircraft, and without prejudice to the Seller’s rights
hereunder, to repair such Aircraft either at the Buyer’s facilities or at
another mutually acceptable location at the Seller’s expense. If the Seller
agrees that the return or movement of the Aircraft to another facility is
necessary to effect the repair or correction, the Aircraft will be transported
to and from such facility at the Seller’s expense.         If the Seller does
not agree that the return of an Aircraft is necessary for the handling of a
Warranty Claim, then the return of such Aircraft by the Buyer to the Seller and
return of such Aircraft to the Buyer’s facilities will be at the Buyer’s
expense.     (v)   Warranty Claim Substantiation. For each claim under this
Clause 12.1, the Buyer will give written notice to the Seller that contains at
least the data listed below, **with respect to an Aircraft or Warranted Part, as
applicable (“Warranty Claim”). The Buyer will **provide to the Seller a

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 43 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



      Warranty Claim within ** but in no event later than ** of discovering each
defect giving rise to a warranty claim under Clause 12.1.

  (a)   Description of the defect and any action taken     (b)   Date of
incident and/or removal     (c)   Description of the Warranted Part claimed to
be defective     (d)   Part number     (e)   Serial number (if applicable)    
(f)   Position on Aircraft, according to Catalog Sequence Number of the
Illustrated Parts Catalog, ** Component Maintenance Manual or Structural Repair
Manual, as applicable     (g)   Total flying hours or calendar times, as
applicable, at the date of appearance of a defect **     (h)   Time since last
shop visit at the date of appearance of defect **     (i)   Manufacturer’s
serial number (MSN) of the Aircraft and/or its registration number     (j)  
Aircraft total flying hours and/or number of landings at the date of appearance
of defect     (k)   Claim number     (l)   Date of claim     (m)   Date of
delivery of an Aircraft or Warranted Part to the Buyer     Warranty Claims are
to be addressed as follows:

Airbus S.A.S.
Customer Services Directorate
Warranty Administration
Rond-Point Maurice Bellonte
B.P. 33
F-31707 Blagnac Cedex, France

  (vi)   Replacements. ** Replaced components, equipment, accessories or parts
will become the Seller’s property.         Title to and risk of loss of any
Aircraft, component, accessory, equipment or part returned by the Buyer to the
Seller will at all times remain with the Buyer, except that (i) when the Seller
has possession of a returned Aircraft, component, accessory, equipment or part
to which the Buyer has title, the Seller will have such responsibility therefor
as is chargeable by law to a bailee for hire, but the Seller will not be liable
for loss of use, and (ii) title to and risk of loss of a returned component,
accessory, equipment

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 44 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



      or part will pass to the Seller on shipment by the Seller to the Buyer of
any item furnished by the Seller to the Buyer as a replacement therefor or on
the Seller’s issuance of a credit with respect thereto. Upon the Seller’s
shipment to the Buyer of any replacement component, accessory, equipment or part
provided by the Seller pursuant to this Clause 12.1, title to and risk of loss
of such component, accessory, equipment or part will pass to the Buyer.    
(vii)   Seller’s Acceptance and Rejection. ** The Seller will provide reasonable
written substantiation in case of rejection of a Warranty Claim. The Buyer will
pay the Seller (a) reasonable inspection and test charges incurred by the Seller
in connection with the investigation and processing of a rejected Warranty
Claim, **     (viii)   Inspection. The Seller will have the right to inspect the
affected Aircraft and documents and other records relating thereto in the event
of any claim under this Clause 12.1 on reasonable prior written notice to the
Buyer and such inspection will not unreasonably interfere with the Buyer’s
operation and personnel.

12.1.8   In-house Warranty Repair

  (i)   Authorization. The Buyer is hereby authorized to repair Warranted Parts,
subject to the terms of this Clause 12.1.8 (“In-house Warranty Repair”). When
the estimated labor cost of an In-house Warranty Repair exceeds US$** (US
dollars — **), the Buyer will notify the Resident Customer Support
Representative if available of its decision to perform any In-house Warranty
Repairs before such repairs are commenced. Such Buyer’s notice will include
sufficient detail regarding the defect, estimated or actual labor hours and
material, as applicable, to allow the Seller to ascertain the reasonableness of
the estimate. **     (ii)   Conditions of Authorization. The Buyer will be
entitled to the benefits under this Clause 12.1.8 for repair of Warranted Parts:

  (a)   **     (b)   if adequate facilities and qualified personnel are
available to the Buyer,

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 45 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (c)   if repairs are to be performed in accordance with the Seller’s written
instructions set forth in applicable Technical Data, **     (d)   only to the
extent reasonably necessary to correct the defect, in accordance with the
standards set forth in Clause 12.1.11.

  (iii)   Seller’s Rights. The Seller will have the right to require the
delivery to it of any Warranted Part, or any part removed therefrom that is
claimed to be defective, if, in the Seller’s judgment, the nature of the claimed
defect requires technical investigation. Such delivery will be subject to the
provisions of Clause 12.1.7(ii).         Subject to applicable safety rules, the
Seller will have the right to have a representative present as an observer
during the disassembly, inspection and testing of any Warranted Part claimed to
be defective. Such representatives will not unreasonably interfere with the
Buyer’s operation and personnel.     (iv)   In-house Warranty Claim
Substantiation. Claims for In-house Warranty Repair credit will comply with the
requirements in Warranty Claims under Clause 12.1.7(v) and in addition, to the
extent ascertainable, will include:

  (a)   A report of technical findings with respect to the defect, if applicable
    (b)   For parts required to remedy the defect

  §   part numbers,     §   serial numbers (if applicable),     §   description
of the parts,     §   quantity of parts,     §   unit price of parts,     §  
related Seller’s or third party’s invoices (if applicable),     §   total price
of parts

  (c)   Detailed number of labor hours     (d)   In-house Warranty Labor Rate  
  (e)   Total claim amount

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 46 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (v)   Credit. The Buyer’s sole remedy, and the Seller’s sole obligation and
liability, in respect of In-house Warranty Repair claims, will be a credit to
the Buyer’s account. Such credit will be equal to the sum of the direct labor
cost expended in performing such repair and the direct cost of materials
incorporated in the repair. Such costs will be determined as set forth below.

  (a)   To determine direct labor costs, only the labor hours spent on **
disassembly, inspection, repair, reassembly, and final inspection and test ** of
the Warranted Part alone will be counted. The hours required for maintenance
work concurrently being carried out on the Aircraft or Warranted Part will not
be included.     (b)   The labor hours counted as set forth above will be
multiplied by the In-house Warranty Labor Rate. Such rate is deemed to represent
the Buyer’s composite average hourly labor rate paid to the Buyer’s employees or
to a third party that the Buyer has authorized to perform the repair, whose
jobs, in both cases, are directly related to the performance of the repair. This
labor rate is US$** (US dollars ** prevailing in ** (the “In-house Warranty
Labor Rate”).         The In-house Warranty Labor Rate is subject to adjustment
annually by multiplying the same by the ratio ECIn/ECIb. For the purposes of
this Clause 12.1.8(v) only, ECIn is equal to the Labor Index defined in the
Seller Price Revision Formula for January of the year in which the hours are
spent and ECIb is equal to such Labor Index for **.     (c)   Direct material
costs are determined by the prices at which the Buyer acquired such replacement
material, excluding any parts and materials used for overhaul or repair
furnished free of charge by the Seller.

  (vi)   Limitation on Credit. The Buyer will in no event be credited for repair
costs (including labor and material) for any Warranted Part to the extent that
such repair costs exceed, the lower of, (x) ** the Seller’s then current catalog
price for a replacement of such Warranted Part **         The Seller will
substantiate the costs referred to in Clause 12.1.8(vi)(y) in writing on
reasonable request by the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 47 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (vii)   Scrapped Material. The Buyer may, with the agreement of the Resident
Customer Support Representative, scrap any defective Warranted Parts that are
beyond economic repair and not required for technical evaluation. If the Buyer
does not obtain the written agreement of the Resident Customer Support
Representative to scrap a Warranted Part, then the Buyer will retain such
Warranted Part and any defective part removed from a Warranted Part during
repair for a period of either ** after the date of completion of repair or
**after submission of a claim for In-house Warranty Repair credit relating
thereto, whichever is longer. Such parts will be returned to the Seller within
**     (viii)   DISCLAIMER OF SELLER LIABILITY FOR BUYER’S REPAIR         THE
SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER AGAINST,
CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT, NONCONFORMANCE OR
PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY REPAIR OF
WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR ANY OTHER
ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8, WHETHER SUCH CLAIM IS
ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER.

12.1.9   Warranty Transferability       The warranties provided for in this
Clause 12.1 for any Warranted Part will accrue to the benefit of any operator
other than the Buyer if the Warranted Part enters into the possession of such
operator as a result of a pooling agreement between such operator and the Buyer,
in accordance with the terms and subject to the limitations and exclusions of
the foregoing warranties and to applicable laws or regulations.   12.1.10  
Warranty for Corrected, Replacement or Repaired Warranted Parts       Whenever
any Warranted Part that contains a defect for which the Seller is liable under
this Clause 12.1 has been corrected, repaired or replaced pursuant to the terms
of this Clause 12, the period of the Seller’s warranty with respect to such
corrected, repaired or replacement Warranted Part, will be the remaining portion
of the original Warranty Period in respect of such corrected, repaired or
replaced

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 48 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Warranted Part. If a defect is attributable to a defective repair or
replacement by the Buyer, a Warranty Claim with respect to such defect will be
rejected, notwithstanding any subsequent correction or repair, and will
immediately terminate the remaining warranties under this Clause 12.1 in respect
of the affected Warranted Part.   12.1.11   Standard Airline Operation — Normal
Wear and Tear       The Buyer’s rights under this Clause 12.1 are subject to the
Aircraft and each component, equipment, accessory and part thereof being
maintained, overhauled, repaired and operated in accordance with FAA
regulations**       The Seller’s liability under this Clause 12.1 will not
extend to normal wear and tear nor, to the extent caused by any of the
following:

  (i)   any Aircraft or component, equipment, accessory or part thereof that has
been repaired, altered or modified after Delivery in a manner inconsistent with
the requirements of the applicable Aviation Authority or the aircraft repair
manuals, as applicable;     (ii)   any component, equipment or accessory or part
thereof that has been operated in a damaged state**     (iii)   any component,
equipment, accessory or part from which the trademark, trade name, part or
serial number or other identification marks have been removed.

    The limitations of the Seller’s liability under this Clause 12.1.11
resulting from causes described in Clauses 12.1.11(i) and 12.1.11(ii) will apply
only to the extent the Seller submits reasonable evidence that the defect arose
from or was contributed to by such causes.   12.2   Seller Service Life Policy  
12.2.1   Scope and Definitions       In addition to the warranties set forth in
Clause 12.1, the Seller agrees that, should a Failure occur in any Item (as such
terms are defined below), then, subject to the general conditions and
limitations set forth in Clauses 12.2.3 and 12.2.4, the provisions of this
Clause 12.2 will apply.       For the purposes of this Clause 12.2,

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 49 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (i)   “Item” means any of the Seller components, equipment, accessories or
parts listed in Exhibit C that are installed on an Aircraft at any time during
the period of effectiveness of the Service Life Policy as defined below in
Clause 12.2.2;     (ii)   “Failure” means any breakage of, or defect in, an Item
that

  (a)   materially impairs the utility or safety of the Item,     (b)   did not
result from any breakage or defect in any other Aircraft part or component or
from any other extrinsic force, and     (c)   has occurred or can reasonably be
expected to occur, but does not necessarily occur, on a repetitive or fleetwide
basis.

    The Seller’s obligations under this Clause 12.2 are referred to as the
“Service Life Policy”.   12.2.2   Periods and Seller’s Undertaking       Subject
to the general conditions and limitations set forth in Clause 12.2.4, the Seller
agrees that if a Failure occurs in an Item within ** after the Delivery of the
Aircraft on which such Item is installed, the Seller will, at its discretion, as
promptly as practicable and for a price that reflects the Seller’s financial
participation as hereinafter provided:

  (i)   design and furnish to the Buyer a ** correction for such Item and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or     (ii)   replace
such Item.

12.2.3   Seller’s Participation in the Cost       Any part or Item that the
Seller is required to furnish to the Buyer under this Service Life Policy will
be furnished at the Seller’s current sales price therefor, less the Seller’s
financial participation, which will be determined in accordance with the
following formula:       P = C ( N — T ) / N       where       P: financial
participation of the Seller,

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 50 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



      C: the Seller’s then current sales price for the required Item or required
Seller designed parts,         T: total time in months since Delivery of the
Aircraft in which the Item subject to a Failure was originally installed, and  
      N: **.

12.2.4   General Conditions and Limitations   12.2.4.1   Notwithstanding any
provision of this Clause 12.2, during the Warranty Period, all Items will be
covered by the provisions of Clause 12.1 and not by the provisions of this
Clause 12.2.   12.2.4.2   The Buyer’s remedies and the Seller’s obligations and
liabilities under this Service Life Policy are subject to compliance by the
Buyer with the following conditions:

  (i)   The Buyer will generate and maintain log books and other historical
records as required by the FAA, and will retain the same for the duration of
this Service Life Policy, with respect to each Item adequate to enable the
determination as to whether the alleged Failure is covered by this Service Life
Policy and, if so, to allocate the portion of the cost to be borne by the Seller
in accordance with Clause 12.2.3.     (ii)   The Buyer will keep the Seller
informed, by making available any relevant records ** of any significant
incidents relating to an Aircraft, howsoever occurring or recorded.     (iii)  
The conditions of Clause 12.1.11 will have been complied with.     (iv)   The
Buyer will implement specific structural inspection programs for monitoring
purposes as may be established from time to time by the Seller and the Buyer.
Such programs will be, to the extent possible, compatible with the Buyer’s
operational requirements and will be carried out at the Buyer’s expense. Reports
relating thereto will be regularly furnished to the Seller **     (v)   The
Buyer will report in writing any breakage or defect that may be covered by the
Service Life Policy to the Seller within ** after such breakage or defect
becomes apparent, whether or not the same can reasonably be expected to occur in
any other Aircraft, and the Buyer will inform the Seller in sufficient detail
about such breakage or defect to enable the Seller to determine whether the same
is subject to this Service Life Policy.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 51 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



12.2.4.3   Except as otherwise provided in this Clause 12.2, any claim under
this Service Life Policy will be administered as provided in, and will be
subject to the terms and conditions of, Clause 12.1.6.   12.2.4.4   If the
Seller has issued a service bulletin modification applicable to an Aircraft, the
purpose of which is to avoid a Failure, the Seller will offer the necessary
modification kit free of charge or under a pro rata formula established by the
Seller. If such a kit is so offered to the Buyer, then, in respect of such
Failure and any Failures that could ensue therefrom, the Seller’s commitment
under this Clause 12.2 will be subject to the Buyer’s incorporating such
modification in the relevant Aircraft, within a reasonable time, as promulgated
by the Seller and in accordance with the Seller’s instructions.   12.2.4.5  
THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN
AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.
THE SELLER’S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS
TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED IN THIS CLAUSE 12.2.
THE BUYER’S SOLE REMEDY AND RELIEF FOR THE NONPERFORMANCE OF ANY OBLIGATION OR
LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY
WILL BE ** LIMITED TO THE AMOUNT THE BUYER REASONABLY EXPENDS IN PROCURING A
CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS THE SUBJECT OF A FAILURE COVERED
BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH NONPERFORMANCE IS RELATED, LESS
THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE BEEN REQUIRED TO PAY UNDER THIS
CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR REPLACEMENT ITEM. WITHOUT LIMITING
THE EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF LIABILITY PROVISIONS
SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING
LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES, ARISING UNDER OR BY
VIRTUE OF THIS SERVICE LIFE POLICY.   12.2.5   Transferability       The Buyer’s
rights under this Clause 12.2 will not be assigned, sold, transferred or
otherwise alienated by operation of law or otherwise, without the Seller’s prior
written consent.

** Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 52 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Any unauthorized assignment, sale, transfer or other alienation of the
Buyer’s rights under this Service Life Policy will, as to the Aircraft involved,
immediately void this Service Life Policy in its entirety.   12.3   Supplier
Warranties and Service Life Policy   12.3.1   Seller’s Support       Before
Delivery of the first Aircraft, the Seller will provide the Buyer with the
warranties and service life policies that the Seller has obtained pursuant to
the Supplier Product Support Agreements.   12.3.2   Supplier’s Default  
12.3.2.1   If any Supplier under any warranty referred to in Clause 12.3.1
defaults in the performance of any material obligation under such warranty with
respect to a Supplier Part, the Buyer has used its best efforts to enforce its
rights under such warranty, and the Buyer submits reasonable evidence, within a
reasonable time, that such default has occurred, then Clause 12.1 of this
Agreement will apply to the extent it would have applied had such Supplier Part
been a Warranted Part, to the extent the Seller can reasonably perform said
Supplier’s obligations, except that the Supplier’s warranty period indicated in
the applicable Supplier Product Support Agreement will apply.   12.3.2.2   If
any Supplier under any service life policy referred to in Clause 12.3.1 defaults
in the performance of any material obligation under such service life policy
with respect to a Supplier Part, the Buyer has used best efforts to enforce its
rights under such service life policy, and the Buyer submits within a reasonable
time to the Seller reasonable evidence that such default has occurred, then
Clause 12.2 will apply to the extent the same would have applied had such
Supplier Part been listed in Exhibit C, to the extent that the Seller can
reasonably perform said Supplier’s service life policy.   12.3.2.3   At the
Seller’s request, the Buyer will assign to the Seller, and the Seller will be
subrogated to, all of the Buyer’s rights against the relevant Supplier with
respect to, and arising by reason of, such default and the Buyer will provide
reasonable assistance to enable the Seller to enforce the rights so assigned.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 53 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



12.4   Interface Commitment   12.4.1   Interface Problem       If the Buyer
experiences any technical problem in the operation of an Aircraft or its
systems, the cause of which, after due and reasonable investigation, is not
readily identifiable by the Buyer, but which the Buyer reasonably believes to be
attributable to the design characteristics of one or more components of the
Aircraft and/or its systems (an “Interface Problem”), the Seller will, if
requested by the Buyer, and without additional charge to the Buyer, promptly
conduct or have conducted an investigation and analysis of such problem to
determine, if possible, the cause or causes of the problem and to recommend such
corrective action as may be feasible, provided, however, that if the Seller
determines, after such investigation, that the Interface Problem was due to or
caused by any act or omission of the Buyer in its performance of its obligations
hereunder, the Buyer will pay to the Seller all reasonable costs and expenses
incurred by the Seller during such investigation. The Buyer will furnish to the
Seller all data and information relevant to the Interface Problem in its
possession and will reasonably cooperate with the Seller in the conduct of the
Seller’s investigations and such tests as may be required. At the conclusion of
such investigation the Seller will promptly advise the Buyer in writing of the
Seller’s opinion as to the cause or causes of the Interface Problem and the
Seller’s recommendations as to corrective action.   12.4.2   Seller’s
Responsibility       If the Seller determines that the Interface Problem is
primarily attributable to the design of a Warranted Part, the Seller will, if
requested by the Buyer, take prompt action to correct the design of such
Warranted Part, pursuant to the terms and conditions of Clause 12.1.   12.4.3  
Supplier’s Responsibility       If the Seller determines that the Interface
Problem is primarily attributable to the design of any Supplier Part, the Seller
will at the Buyer’s request, assist the Buyer in processing any warranty claim
the Buyer may have against the manufacturer of such Supplier Part. **   12.4.4  
Joint Responsibility       If the Seller determines that the Interface Problem
is attributable partially to the design of a Warranted Part and partially to the
design of any Supplier Part, the Seller will, if requested by the Buyer, seek a
solution to the Interface Problem through cooperative efforts of the Seller and
any Supplier(s) involved. The Seller will promptly advise the Buyer of any
corrective action proposed by the Seller

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 54 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    and any such Supplier(s). Such proposal will be consistent with any then
existing obligations of the Seller hereunder and of any such Supplier to the
Buyer. Such corrective action, unless reasonably rejected by the Buyer, will
constitute full satisfaction of any claim the Buyer may have against either the
Seller or any such Supplier(s) with respect to such Interface Problem, unless
such corrective action does not resolve the Interface Problem.   12.4.5  
General   12.4.5.1   All requests under this Clause 12.4 will be directed both
to the Seller and the affected Suppliers.   12.4.5.2   Except as specifically
set forth in this Clause 12.4, this Clause 12.4 will not be deemed to impose on
the Seller any obligations not expressly set forth elsewhere in this Agreement.
  12.4.5.3   All reports, recommendations, data and other documents furnished by
the Seller to the Buyer pursuant to this Clause 12.4 will be deemed to be
delivered under this Agreement and will be subject to the terms, covenants and
conditions set forth in this Clause 12 and in Clause 22.7.   12.5   Exclusivity
of Warranties       THIS CLAUSE 12 (INCLUDING ITS SUBPROVISIONS) SETS FORTH THE
EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE
SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS
AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF
ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA
OR SERVICE DELIVERED BY THE SELLER UNDER THIS AGREEMENT.       THE BUYER
RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12 ARE
ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR NONCONFORMITY OR
PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER THIS AGREEMENT. THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS,
GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND
REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED BY
CONTRACT, TORT, STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR
DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,
PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO:

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 55 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT,
CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR
TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED
TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS,
WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR
FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM
COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY RIGHT,
CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY
INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT,
CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;     (b)   LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED
UNDER THIS AGREEMENT;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

    THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT
BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
SELLER AND THE BUYER. IF ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY REASON
BE HELD UNLAWFUL, OR OTHERWISE

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 56 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    UNENFORCEABLE, THE REMAINDER OF THIS CLAUSE 12 WILL REMAIN IN FULL FORCE AND
EFFECT.       FOR THE PURPOSE OF THIS CLAUSE 12.5, “SELLER” WILL BE UNDERSTOOD
TO INCLUDE THE SELLER, ITS AFFILIATES AND SUPPLIERS.       **   12.6   Duplicate
Remedies       The remedies provided to the Buyer under this Clause 12 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any defect for which remedies are provided
under this Clause 12 provided, however, that the Buyer will not be entitled to
elect a remedy under more than one part of this Clause 12 for the same defect.
The Buyer’s rights and remedies herein for the nonperformance of any obligations
or liabilities of the Seller arising under these warranties will be in monetary
damages limited to the amount the Buyer expends in procuring a correction or
replacement for any covered part subject to a defect or nonperformance covered
by this Clause 12, and the Buyer will not have any right to require specific
performance by the Seller.   12.7   Negotiated Agreement       The Buyer
specifically recognizes that:

  (i)   the Specification has been agreed upon after careful consideration by
the Buyer using its judgment as professional operators of, and maintenance
providers with respect to, aircraft used in public transportation and as such is
are professionals within the same industry as the Seller;     (ii)   this
Agreement, and in particular this Clause 12, has been the subject of discussion
and negotiation and is fully understood by the Buyer;     (iii)   the price of
the Aircraft and the other mutual agreements of the Buyer set forth in this
Agreement were arrived at in consideration of, inter alia, the provisions of
this Clause 12, specifically including the Exclusivity of Warranties set forth
in Clause 12.5.

12.8   Survivability       In respect of all delivered Aircraft, the provisions
of this Clause 12 will survive any termination of this Agreement, except any
termination following a Termination Event referred to in Clause 21(1), (2),
(3) or (4).

** Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 57 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



13.   PATENT AND COPYRIGHT INDEMNITY   13.1   Indemnity   13.1.1   Subject to
the provisions of Clause 13.2.3, the Seller will indemnify the Buyer from and
against any damages, costs and expenses including legal costs (excluding
damages, costs, expenses, loss of profits and other liabilities in respect of or
resulting from loss of use of the Aircraft) resulting from any infringement or
claim of infringement by the Airframe or any part or software installed therein
at Delivery of

  (i)   any British, French, German, Spanish or U.S. patent;     (ii)   any
patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe or any part or software installed therein at Delivery and until
infringement claims are resolved, the country of the patent and the flag country
of the Aircraft are both parties to:

  (a)   the Chicago Convention on International Civil Aviation of December 7,
1944, and are each fully entitled to all benefits of Article 27 thereof, or,    
(b)   the International Convention for the Protection of Industrial Property of
March 20, 1883; and

  (iii)   in respect of computer software installed on the Aircraft, any
copyright, provided that the Seller’s obligation to indemnify will be limited to
infringements in countries which, at the time of design, are members of The
Berne Union and recognize computer software as a “work” under the Berne
Convention.

13.1.2   Clause 13.1.1 will not apply to

  (i)   Buyer Furnished Equipment;     (ii)   the Propulsion Systems;     (iii)
  Supplier Parts; or     (iv)   software not developed by the Seller.

13.1.3   If the Buyer is, due to circumstances contemplated in Clause 13.1.1,
prevented from using the Aircraft (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at among the claimant, the
Seller and the Buyer), the Seller will at its expense either

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 58 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (i)   procure for the Buyer the right to use the affected Airframe, part or
software free of charge; or     (ii)   replace the infringing part or software
as soon as possible with a non-infringing substitute.

13.2   Administration of Patent and Copyright Indemnity Claims   13.2.1   If the
Buyer receives a written claim or a suit is threatened or begun against the
Buyer for infringement of a patent or copyright referred to in Clause 13.1, the
Buyer will

  (i)   forthwith notify the Seller, giving particulars thereof;     (ii)  
furnish to the Seller all data, papers and records within the Buyer’s control or
possession relating to such patent or claim;     (iii)   refrain from admitting
any liability or making any payment, or assuming any expenses, damages, costs or
royalties, or otherwise acting in a manner prejudicial to the defense or denial
of the suit or claim, it being agreed that nothing in this Clause 13.2.1(iii)
will prevent the Buyer from paying the sums that may be required to obtain the
release of the Aircraft, provided that payment is accompanied by a denial of
liability and is made without prejudice;     (iv)   fully cooperate with, and
render all assistance to, the Seller as may be pertinent to the defense or
denial of the suit or claim; and     (v)   act to mitigate damages and/or to
reduce the amount of royalties that may be payable, and act to minimize costs
and expenses.

13.2.2.1   The Seller will be entitled either in its own name or on behalf of
the Buyer to conduct negotiations with the party or parties alleging
infringement and may assume and conduct the defense or settlement of any suit or
claim in the manner that, in the Seller’s opinion, it deems proper.

13.2.3   The Seller’s liability hereunder will be conditional on the strict and
timely compliance by the Buyer with the terms of this Clause and is in lieu of
any other liability to the Buyer, whether express or implied, that the Seller
might incur at law as a result of any infringement or claim of infringement of
any patent or copyright.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 59 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES
OF THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND
THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES,
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO
LOSS OF USE OR REVENUE OR CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR
ALLEGED PATENT INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE
INSTALLED THEREIN AT DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE
EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD
UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN IN
FULL FORCE AND EFFECT. THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS
WILL NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY
THE SELLER AND THE BUYER.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 60 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14   TECHNICAL DATA AND SOFTWARE SERVICES       The Seller will make available
or will cause the Seller’s designee ANACS to make available to the Buyer the
Technical Data and certain additional services under the terms and conditions
set forth in this Clause 14.   14.1   Supply       The Technical Data will be
supplied in the English language using the aeronautical terminology in common
use.       **       The Buyer will not receive compensation or credits of any
kind for return of unused or partially used Technical Data.   14.2   Aircraft
Identification for Technical Data   14.2.1   For Technical Data customized to
the Aircraft, the Buyer agrees to the allocation of fleet serial numbers
(“FSN(s)”) in the form of block of numbers selected in the range from 001 to
999.   14.2.2   The sequence will not be interrupted except if two (2) different
Propulsion Systems or two (2) different Aircraft models are selected.   14.2.3  
The Buyer will indicate to the Seller the FSNs allocated to each Aircraft
corresponding to the Aircraft rank in the delivery schedule set forth in Clause
9.1.1 not later than ** prior to the Scheduled Delivery Month for the first
Aircraft to be delivered hereunder. The allocation of such FSNs to such Aircraft
will not constitute any proprietary, insurable or other interest of the Buyer in
any Aircraft prior to its Delivery.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 61 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14.3   Integration of Equipment Data   14.3.1   Supplier Equipment       If
necessary for the understanding of the affected systems, information relating to
Supplier Equipment that is installed on the Aircraft by the Seller, will be
introduced ** into the first issue, subsequent to the installation of the
Supplier equipment of the customized Technical Data supplied to the Buyer,
provided Clause 14.3.2.2 is complied with (the “First Issue”).   14.3.2   Buyer
Furnished Equipment   14.3.2.1   The Seller will introduce BFE data, for
equipment installed on the Aircraft by the Seller, into the customized Technical
Data at no additional charge to the Buyer for the First Issue, provided such
data are provided in accordance with the conditions set forth in Clauses
14.3.2.2 through 14.3.2.5.   14.3.2.2   The Buyer will ** to supply the BFE data
to the Seller at least ** before the scheduled delivery of the customized
Technical Data and the full set of BFE data will be provided to the Seller at
the latest ** before the scheduled delivery of the customized Technical Data.
The BFE data supplied to the Buyer by the Seller will be in English.   14.3.2.3
  The BFE data will be in general compliance with the then applicable revision
of the S1000D Specification jointly defined by the Aerospace and Defense
Industries Association of Europe, Aerospace Industries Association and Air
Transport Association of America, as applicable to the corresponding aircraft
type.   14.3.2.4   The Buyer and the Seller will agree on the requirements for
the provision to the Seller of BFE data for “on-aircraft maintenance.” These
requirements include but are not limited to time frame, media and format, to
facilitate the efficient, expedited and economic integration of BFE data into
Technical Data.   14.3.2.5   The BFE data will be delivered in digital format
and/or in Portable Document Format, as agreed between the Buyer and the Seller.
  14.3.2.6   All costs related to the delivery to the Seller of BFE data will be
borne by the Buyer.   14.3.2.7   Clause 14.3.2 will apply to the BFE data
provided by the Seller under the terms of Clause 18.1.3.   14.4   Delivery

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 62 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14.4.1   The Technical Data are delivered on-line and/or off-line, as set forth
in Exhibit F.   14.4.2   For Technical Data delivered off-line, the Technical
Data and corresponding revisions will be sent to one address only. The Buyer
will specify such address.   14.4.3   Packing and shipment of the Technical Data
and their revisions will be carried out by the quickest transportation methods.
Shipment will be FCA Toulouse, France, FCA Hamburg, Germany, and/or FCA Ashburn,
VA, USA.   14.4.4   The delivery schedule of the First Issue will be phased as
mutually agreed to correspond with Aircraft deliveries. The Buyer agrees to
provide ** notice when requesting a change to the delivery schedule.   14.4.5  
The Buyer will be responsible for coordinating with and satisfying the
requirements of the FAA for Technical Data. ** FCA Toulouse, France, FCA
Hamburg, Germany, and/or FCA Ashburn, VA, USA.   14.4.6   **   14.5   Revision
Service       Unless otherwise specifically stated, revision service will be
provided **   14.6   Service Bulletins Incorporation       During the period of
revision service and upon the Buyer’s request for incorporation, which will be
made within ** after issuance of a Service Bulletin, Seller’s Service Bulletin
information will be incorporated into the Technical Data for the Aircraft after
formal notification by the Buyer of its intention to accomplish a Service
Bulletin. Post-Service Bulletin status will be shown in the applicable
customized maintenance and operation Technical Data after the Seller receives
notification from the Buyer of Service Bulletin accomplishment pertaining to
such Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 63 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14.7   Future Developments       The Seller will continuously monitor
technological developments and apply them to data and document production and
methods of transmission where beneficial and economical. The Buyer agrees to
give reasonable consideration to any new development proposed by the Seller for
implementation.   14.8   Technical Data Familiarization       Upon request by
the Buyer, the Seller will provide a ** Technical Data familiarization training
at the Seller’s or at the facilities of one of the Buyer. If such
familiarization is conducted at the Buyer’s facilities, the Buyer will **.  
14.9   Customer Originated Changes   14.9.1   Data on Customer Originated
Changes may be incorporated into the following Technical Data when customized to
the Buyer’s

  -   Aircraft Maintenance Manual     -   Illustrated Parts Catalog     -  
Trouble Shooting Manual     -   Aircraft Wiring Manual     -   Aircraft
Schematics Manual     -   Aircraft Wiring Lists     -   Flight Crew Operating
Manual     -   Quick Reference Handbook

14.9.2   COC data will be developed by the Buyer according to the “Customer
Guide for Customer Originated Changes” issued by the Seller. The Buyer will
ensure that any such COC data is in compliance with the requirements of the FAA.
      COC data will be incorporated by the Seller into all affected customized
Technical Data unless the Buyer specifies in writing the documents into which
the Buyer desires the COC to be incorporated. Following incorporation of the COC
into the customized Technical Data, the relevant Technical Data will show only
the aircraft configuration that reflects the COC data and not the configuration
before such COC data are incorporated.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 64 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14.9.3. (i)   The Buyer hereby acknowledges and accepts that the incorporation
of any COC data into the Technical Data issued by the Seller will be at the
Buyer’s sole risk, that the Seller will have no obligation to check the COC data
for accuracy or validity, and that the Seller will have no liability whatsoever
with respect to (a) the contents of any COC data (including omissions or
inaccuracies therein) (b) any effect that the incorporation of such COC data may
have on the Technical Data or (c) any costs of any nature that the COC data may
add to subsequent Service Bulletins or modifications.

  (ii)   THE SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR
LIABILITIES, EXPRESSED OR IMPLIED, ORAL OR WRITTEN, ARISING BY LAW, COURSE OF
DEALING OR OTHERWISE, AND WITHOUT LIMITATION ALL WARRANTIES AS TO QUALITY,
OPERATION, MERCHANTABILITY, FITNESS FOR ANY INTENDED PURPOSE, AND ALL OTHER
CHARACTERISTICS WHATSOEVER, INCLUDING ANY OMISSIONS OR INACCURACIES THEREIN, OF
ANY COC DATA INCORPORATED INTO THE TECHNICAL DATA ISSUED BY THE SELLER.    
(iii)   The Buyer will indemnify and hold the Seller harmless from and against
any losses (including reasonable attorneys’ fees) arising from claims by any
third party for injury, loss or damage incurred directly or indirectly as a
result of the incorporation of any COC data into the Technical Data issued by
the Seller.     (iv)   If the Buyer sells, leases or otherwise transfers any
Aircraft to which the COC data apply:

  (a)   the Buyer will remain fully liable for the COC data and any and all
effects of their incorporation, as set forth in this Clause 14.9;     (b)   the
Seller may disclose the COC data to the subsequent owner(s) or operator(s) of
the transferred Aircraft;     (c)   it will be the sole responsibility of the
Buyer to notify, or cause notification to be made to, the subsequent owner(s) or
operator(s) of the existence of the such COC data in the Technical Data
applicable to the corresponding Aircraft.

    The Seller hereby disclaims any and all liabilities whatsoever for the COC
data in the event of transfer, sale or lease of any Aircraft to which COC data
apply.

14.9.4   The incorporation of any COC will be performed under the conditions
specified in the Seller’s then current Customer Services Catalog.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 65 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14.10   Software Products       Software Products are available to the Buyer
exclusively from ANACS and may be licensed under the General Terms and
Conditions of Licensing set forth in Exhibit H.   14.10.1   Performance
Engineer’s Programs

  (i)   In addition to the standard operational manuals, the Seller will provide
to the Buyer software components and databases composing the Performance
Engineer’s Programs (“PEP”) for the Aircraft.     (ii)   The license to use the
PEP will be granted ** for as long as the revisions of the PEP are ** in
accordance with Clause 14.5. At the end of such period, license fees may be
charged and yearly revision service for the PEP will be provided to the Buyer at
the standard commercial conditions set forth in the then current ANACS Customer
Services Catalog.

14.10.2   AirN@v and/or ADOC N@vigator Based Consultation       The affected
Technical Data covered under an Advanced Consultation Tool based on ADOC
N@vigator browser are:

-   Engineering Drawings Parts Usage   -   Engineering Drawings Parts List      
The Technical Data listed below will be provided on DVD and include integrated
software (the “AirN@v Services”):

AirN@v Planning
AirN@v Repair
AirN@v Workshop
AirN@v Associated Data
AirN@v Engineering
AirN@v Maintenance:

    The applicable Technical Data pursuant to each of the above AirN@v Services
is listed in Exhibit F.       The licensing conditions for the use of AirN@v
Services will be as set forth in Exhibit H. The license to use AirN@v and/or
ADOC N@vigator based products for the Aircraft will be granted free of charge
for as long as the revisions of such Technical Data are free of charge in
accordance with Clause 14.5. At the end of such period, license fees may be
charged and the yearly revision service for AirN@v and/or ADOC N@vigator will be
provided to the Buyer at the standard

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 66 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    commercial conditions set forth in the then current ANACS Customer Services
Catalog.   14.10.3   AirbusWorld Customer Portal   14.10.3.1   The Buyer will be
entitled to obtain access to a wide range of information and services, including
Technical Data, available in the secure zone of the Seller’s Customer Portal
AirbusWorld (“AirbusWorld”). Access will be free of charge for as long as the
Buyer operates the Aircraft.       Access to the secure zone of AirbusWorld (the
“Secure Zone”) is reserved to Airbus owners and operators and is subject to the
prior signature by the Buyer of the “General Terms and Conditions of Access to
and Use of Airbus Secure Area of Customer Portal”.       A description of the
basic services available to the Buyer in the Secure Zone is set forth in the
ANACS Customer Services Catalog.   14.10.3.2   On-Line Technical Data

  (i)   The Technical Data specified in Exhibit F as being provided on-line will
be made available to the Buyer through the Secure Zone at no cost as long as
revision service for such Technical Data is free of charge in accordance with
Clause 14.5.     (ii)   The list of the Technical Data available on-line may be
amended from time to time.         For any Technical Data that are or become
available on-line, the Seller will notify the Buyer thereof and the Seller
reserves the right to discontinue other formats for such Technical Data. On-line
and old formats of such Technical Data are to be available in parallel for a
period of twelve (12) months or two (2) revision cycles, whichever is shorter.

14.10.3.3   Access to the Secure Zone will be granted free of charge for a
reasonable number, to be agreed by the parties, of the Buyer’s users (including
one Buyer administrator) for the Technical Data related to the Aircraft that
will be operated by the Buyer.   14.11   Warranties   14.11.1   The Seller
warrants that the Technical Data (exclusive of COC) are prepared in accordance
with the state of art at the date of their conception. Should any Technical Data
prepared by the Seller contain any nonconformity or defect, the sole and
exclusive liability of the Seller will be to take all reasonable and proper
steps, at its option, to correct or replace such Technical Data.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 67 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



14.11.2   THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS
SUPPLIERS AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE 14 ARE EXCLUSIVE
AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS SUPPLIERS
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, ITS SUPPLIERS
AND/OR THEIR INSURERS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH
RESPECT TO ANY NONCONFORMITY OR DEFECT IN ANY TECHNICAL DATA DELIVERED UNDER
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (A)   ANY WARRANTY AGAINST HIDDEN DEFECTS     (B)   ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS;     (C)   ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (D)   ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER CONTRACTUAL OR DELICTUAL AND WHETHER
OR NOT ARISING FROM THE SELLER’S AND/OR ITS SUPPLIERS’ NEGLIGENCE, ACTUAL OR
IMPUTED; AND     (E)   ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR
LOSS OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART THEREOF
OR ANY TECHNICAL DATA DELIVERED HEREUNDER.         THE SELLER AND/OR ITS
SUPPLIERS WILL HAVE NO OBLIGATION OR LIABILITY, HOWSOEVER ARISING, FOR LOSS OF
USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT IN ANY TECHNICAL DATA
DELIVERED UNDER THIS AGREEMENT.         FOR THE PURPOSES OF THIS CLAUSE 14.11.2,
“THE SELLER” WILL INCLUDE THE SELLER, ITS AFFILIATES AND ANY OF THEIR RESPECTIVE
INSURERS.

     14.12 Proprietary Rights
     All proprietary rights, including but not limited to patent, design and
copyrights, relating to Technical Data will remain with the Seller and/or its
Affiliates as the case may be. All Technical Data are supplied for the sole use
by the Buyer in maintaining and operating the Aircraft and the Buyer undertakes
not to modify, copy the contents of, or use the Technical Data to manufacture
any parts or components of the Aircraft, save as explicitly permitted herein or
in the Technical
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 68 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    Data, or as otherwise expressly authorized by the Seller. These proprietary
rights will also apply to any translation of Technical Data into a language or
languages or medium or media that may have been performed or caused to be
performed by the Buyer.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 69 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



15   SELLER REPRESENTATIVES   15.1   Seller Representatives       The Seller
will provide or cause to be provided **to the Buyer the services described in
this Clause 15, at the main base of the Buyer or at other locations to be
mutually agreed.   15.2   Resident Customer Support Representatives   15.2.1  
The Seller will provide representatives to act in an advisory capacity
(“Resident Customer Support Representative”) as follows:

  (i)   The Seller will provide one or more dedicated Resident Customer Support
Representatives for pre-entry-into-service support of the Aircraft, commencing
at**     (ii)   In addition, the Seller will provide a total of ** man-months of
Resident Customer Support Representatives for support of the Aircraft in the
Buyer’s fleet.     (iii)   The actual number of Resident Customer Support
Representatives assigned to the Buyer at any one time will not exceed **.

15.2.2   The Seller will provide to the Buyer an annual written account of the
consumed months and any remaining balance of months.

15.2.3   Should the Buyer request additional services that exceed the amounts
set forth in Clause 15.2.1(ii), the Seller may provide additional service
subject to the terms and conditions agreed by the Buyer and the Seller at the
time of such request.

15.2.4   The Seller will cause similar services to be provided by the
representatives of the Propulsion System manufacturer and by representatives of
the Suppliers when necessary and applicable.

15.3   Customer Support Director       The Seller will assign the services of **
Customer Support Director based in Herndon, Virginia, to liaise between the
Seller and the Buyer on product support matters after signature of this
Agreement for **.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 70 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



15.4   Spare Parts Field Representative       The Seller will provide free of
charge one (1) Spare Parts Field Representative for a total of six (6) months,
to assist the Buyer with its initial provisioning planning of Material (the
“Spare Parts Field Representative”).   15.5   Buyer’s Service   15.5.1   From
the date of arrival of the first Resident Customer Support Representative and
Spare Parts Field Representative and until the duration of the assignment, the
Buyer will provide**, suitable office space, office equipment and facilities for
the sole use of the Resident Customer Support Representative(s) in or
conveniently near the maintenance facilities of one of the Buyer. **   15.5.2  
**

  (i)   ** and     (ii)   when said Resident Customer Support Representative(s)
are assigned away from the locations mentioned above in Clause 15.2.1 at the
Buyer’s request, transportation on similar basis between the said locations and
the place of assignment.

15.5.3   The parties will give each other all necessary reasonable assistance
with general administrative functions specific to their respective countries and
procurement of the documents necessary to live and work there.   15.6  
Temporary Assignment and Withdrawal of Resident Customer Support Representative
      The Seller will have the right, upon written notice to and communication
with the Buyer, to transfer or recall any Resident Customer Support
Representative(s) on a temporary or permanent basis if, in the Seller’s opinion,
conditions are dangerous to the Resident Customer Support Representative’s
safety or health or prevent the fulfillment of such Resident Customer Support
Representative’s contractual tasks. The Buyer will ** for the man-days during
which any Resident Customer Support Representative is absent from the Buyer’s
facility pursuant to this Clause 15.   15.7   Representatives’ Status       In
providing the above technical service, the Seller’s employees, including
Resident Customer Support Representative(s), the Spare Parts Field
Representative and the Customer Support Director, are deemed to be acting in an
advisory capacity only and at no time will they be deemed to be acting, either
directly or indirectly, as the employees or agents of the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 71 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



16   TRAINING AND TRAINING AIDS   16.1.   General       This Clause 16 covers
the terms and conditions for the supply of training and training aids for the
Buyer’s personnel to support the Aircraft operation.   16.2.   Scope   16.2.1  
The range and quantity of training and training aids to be provided free of
charge under this Agreement are covered in Appendix A to this Clause 16. The
Seller will arrange availability of such training and training aids in relation
to the delivery schedule for the Aircraft set forth in Clause 9.1.1.   16.2.2  
The Maintenance Training and Flight Training courses described in Appendix A to
this Clause 16 will be provided **   16.2.3   ** no compensation or credit of
any sort will be provided for unused or partially used training or training aids
offered pursuant to this Clause 16.   16.3.   Training Organization / Location  
16.3.1   The Seller will provide the training at the Airbus Training Center in
Miami, Florida (the “Seller’s Training Center”), and/or at its affiliated
training center in Blagnac, France (the “Affiliated Training Center”).   16.3.2
  If unavailability of facilities or scheduling difficulties make training by
the Seller impractical at the training centers listed in Clause 16.3.1, the
Seller will ensure that the Buyer is provided such training at locations other
than those named in Clause 16.3.1.   16.3.3   Upon the Buyer’s request, the
Seller may also provide certain training at one of the Buyer’s bases, if and
when practicable for the Seller, under terms and conditions to be mutually
agreed upon. In this event, all additional charges listed in Clause 16.6.2 will
be borne by the Buyer.   16.4   Training Courses   16.4.1   Training courses, as
well as the minimum and maximum numbers of trainees per course provided for the
Buyer’s personnel, are defined in the applicable training course catalog (the
“Training Course Catalog”) and will be scheduled as mutually agreed upon during
a training conference (the “Training Conference”) that will be

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 72 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    held as soon as practicable after signature of this Agreement and no later
than ** prior to delivery of the first Aircraft.

16.4.2   The following terms will apply when training is performed by the
Seller:

  (i)   Training courses will be the Seller’s standard courses as described in
the Seller’s applicable Training Course Catalog valid at the time of execution
of the course. The Seller will be responsible for all training course syllabi,
training aids and training equipment necessary for the organization of the
training courses.     (ii)   The training curricula and the training equipment
may not be fully customized. However, they may be modified to include the most
significant aspects of the Specification as known, at the latest, ** prior to
the date of the first training course planned for the Buyer and will be
configured in order to obtain the relevant Aviation Authority’s approval and to
support the Seller’s training programs.     (iii)   Training data and
documentation necessary for training detailed in Appendix A to this Clause 16
will be **. Training data and documentation will be marked “FOR TRAINING ONLY”
and as such will be supplied for the sole and express purpose of training.    
(iv)   Upon the request of the Buyer **, the Seller will collect and pack for
consolidated shipment to the facility of the Buyer, all training data and
documentation of the Buyer’s trainees attending training at the Airbus Training
Center in Miami, Florida or Blagnac, France, as applicable. This training data
and documentation will be delivered FCA Miami International Airport. The Buyer
will designate in writing one Buyer to receive title to such training data and
documentation and title to and risk of loss of the training data and
documentation will pass to the Buyer upon delivery.

16.4.3   If the Buyer decides to cancel or reschedule a training course, a
minimum advance notice of ** will be required. Any later cancellation or change
from the Buyer, when courses cannot be allocated to other customers, will be
deducted from the training allowances defined herein or will be charged to the
Buyer, as applicable.

16.4.4   The Seller will deliver, or will cause any third party training
provider to deliver, to the trainees a certificate of completion at the end of
any such training course. No such certificate will represent authority or
qualification by any Aviation Authority but may be presented to such officials
in order to obtain relevant formal qualification.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 73 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



16.4.5   **   16.5   Prerequisites   16.5.1   Training will be conducted in
English and all training aids are written in English using common aeronautical
terminology. Trainees must have the prerequisite experience set forth in
Appendix B to this Clause 16.       The Seller’s training courses are
“Transition Training Courses” and not “Ab Initio Training Courses.”       The
Buyer will be responsible for the selection of the trainees and for any
liability with respect to the entry knowledge level of the trainees.   16.5.2  
The Buyer will provide the Seller with an attendance list of the trainees for
each course with the validated qualification of each trainee. The Seller
reserves the right to verify the trainees’ proficiency and previous professional
experience. The Seller will in no case warrant or otherwise be held liable for
any trainee’s performance as a result of any training services provided.  
16.5.3   The Seller will provide to the Buyer an Airbus Pre-Training Survey,
and/or the “Maintenance Training Survey,” as applicable, to obtain the trainee’s
associated background. The Buyer will complete such survey(s) and return them to
the Seller at least ** prior to the start of the training course.   16.5.4   If
the Buyer makes a change to any trainee attendance list within the ** period
stated in Clause 16.5.3, the Buyer will immediately inform the Seller thereof
and send the Seller an updated Airbus Pre-Training Survey and/or Maintenance
Training Survey reflecting requested information for the replacement trainee(s).
  16.6.   Logistics   16.6.1   Trainees

  (i)   When training is done at the Airbus Training Center in Miami, Florida,
the Seller will provide ** for the duration of the training course on the basis
of **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 74 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (ii)   When training is done at the Airbus Training Center in Blagnac, France,
the Seller will **     (iii)   **

16.6.2   Training at External Location

  (i)   Seller’s Instructors         If at the Buyer’s request, training is
provided by the Seller’s instructors at any location other than the Seller’s
training centers, **     (ii)   Living Expenses for the Seller’s Instructors    
    Such expenses, covering the entire period from day of secondment to day of
return to the Seller’s base, will include but will not be limited to lodging,
food and local transportation to and from the place of lodging and the training
course location. **     (iii)   Air Travel         **     (iv)   Training
Material         The Buyer will reimburse the Seller for the reasonable cost of
shipping the training material needed to conduct such courses.     (v)   Buyer’s
Indemnity

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 75 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



      The Buyer will be solely liable for any and all cancellation or delay in
the performance of the training outside of the Seller’s training centers that is
associated with the transportation provided under Clause 16.6.2(iii) **     (vi)
  Training Equipment Availability         Training equipment necessary for
course performance at any course location other than the Seller’s training
centers or the facilities of the training provider selected by the Seller will
be provided by the Buyer in accordance with the Seller’s specifications.

16.7   Flight Operations Training   16.7.1   Flight Crew Training Course

  (i)   The Seller will perform a flight crew training course program for the
Buyer’s flight crews. A flight crew will consist of either (i) one captain
(1) and one (1) first officer, (ii) two (2) captains, or (iii) two (2) first
officers. The training manual used will be the Seller’s Flight Crew Operating
Manual (“FCOM”), except for the base flight training, for which the Buyer’s
customized FCOM will be used.     (ii)   The Buyer will use delivered Aircraft
for any required in-flight training. This training will not exceed ** session of
** per pilot. When in-flight crew training is performed in Blagnac, France, the
Seller will provide free-of-charge line maintenance, including servicing,
preflight checks and changing of minor components, subject to conditions agreed
in this Agreement.     (iii)   The Buyer will provide mutually agreed spare
parts as required to support said in-flight training and will provide evidence
of insurance coverage required under Clause 19.     (iv)   In all cases, the
Buyer will bear the expenses of fuel, oil and landing fees.

16.7.2   Flight Crew Line Initial Operating Experience

  (i)   In order to assist the Buyer with initial operating experience after
Delivery of the first Aircraft, the Seller will provide to the Buyer pilot
instructor(s) as described in Exhibit A to this Clause 16.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 76 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (ii)   Additional pilot instructors can be provided at the Buyer’s expense
upon conditions to be mutually agreed.     (iii)   Prior to any flight training
to be performed by the Seller on the Aircraft, the Buyer will provide to the
Seller evidence of insurance coverage as required under Clause 19.

16.7.3   Instructor Cabin Attendants’ Familiarization Course       The Seller
will provide instructor cabin attendant’s course(s) to the Buyer’s cabin
attendants, as described in Exhibit A to this Clause 16, at the Seller’s
Training Center.       The instructor cabin attendants familiarization course,
when incorporating the features of the Aircraft, will be given no earlier than
** and no later than ** before the Delivery of the first Aircraft. The
instructor cabin attendants’ familiarization course material will be provided no
later than ** before the Delivery of the first Aircraft.   16.7.4   Performance
/ Operations Course       The Seller will provide performance/operations
training for the Buyer’s personnel as described in Exhibit A to this Clause 16.
      The available courses are listed in the Seller’s applicable Training
Courses Catalog.   16.7.5   Transition Type Rating Instructor Course       The
Seller will provide transition type rating instructor training for the Buyer’s
flight crew instructors as described in Exhibit A to this Clause 16. This course
provides the Buyer’s instructors with the training in flight instruction and
synthetic instruction required to instruct on Airbus aircraft.   16.7.6   During
any and all flights performed in accordance with this Clause 16.7, the Buyer
will bear full responsibility for the aircraft upon which the flight is
performed, including but not limited to any required maintenance, all expenses
such as fuel, oil or landing fees and the provision of insurance required under
Clause 19.   16.8   Maintenance Training   16.8.1   The Seller will provide
maintenance training for the Buyer’s ground personnel as described in Exhibit A
to this Clause 16. The available courses are listed in the Seller’s applicable
Training Course Catalog. The practical training provided in the frame of
maintenance training is performed exclusively on the training devices in use in
the Seller’s Training Center or the Affiliated Training Center. If additional

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 77 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    practical training is required, such additional practical training can be
organized with the assistance of the Seller, in accordance with Clause 16.8.2.  
16.8.2   Practical Training       If the Buyer requires practical training to be
organized at another airline’s facilities, then the Seller will assist the Buyer
in organizing this training without guaranteeing the availability of any other
airline’s facilities. The provision of an instructor by the Seller for such
practical training will be deducted from the trainee-day allowance set forth in
Paragraph 2.1 of Exhibit A to this Clause 16 in the manner described in
Paragraph 3 of such Exhibit A. The Buyer will reimburse the Seller the expenses
for said instructor in accordance with Clause 16.6.2.   16.8.3   Line
Maintenance Initial Operating Experience Training       In order to assist the
Buyer during the entry into service of the Aircraft, the Seller will provide to
the Buyer maintenance instructor(s) at the Buyer’s main A350 base as set forth
in Appendix A to this Clause 16.

  (i)   Line maintenance initial operating experience training will cover
training in handling and servicing of Aircraft, flight crew and maintenance
coordination, use of Technical Data and/or any other activities which may be
deemed necessary after Delivery of the first Aircraft.     (ii)   The Buyer will
reimburse the expenses for said instructor(s) in accordance with Clause 16.6.2.
Additional maintenance instructors can be provided at the Buyer’s expense.

16.9   Supplier and Engine Manufacturer Training       The Seller will ensure
that major Suppliers and the Propulsion System manufacturer provide maintenance
training and overhaul training on their products at appropriate times. A copy of
the Supplier Training Catalog, listing the suppliers that provide training, will
be supplied to the Buyer on request.   16.10   Training Aids for the Buyer’s
Training Organization   16.10.1   The Seller will provide to the Buyer Airbus
computer based training (“Airbus CBT”), training aids, as used in the Seller’s
Training Centers and the Virtual Aircraft (Walk Around and Component Location),
free of charge as set forth in Exhibit A to this Clause 16.       The Airbus CBT
and training aids supplied to the Buyer will be similar to those used at the
Airbus Training Centers for training. The Seller has no obligation to revise the
Airbus CBT. The Airbus CBT in use at the Seller’s Training Center may

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 78 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    be revised on a regular basis, and such revisions, if any, will be provided
to the Buyer until the expiration of the period when training courses provided
under this Clause 16 are performed for the Buyer, or up to ** after delivery of
the Airbus CBT or Virtual Aircraft to the Buyer, whichever occurs first.  
16.10.2   Delivery

  (i)   The Seller will deliver to the Buyer the Airbus CBT and training aids,
at a date to be mutually agreed during the Training Conference, but no later
than ** months before the Delivery Date of the first Aircraft.     (ii)   Those
items supplied to the Buyer pursuant to Clause 16.10.1 will be delivered FCA
Toulouse, France, and/or FCA Hamburg, Germany. Title to and risk of loss of said
items will pass to the Buyerupon delivery.

16.10.3   Installation of Airbus CBT System

  (i)   Before the initial delivery of the Airbus CBT, the Seller will provide
an “Airbus CBT Administrator Course” to up to ** trainees of the Buyer, at the
facilities of the Buyer. To conduct the course, the workstations and/or servers,
as applicable, will be ready for use and will comply with the latest “Airbus CBT
Workstation Technical Specification” or “Airbus CBT Server Technical
Specification”, as applicable.     (ii)   The Buyer will provide any and all the
necessary hardware on which the Airbus CBT will be installed and Seller will not
be responsible for any incompatibility of such hardware with the Airbus CBT.    
(iii)   The Airbus CBT will be installed by the Buyer’s personnel who have
completed the Airbus CBT training, and the Seller will be held harmless from any
damage to person and/or to property caused by or in any way connected with the
handling and/or installation of the Airbus CBT by the Buyer’s personnel.    
(iv)   In accordance with Clause 16.6.2, the Buyer will reimburse the expenses
for the Seller’s personnel required at the Buyer’s facility to conduct Airbus
CBT Training and/or provide installation assistance.

16.10.4   License

  (i)   The Seller will grant the Buyer a license to use the Airbus CBT and the
Virtual Aircraft that will incorporate Exhibit H, “Terms and Conditions for
License for Use of Software.”

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 79 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



  (ii)   Supply of additional sets of Virtual Aircraft. Software and courseware
supports, as well as any extension to the license for such courseware, will be
subject to terms and conditions to be mutually agreed.

16.10.5   The Seller will not be responsible for, and hereby disclaims any and
all liabilities resulting from or in connection with the use by the Buyer of the
Airbus CBT, the Virtual Aircraft and any other training aids at the Buyer’s
facilities.   16.11   Proprietary Rights       The Seller’s training data and
documentation, Airbus CBT and training aids are proprietary to the Seller and
its suppliers. All such training materials are supplied for the sole use by the
Buyer in training its personnel to maintain and operate the Aircraft. These
proprietary rights will also apply to any translation of such Material into a
language or languages or medium or media that may have been performed or caused
to be performed by the Buyer.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 80 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



Appendix A to Clause 16
TRAINING ALLOWANCES

1.   FLIGHT OPERATIONS TRAINING   1.1   Flight Crew Training       The Seller
will provide flight crew training (standard transition course or CCQ, as
applicable) free of charge for ** of the Buyer’s flight crews per Aircraft. The
Buyer may agree to convert training for up to **flight crews at the conversion
rate of US$** (US dollars - **) per transition course into credits applicable to
the purchase of other training services from the Seller or software proprietary
to the Seller on such terms as the Buyer and the Seller may agree.   1.2  
Flight Crew Line Initial Operating Experience       The Seller will provide to
the Buyer pilot instructor(s) ** for a period of ** pilot instructor months to
assist with flight-crew initial operating experience. The maximum number of
pilot instructors present at all sites of the Buyer at any one time is **.   1.3
  Instructor Cabin Attendants’ Familiarization Course       The Seller will
provide to the Buyer’s cabin attendants’ training ** for up to ** of the Buyer’s
cabin attendants instructor(s).   1.4   Dispatch/Performance/Operations
Course(s)       The Seller will provide to the Buyer ** trainee days of
dispatch, performance and/or operations training ** for the Buyer’s dispatchers,
performance engineers and load-master specialists. Such trainee days will be
used solely for the dispatch, performance and/or operations training courses as
defined in the Seller’s applicable Training Course Catalog.   1.5   Transition
Type Rating Instructor course       The Seller will provide to the Buyer type
rating instructor training (standard transition course or CCQ, as applicable) **
for ** of the Buyer’s flight instructors.   2.   MAINTENANCE TRAINING   2.1  
The Seller will provide to the Buyer ** trainee days of maintenance training **
for the Buyer’s personnel. These trainee days will be used solely for the
maintenance training courses as defined in the Seller’s applicable Training
Course Catalog. The Buyer may convert up to ** of such maintenance trainee days
into credits applicable to the purchase of other training services from the
Seller or software proprietary to the Seller on such terms as the Buyer and the
Seller may agree.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 81 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



2.2   The number of Engine Run-up courses within the trainee day allowance in
Paragraph 2.1 will not exceed ** course for ** trainees per firmly ordered
Aircraft and to a maximum of ** courses in total.

3.   TRAINEE DAYS ACCOUNTING       Trainee days are counted as follows:

  (i)   For instruction at the Seller’s Training Center or Affiliated Training
Center, **, and the number of trainees as confirmed by the Buyer ** before the
beginning of the course will be counted as the number of trainees considered to
have taken the course.     (ii)   For instruction outside of the Seller’s
Training Center or Affiliated Training Center, not including practical training,
**     (iii)   For instruction outside of the Seller’s Training Center or
Affiliated Training Center that is practical training, **         If training is
to be provided outside of the Seller’s Training Center or Affiliated Training
Center specifically at the Seller’s request, Paragraph 3(i) will be applicable
to the trainee days accounting for such training facility.

4.   TRAINING AIDS, AIRBUS CBT AND VIRTUAL AIRCRAFT FOR BUYER’S TRAINING
ORGANIZATION

4.1   The Seller will provide to the Buyer ** Airbus CBT (flight, cabin and/or
maintenance), related to the Aircraft. The Seller will also provide ** updates
to courseware in Paragraph 4.2 when developed by the Seller, continuing through
to the **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 82 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



4.2   The Airbus CBT supplied to the Buyer will consist of

      -       ** Airbus CBT (flight and/or maintenance) installation/utilization
guide         -      ** set Airbus CBT courseware         -      ** set Airbus
CBT software for maintenance as applicable.         -      ** Virtual Aircraft
(Walk Around and Component Location) related to the Aircraft type(s);        
-      ** set of training documentation on CD-ROM;         -      ** CD-ROM of
cockpit panels for training.

      The detailed description of the Airbus CBT and the Virtual Aircraft will
be provided at the Training Conference.

    Future Generation Courseware       As the training courses herein evolve in
their technology, they will continue to be available to the Buyer under the same
terms and conditions as set forth in this Agreement.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 83 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



APPENDIX B TO CLAUSE 16
Appendix B to Clause 16
MINIMUM RECOMMENDED QUALIFICATION
IN RELATION TO TRAINING REQUIREMENTS
(Standard Transition Courses)
The prerequisites listed below are the minimum recommended requirements
specified for Airbus training. If the appropriate Aviation Authority or the
specific airline policy of the trainee demands greater or additional
requirements, such requirements will be prerequisites.
     CAPTAIN prerequisites

  •   Previously qualified on JAR/FAR/CS 25 aircraft and commercial operations  
  •   Valid and current Airlines Transport License (ATPLY)     •   Previous
command experience     •   Fluency in English     •   Jet experience     •   **
minimum flying experience as pilot     •   ** experience on FAR/JAR 25/CS 25
aircraft     •   ** experience as airline, corporate pilot or military transport
pilot     •   Must have flown transport type aircraft, as flying pilot, within
the last 12 months.

     FIRST OFFICER prerequisites

  •   Previously qualified on JAR/FAR/CS 25 aircraft and commercial operations  
  •   Aircraft and commercial operations valid and current commercial pilot
license with instrument rating     •   Fluency in English     •   Jet experience
    •   ** minimum flying experience as pilot of fixed wing aircraft     •   **
experience on FAR/JAR/CS 25 aircraft     •   ** flying experience as airline
pilot or a corporate pilot or military transport pilot

    For both CAPTAIN and FIRST OFFICER, if one or several of the above criteria
are not met, the trainee must follow

  (i)   an adapted course or     (ii)   an entry level training program before
entering the regular or the adapted course.

    Such course(s), if required, will be at the Buyer’s expense.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 84 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    FIRST TYPE RATING COURSE

This course is designed for ab initio pilots who do not hold an aircraft type
rating on their pilot licenses

    Pilot prerequisites

  •   Valid and current commercial pilot license     •   Valid and current
instrument rating on multi engine aircraft     •   Airlines Transport License
(ATPLY) written examination     •   Fluency in English     •   Flight
experience:

      -      ** as pilot         -      ** as pilot in command         -      **
on multi engine aircraft (up to ** can be completed in a simulator)

In addition to the above conditions and in accordance with the JAR Flight Crew
Licensing and the Airbus Training Policy, a pilot applying for a first type
rating must have followed either an approved JAR Multi Crew Cooperation (“MCC”)
program or regulatory equivalent or the Airbus Entry Level Training program
(combined MCC and jet familiarization course). Such course, if required, will be
at the Buyer’s expense.

    CQ ADDITIONAL prerequisites

In addition to the prerequisites set forth for the Flight Crew Standard
Transition Course, both CAPTAIN and FIRST OFFICER must:

  •   be qualified and current on the base aircraft type     •   have ** minimum
and ** minimum of operations on the base aircraft type.

    TRI COURSE ADDITIONAL prerequisites

In addition to the prerequisites set forth for the Flight Crew Standard
Transition Course, it is the responsibility of the Buyer to:

  -   select instructor candidate(s) with airmanship and behavior corresponding
to the role and responsibility of an airline instructor, and     -   designate
instructor candidate(s) that have met the Seller prerequisite that corresponds
to the JAR requirements (ref JAR — FCL 1 - Requirements/ Subparts H — Instructor
rating (Aeroplane) C.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 85 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    MAINTENANCE PERSONNEL prerequisites

  (i)   For all maintenance courses:         Fluency in English
Experience on first or second generation jet transport category aircraft    
(ii)   Additional prerequisites for Aircraft Rigging Engine Run-Up and
Maintenance Initial Operating Course:

      Qualified as line or line and base mechanic on the relevant aircraft type
(for Maintenance Initial Operating Experience Course).     (iii)   Additional
prerequisites — Maintenance Initial Operating Experience         Be currently
qualified as line or base mechanic on the base Aircraft     (iv)   Additional
prerequisites

    MAINTENANCE TRAINING DIFFERENCE COURSE

      Be current and operating on the base aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 86 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



17   SUPPLIER PRODUCT SUPPORT   17.1   Equipment Supplier Product Support
Agreements   17.1.1   The Seller will, **, transfer to the Buyer the Supplier
Product Support Agreements transferable to the Buyer from Suppliers of equipment
listed as “Seller Furnished Equipment” in the Specification on Delivery. These
agreements are based on the “World Airlines and Suppliers Guide” and include
Supplier commitments contained in the Supplier Product Support Agreements, which
include the following:

  (i)   Technical data and manuals required to operate, maintain, service and
overhaul the Supplier items will (a) be prepared in accordance with the
provisions of the applicable ATA Specification in accordance with Clause 14,
(b) include revision service, and (c) be published in the English language. The
Seller will make reasonable efforts to ensure that software data, supplied in
the form of an appendix to the Component Maintenance Manual, be provided in
compliance with the applicable ATA Specification to protect Suppliers’
proprietary interests,     (ii)   Warranties and guarantees, including
Suppliers’ standard warranties, and in the case of Suppliers of landing gear,
service life policies for selected landing gear structures,     (iii)   Training
to ensure efficient operation, maintenance and overhaul of the Suppliers’ items
for the Buyer’s instructors, shop and line service personnel.     (iv)   Spares
data in compliance with the applicable ATA Specification, initial provisioning
recommendations, spares and logistics service, including routine and emergency
deliveries, and     (v)   Technical service to assist the Buyer with
maintenance, overhaul, repair, operation and inspection of Supplier items as
well as required tooling and spares provisioning.

17.2   Supplier Compliance       The Seller will monitor Supplier compliance
with support commitments defined in the Supplier Product Support Agreements and
will take action together with the Buyer, if necessary.

**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 87 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



17.3   Supplier Part Repair Stations       The Seller has developed with the
Suppliers a comprehensive network of repair stations in the United States of
America and Canada for those Supplier Parts originating from outside these
countries. **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 88 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



18   BUYER FURNISHED EQUIPMENT   18.1   Administration   18.1.1   Without
additional charge and in accordance with the Specification, the Seller will
provide for the installation of the Buyer Furnished Equipment, provided that the
BFE is referred to in the Airbus BFE Catalog of Approved Suppliers by Products
valid at the time the BFE is ordered.       The Seller will advise the Buyer of
the dates by and location to which, in the planned release of engineering for
the Aircraft, the Seller requires a written detailed engineering description.
This description will include the dimensions and weight of BFE, the information
related to its certification and information necessary for the installation and
operation thereof. The Buyer will furnish such detailed description and
information by the dates specified. Thereafter, no information, dimensions or
weights will be revised unless authorized by an SCN.       The Seller will also
provide the Buyer in due time with a schedule of dates and shipping addresses
for delivery of BFE and (when requested by the Seller) additional spare BFE in
order permit installation of the BFE in the Aircraft and delivery of the
Aircraft in accordance with the delivery schedule. The Buyer will provide the
BFE by such dates in a serviceable condition, to allow performance of any
assembly, test, or acceptance process in accordance with the Seller’s industrial
schedule.       The Buyer will also provide, when requested by the Seller, at
Airbus France S.A.S. works and/or at Airbus Deutschland GmbH works, as
applicable and needed, adequate field service, including support from BFE
suppliers to act in a technical advisory capacity to the Seller in the
installation, calibration and possible repair of any BFE.   18.1.2   The BFE
will be imported into France or into Germany by the Buyer under a suspensive
customs system (“Régime de l’entrepôt industriel pour fabrication coordonnée” or
“Zollverschluss”) without application of any French or German tax or customs
duty, and will be Delivered Duty Unpaid (DDU) (as defined in Incoterms 2000: ICC
Official Rules for the Interpretation of Trade Terms, published by the
International Chamber of Commerce), to

Airbus France S.A.S.
316 Route de Bayonne
31300 Toulouse, France
or
Airbus Deutchland GmbH
Division Hamburger Flugzeugbau
Kreetslag 10
21129 Hamburg
Federal Republic of Germany

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 89 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    as provided in Clause 18.1.1.   18.1.3   If the Buyer requests the Seller to
supply directly certain items that are considered BFE according to the
Specification, and if such request is notified to the Seller in due time in
order not to affect the Delivery Date of the Aircraft, the Seller may agree to
order such items subject to the execution of an SCN reflecting the effect on
price, escalation adjustment, and any other customary conditions of the
Agreement. In such a case the Seller will be entitled to the payment of a
handling charge not to exceed ** and will bear no liability in respect of delay
and product support commitments for such items.   18.2   Requirements       The
Buyer is responsible for assuring and warranting, at its expense, that BFE will
(i) be manufactured by a qualified supplier in accordance with the provisions of
Clause 18.1.1, (ii) meet the requirements of the applicable Specification,
(iii) comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and (iv) be approved
by the applicable Aviation Authority delivering the Export Certificate of
Airworthiness and by the FAA for installation and use on the Aircraft at the
time of Delivery of such Aircraft. The Seller will be entitled to refuse any
item of BFE that it considers incompatible with the Specification, the
engineering description mentioned above in Clause 18.1.1 or the certification
requirements.   18.3   Buyer’s Obligation and Seller’s Remedies   18.3.1   Any
delay or failure in

  (i)   furnishing the BFE in serviceable condition at the requested delivery
date,     (ii)   complying with the warranty in Clause 18.2 or in providing the
descriptive information or service representatives mentioned in Clause 18.1.1,
or     (iii)   in obtaining any required approval for such equipment under the
regulations of the above mentioned Aviation Authorities

      may delay the performance of any act to be performed by the Seller, and
cause the Final Contract Price of the Aircraft to be adjusted in accordance with
the updated delivery schedule, including, in particular, the costs the Seller
incurs that are attributable to the delay or failure described above, such as
storage, taxes, insurance and costs of out-of sequence installation.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 90 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



18.3.2   In addition to the consequences outlined in Clause 18.3.1, in the event
of a delay or failure described in Clause 18.3.1,

  (i)   the Seller may select, purchase and install equipment similar to the BFE
at issue, in which event the Final Contract Price of the affected Aircraft will
also be increased by the purchase price of such equipment, plus reasonable costs
and expenses incurred by the Seller for handling charges, transportation,
insurance, packaging and, if required and not already provided for in the price
of the Aircraft, for adjustment and calibration; or     (ii)   if the BFE is
delayed more than ** beyond, or unapproved within ** of the date specified in
Clause 18.1.1, then the Seller may deliver or the Buyer may elect to have the
Aircraft delivered without the installation of such equipment, notwithstanding
the terms of Clause 7.2 insofar as it may otherwise have applied, whereupon the
Seller will be relieved of all obligations to install such equipment.

18.4   Title and Risk of Loss       Title to (subject to Clause 18.5(iv)) and
risk of loss of BFE will at all times remain with the Buyer that is the owner
thereof, except that risk of loss (limited to cost of replacement of said BFE
and excluding in particular loss of use) will be with the Seller for as long as
the BFE is in the care, custody and control of the Seller.   18.5   Disposition
of BFE Following Termination       If a termination of this Agreement pursuant
to the provisions of Clause 21 occurs with respect to an Aircraft in which all
or any part of the BFE has been installed prior to the date of such termination,
the Seller will be entitled, but not required, to remove all items of BFE that
can be removed without causing damage to the Aircraft or rendering any system in
the Aircraft unusable and to undertake commercially reasonable efforts to
facilitate the sale of such items of BFE to other customers, retaining and
applying the proceeds of such sales to reduce Seller’s damages resulting from
the termination. In addition, the following terms will apply in the case of such
a termination:

  (i)   The Buyer will cooperate with the Seller in facilitating the sale of BFE
pursuant to the first paragraph of this Clause 18.5 and will be responsible for
all costs incurred by the Seller in removing and facilitating the sale of such
BFE. ** . The Buyer will reimburse the Seller for all such costs within ** of
receiving documentation of such costs from the Seller.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 91 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



(ii)   The Seller will notify the Buyer as to those items of BFE not sold by the
Seller pursuant to the first paragraph of this Clause 18.5, and, at the Seller’s
request, the Buyer will remove such items from the Seller’s facility within
thirty (30) days of the date of such notice. The Buyer will have no claim
against the Seller for damage or destruction of any item of BFE removed from the
Aircraft and not removed from Seller’s facility within such period.   (iii)  
The Buyer will have no claim against the Seller for damage to or destruction of
any item of BFE damaged or destroyed in the process of being deinstalled from
the Aircraft, provided that the Seller will use reasonable care in such
deinstallation.   (iv)   The Buyer will grant title to the Seller for any BFE
items that cannot be removed from the Aircraft.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 92 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



19   INDEMNITIES AND INSURANCE

19.1   Seller’s Indemnities

    The Seller will, except in the case of gross negligence or willful
misconduct of the Buyer, its directors, officers, agents, and employees, be
solely liable for and will indemnify and will hold the Buyer and its respective
directors, officers, agents and employees, Affiliates, the Buyer’s
representatives, and the respective assignees, directors, officers, agents and
employees of each of the foregoing harmless against all losses, liabilities,
claims, damages, costs and expenses, including court costs and reasonable
attorneys’ fees (“Losses”), arising from claims for

  (i)   injuries to, or deaths of, the Seller’s directors, officers, agents or
employees, or loss or damage to property of the Seller, or its employees or
agents when such losses occur during or are incidental to (a) the exercise by
the Buyer of its inspection rights under Clause 6, (b) the Technical Acceptance
Process described in Clause 8, (c) the provision of Resident Customer Support
Representative support pursuant to Clause 15 or (iv) the provision of training
pursuant to Clause 16; and     (ii)   injuries to or deaths of third parties, or
loss of property of third parties, occurring during, or incidental to (a) the
exercise by the Buyer of its inspection rights pursuant to Clause 6 or (b) the
Technical Acceptance Process described in Clause 8.

19.2   Buyer’s Indemnities       The Buyer will, except in the case of gross
negligence or willful misconduct of the Seller, its directors, officers, agents
and employees, be solely liable for and will indemnify and will hold the Seller
and its subcontractors and Affiliates, the Seller’s representatives, and the
respective assignees, directors, officers, agents and employees of each of the
foregoing, harmless against all Losses arising from:

  (i)   injuries to or deaths of the Buyer’s directors, officers, agents or
employees, or loss or damage to property of the Buyer or to its employees or
agents, when such losses occur during or are incidental to (a) the exercise by
the Buyer of its inspection rights under Clause 6; (b) the Technical Acceptance
Process described in Clause 8, (c) the provision of Resident Customer Support
Representative support pursuant to Clause 15, or (d) the provision of training
pursuant to Clause 16; and     (ii)   claims for injuries to or deaths of third
parties, or loss of property of third parties occurring during or incidental to
(a) the provision of Resident Customer Support Representative support under
Clause 15 or (b) arise out of the provision of

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 93 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      training pursuant to Clause 16 and are not caused by a defect of the type
specified in Clause 12.1.1 that is not excluded under Clause 12.1.2.

19.3   Notice and Defense of Claims

  (i)   If any claim is made or suit is brought against a party or entity
entitled to indemnification under this Clause 19 (the “Indemnitee”) for damages
for which liability has been assumed by the other party under this Clause 19,
(the “Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor
and the Indemnitor (unless otherwise requested by the Indemnitee) will assume
and conduct the defense, or settlement, of such suit, as the Indemnitor will
deem prudent. Notice of the claim or suit will be accompanied by all information
pertinent to the matter as is reasonably available to the Indemnitee and will be
followed by such cooperation by the Indemnitee as the Indemnitor or its counsel
may reasonably request at the expense of the Indemnitor.     (ii)   If the
Indemnitor fails or refuses to assume the defense of any claim or lawsuit
notified to it under this Clause 19, the Indemnitee will have the right to
proceed with the defense or settlement of the claim or lawsuit as it deems
prudent and will have a claim over against the Indemnitor for any judgments,
reasonable settlements, costs or expenses, including reasonable attorneys’ fees.
Further, in such event, the Indemnitor will be deemed to have waived any
objection or defense to the Indemnitee’s claim based on the reasonableness of
any settlement.

19.4   Insurance       For all training periods on aircraft, the Buyer will
cause the Seller and its Affiliates, as defined in this Clause 19.4 to be named
as additional insured under its aviation legal liability insurance policies,
including passenger legal liability, bodily injury liability, products liability
(exclusive of manufacturer’s product liability insurance), property damage
liability, contractual liability and war risks and allied perils liability, to
the extent of the Buyer’s undertaking set forth in Clause 19.2. With respect to
the Buyer’s hull all risks and hull war risks insurances and allied perils, the
Buyer will cause its hull insurance underwriters to waive all rights of
subrogation against the Seller, as defined in this Clause 19.4 to the extent of
the Buyer’s undertaking set forth in Clause 19.2.       Any applicable
deductible will be borne by the Buyer. With respect to the above policies, the
Buyer will furnish to the Seller, not less than seven (7) Working Days prior to
the start of any such training period, certificates of insurance, in English,
evidencing the limit of liability cover and period of insurance in a form
acceptable to the Seller from its respective insurance broker(s) certifying that
such policies have been endorsed as follows:

  (i)   under the aviation legal liability insurances referred to above, the
Buyer’s policies are primary and non-contributory to any insurance maintained by
the Seller;

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 94 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (ii)   such insurance can only be cancelled or materially altered by the
giving of not less than thirty (30) days (but seven (7) days or such lesser
period as may be customarily available in respect of war risks and allied
perils) and ten (10) days in respect of cancellation for non-payment of premium)
prior written notice thereof to the Seller; and     (iii)   under any such
cover, all rights of subrogation against the Seller and its Affiliates have been
waived to the extent of the Buyer’s undertaking and specially referring to
Clause 19.2 and to this Clause 19.4.

    For the purposes of this Clause 19, “the Seller and its Affiliates” includes
but is not limited to the Seller, its shareholders, its Affiliates, ANACS, and
Hua-Ou Airbus – CASC Aviation Training Center, the assignees of each of the
foregoing, and their respective directors, agents and employees and Suppliers.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 95 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



20   ASSIGNMENTS AND TRANSFERS   20.1   Assignments by Buyer       Except as
hereinafter provided, the Buyer may not sell, assign or transfer its rights or
obligations under this Agreement to any person without the prior written consent
of the Seller.   20.2   Assignments on Sale, Merger or Consolidation       The
Buyer will be entitled to assign its rights under this Agreement at any time due
to a merger or consolidation involving the Buyer, provided the Buyer first
obtains the written consent of the Seller. The Seller will provide its consent
if:

  (i)   the surviving or acquiring entity is organized and existing under the
laws of the United States;     (ii)   the surviving or acquiring entity has
executed an assumption agreement, in form and substance reasonably acceptable to
the Seller, agreeing to assume all of the Buyer’s obligations under this
Agreement;     (iii)   at the time, and immediately following the consummation,
of the merger, consolidation or sale, no event of default exists or will have
occurred and be continuing;     (iv)   there exists with respect to the
surviving or acquiring entity no basis for a Termination Event within the
meaning of Clause 21; and     (v)   the surviving or acquiring entity holds an
air carrier operating certificate issued by the FAA at the time, and immediately
following the consummation, of such sale, merger or consolidation.

20.3   Designations by Seller       The Seller may at any time by notice to the
Buyer designate facilities or personnel of ANACS or any Affiliate of the Seller
at which or by whom the services to be performed under this Agreement will be
performed. The Seller may also designate any of its Affiliates as the party
responsible on behalf of the Seller for providing to the Buyer all or any of the
services to be performed under this Agreement. Notwithstanding such designation,
the Seller will remain ultimately responsible for fulfillment of all obligations
undertaken by the Seller in this Agreement.

20.4   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 96 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



20.5 **      

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 97 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



21.   TERMINATION   21.1   Termination Events       Each of the following will
constitute a “Termination Event”:

  (1)   The Buyer commences in any jurisdiction any case, proceeding or other
action with respect to the Buyer or its properties relating to bankruptcy,
insolvency, reorganization, winding-up, liquidation, dissolution or other relief
from, or with respect to, or readjustment of, its debts or obligations.     (2)
  An action is commenced in any jurisdiction seeking the appointment of a
receiver, trustee, custodian or other similar official for the Buyer or for all
or any substantial part of its assets, and such action remains unstayed,
undismissed or undischarged for **, or the Buyer makes a general assignment for
the benefit of its creditors.     (3)   An action is commenced in any
jurisdiction against the Buyer seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets, and such action remains unstayed, undismissed or undischarged for
**.     (4)   The Buyer becomes the object, in any jurisdiction, of a case,
proceeding or action similar or analogous to any of the events mentioned in
Clause 21.1(1), (2) or (3).     (5)   The Buyer is generally not, or is unable
to, or admits in writing its inability to, pay its debts as they become due.    
(6)   The Buyer commences negotiations with significant creditors, existing or
potential, with the intention of restructuring all or substantially all of its
outstanding obligations or in preparation for a bankruptcy filing under the U.S.
Bankruptcy Code.     (7)   The Buyer or any of its respective Affiliates fails
to make (i) payment of all or part of the Final Contract Price of any Aircraft
required to be made under this Agreement on the due date therefore; when such
payment is due, (ii) any Predelivery Payment required to be made under this
Agreement ** after the date on which such amount is due (iii) any other payment
required to be made under this Agreement or any other material agreement between
the Buyer or any of its Affiliates and the Seller or any of its Affiliates **,
of such failure to pay which such payment is due.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 98 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



  (8)   The Buyer repudiates, cancels or terminates this Agreement in whole or
in part.     (9)   The Buyer defaults in its obligation to take delivery of an
Aircraft as provided in Clause 9.     (10)   The Buyer or any of its Affiliates
defaults in the observance or performance of any other covenant, undertaking or
obligation contained in this Agreement or any other material agreement between
the Buyer or its Affiliates, on the one hand, and the Seller or its Affiliates
on the other hand, provided that, if such breach or default is capable of being
cured, such breach or default is not cured within any specified cure period **.
    (11)   Any other event that the parties will have agreed in writing
constitutes a Termination Event hereunder.

21.2   **

  (1)   **;     (2)   **     (A)   **     (a)   **     (b)   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 99 of
109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  1.   **     2.   **     3.   **     4.   **     5.   **     6.   **

  (B)   **     (3)   **     (4)   **

21.3         **

  (i)   **     (ii)   **     (iii)   **

21.4   Notice of Termination Event       Promptly upon obtaining knowledge of
the occurrence of a Termination Event by the Buyer, the Buyer will notify the
Seller of such occurrence in writing, provided, that any failure by the Buyer to
notify the Seller will not prejudice the Seller’s rights or remedies hereunder.
  21.5   **       **   21.6   Information Covenants

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 100
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Buyer hereby covenants and agrees that, from the date of this Agreement
until no further Aircraft are to be delivered hereunder, the Buyer will furnish
or cause to be furnished to the Seller the following, it being understood that
this covenant with respect to Clauses 21.6 (a), (b) and (c) will be deemed
satisfied if the information requested in those clauses is filed, un-redacted,
with the U.S. Securities and Exchange Commission and is publicly available on
EDGAR (or any successor online resource):

  (a)   Annual Financial Statements. As soon as available and in any event no
later than the date that the Buyer furnish such annual statements to the
Securities and Exchange Commission or successor thereto (the “SEC”) (i) a copy
of the SEC Form 10-K filed by the Buyer with the SEC for such fiscal year, or,
if no such Form 10-K was filed by the Buyer for such fiscal year, **following
the close of such fiscal year of the Buyer, the consolidated balance sheet of
the Buyer and its Subsidiaries, as at the end of such fiscal year and the
related consolidated statements of operations, of common stockholders’ equity
(deficit) (in the case of the Buyer and its Subsidiaries) and of cash flows for
such fiscal year, setting forth comparative consolidated figures as of the end
of and for the preceding fiscal year, and examined by any firm of independent
public accountants of recognized standing selected by the Buyer and reasonably
acceptable to the Seller, whose opinion will not be qualified as to the scope of
audit or as to the status of the Buyer as a going concern, and (ii) a
certificate of such accounting firm stating that its audit of the business of
the Buyer was conducted in accordance with generally accepted auditing
standards.     (b)   Quarterly Financial Statements. As soon as available and in
any event no later than the date that the Buyer furnish such quarterly
statements to the SEC, a copy of the SEC Form 10-Q filed by the Buyer, as a
group, with the SEC for such quarterly period, or, if no such Form 10-Q was
filed by the Buyer with respect to any such quarterly period, no later than the
** following the close of such quarterly period, the consolidated balance sheet
of the Buyer and its Subsidiaries, as at the end of such quarterly period and
the related consolidated statements of operations for such quarterly period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period and in each case setting forth comparative consolidated figures
as of the end of and for the related periods in the prior fiscal year, all of
which will be certified by an Authorized Officer of the Buyer, subject to
changes resulting from audit and normal year-end audit adjustments.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 101
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



  (c)   Other Information. Promptly upon transmission thereof, copies of any
filings and registrations with, and reports to, the SEC by the Buyer or any of
its Affiliates, and, with reasonable promptness, such other information or
documents (financial or otherwise) as the Seller may reasonably request from
time to time.

    For the purposes of this Clause 21.6, (x) an “Authorized Officer” of the
Buyer will mean the Chief Executive Officer, the Chief Financial Officer or any
Vice President and above thereof who reports directly or indirectly to the Chief
Financial Officer and (y) “Subsidiaries” will mean, as of any date of
determination, those companies owned by the Buyer whose financial results the
Buyer is required to include in its statements of consolidated operations and
consolidated balance sheets.   21.7   Information Undertakings       The Buyer
undertakes, from the date of this Agreement until no further Aircraft are to be
delivered hereunder, to use best efforts to furnish or cause to be furnished to
the Seller the following information:

  (a)   Debt Rescheduling. (i) Promptly upon the commencement by the Buyer of
negotiations with one or more of its significant creditors with a view to
general readjustment or rescheduling of all or any material part of its
indebtedness under circumstances in which a reasonable business person, in the
exercise of prudent business judgment, would conclude that the Buyer would
otherwise not be able to pay such indebtedness as it falls due, notice of
commencement of such negotiations, and (ii) thereafter timely advice of the
progress of such negotiations until such negotiations are terminated or
completed.     (b)   Acceleration of other indebtedness. Immediately upon
knowledge by the Buyer that the holder of any bond, debenture, promissory note
or any similar evidence of indebtedness of the Buyer or any Affiliate thereof
(“Other Indebtedness”) has demanded payment, given notice or exercised its right
to a remedy having the effect of acceleration with respect to a claimed event of
default under any Other Indebtedness, where the impact of the acceleration is
likely to have a material adverse effect on the Buyer’s ability to perform its
obligations under or in connection with the transactions contemplated by this
Agreement, notice of the demand made, notice given or action taken by such
holder and the nature and status of the claimed event of default and what the
action the Buyer is taking with respect thereto.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 102
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



22   MISCELLANEOUS   22.1   Data Retrieval       On the Seller’s reasonable
request, the Buyer will provide the Seller with all the necessary data, as
customarily compiled by it and pertaining to the operation of the Aircraft, to
assist the Seller in making an efficient and coordinated survey of all
reliability, maintenance, operational and cost data with a view to improving the
safety, availability and operational costs of the Aircraft.   22.2   Notices    
  All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or facsimile at the addresses and numbers set forth below.
The date on which any such notice or request is so personally delivered, or if
such notice or request is given by commercial courier, certified air mail or
facsimile the date on which it is given, will be deemed to be the effective date
of such notice or request.       The Seller will be addressed at:

1, rond-point Maurice Bellonte
31700 Blagnac France
Attention: Director – Contracts
Telephone: 33 05 61 30 40 12
Telecopy: 33 05 61 30 40 11

    The Buyer will be addressed, in the case of any item to be delivered other
than via courier or personal service or delivery, at:

4000 East Sky Harbor Blvd.
Phoenix, AZ 85034
Attention: Senior Vice President and Chief Financial Officer
Telephone: (480) 693-5710
Fax: (480) 693-2899
cc: General Counsel
Fax: (480) 693-5932

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 103
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    And, in the case of any item to be delivered via commercial courier or
personal service or overnight delivery service,

111 West Rio Salado Parkway
Tempe, AZ 85281
Attention: Senior Vice President and Chief Financial Officer

    From time to time, the party receiving the notice or request may designate
another address or another person.   22.3   Waiver       The failure of either
party to enforce at any time any of the provisions of this Agreement, to
exercise any right herein provided or to require at any time performance by the
other party of any of the provisions hereof will in no way be construed to be a
present or future waiver of such provisions nor in any way to affect the
validity of this Agreement or any part hereof or the right of the other party
thereafter to enforce each and every such provision. The express waiver by
either party of any provision, condition or requirement of this Agreement will
not constitute a waiver of any future obligation to comply with such provision,
condition or requirement.   22.4   Interpretation and Law       THIS AGREEMENT
WILL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED
BY AND CONSTRUED AND THE PERFORMANCE THEREOF WILL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.       THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS
CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO
THIS TRANSACTION.       REGARDING THE CAPE TOWN CONVENTION ON INTERNATIONAL
INTERESTS IN MOBILE EQUIPMENT, THE BUYER AGREES THAT IT WILL NOT, AND IT WILL
NOT PERMIT ANY LENDER OR FINANCIER FINANCING EITHER AIRCRAFT OR PREDELIVERY
PAYMENTS TO, REGISTER ANY INTEREST IN AN UNDELIVERED AIRCRAFT OR IN ANY
PROPULSION SYSTEM INSTALLED THEREON AT THE INTERNATIONAL REGISTRY IN CONNECTION
WITH SUCH FINANCING.       Each party (i) hereby irrevocably submits itself to
the nonexclusive jurisdiction of the courts of the state of New York in New York
County and, to the extent permitted by applicable law, of the United States
District Court for the Southern District of New York,

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 104
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    for the purposes of any suit, action or other proceeding arising out of this
Agreement or any of the transactions contemplated hereby brought by any party or
parties hereto, and (ii) hereby waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any such suit, action or
proceeding, to the extent permitted by applicable law, the defense of sovereign
immunity, any claim that it is not personally subject to the jurisdiction of the
above-named courts by reason of sovereign immunity or otherwise or that it or
its property is exempt or immune from jurisdiction of such court or from legal
process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or judgment, execution of judgment or otherwise)
and to the extent permitted by applicable law, that the suit, action or
proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.  
22.4.1   Service of process in any suit, action or proceeding in respect of any
matter as to which the Buyer has submitted to jurisdiction under Clause 22.4 may
be made on the Buyer by delivery of the same personally or by dispatching the
same via Federal Express, UPS, or similar international air courier, service
prepaid to, CT Corporation, 111 Hudson St., New York, NY (or such other office
in the City of New York as such agent will then be occupying), as agent for the
Buyer, it being agreed that service upon CT Corporation will constitute valid
service upon the Buyer or by any other method authorized by the laws of the
State of New York.   22.4.2   Service of process in any suit, action or
proceeding in respect of any matter as to which the Seller has submitted to
jurisdiction under Clause 22.4 may be made on the Seller by delivery of the same
personally or by dispatching the same via Federal Express, UPS, or similar
international air courier, service prepaid to, CT Corporation, 111 Hudson St.,
New York, NY (or such other office in the City of New York as such agent will
then be occupying), as agent for the Seller, it being agreed that service upon
CT Corporation will constitute valid service upon the Seller or by any other
method authorized by the laws of the State of New York.   22.5   Waiver of Jury
Trial       EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
OR CROSS-CLAIM THEREIN.   22.6   No Representations outside of this Agreement  
    The parties declare that, prior to the execution of this Agreement, they,
with the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 105
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    interest, successors, assigns, officers, directors, employees, agents or
attorneys of any said person or party, except as set forth in this Agreement.
This Agreement resulted from negotiation involving counsel for all of the
parties hereto and no term herein will be construed or interpreted against any
party under the contra proferentum or any related doctrine.   22.7  
Confidentiality       Subject to any legal or governmental requirements of
disclosure, or a request in a judicial proceeding (in which case, the party
subject to the request will duly inform the other parties to the Agreement of
such request so that such parties may seek appropriate protective order) the
parties (which for this purpose will include their employees, agents and
advisors) will maintain the terms and conditions of this Agreement and any
reports or other data furnished hereunder (including, but not limited to,
Clauses 14 and 16) strictly confidential. Without limiting the generality of the
foregoing, the Buyer and the Seller will each use its best efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in any filing required to be made by the Buyer with any governmental agency and
will make such applications as will be necessary to implement the foregoing.    
  With respect to any public disclosure or filing, the Buyer agrees to submit to
the Seller a copy of the proposed document to be filed or disclosed and will
give the Seller a reasonable period of time in which to review said document.
The Buyer and the Seller will consult with each other prior to the making of any
public disclosure or filing, permitted hereunder, of this Agreement or the terms
and conditions thereof.       The provisions of this Clause 22.7 will survive
any termination of this Agreement.   22.8   Severability       If any provision
of this Agreement should for any reason be held to be without effect, the
remainder of this Agreement will remain in full force and effect. To the extent
permitted by applicable law, each party hereto hereby waives any provision of
law which renders any provision of this Agreement prohibited or unenforceable in
any respect.   22.9   Alterations to Contract       This Agreement, including
its Exhibits and Appendices, together with other agreements between the parties
executed as of the date hereof, contains the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersedes any
previous understanding, commitments or representations whatsoever, whether oral
or written including that certain term sheet between the Seller and the Buyer,
dated June 14, 2007]. This Agreement will not be amended or modified except by
an instrument in writing of even date herewith or subsequent hereto executed by
both parties or by their fully authorized representatives.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 106
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



22.10   Inconsistencies       In the event of any inconsistency between the
terms of this Agreement and the terms contained in either (i) the Specification,
or (ii) any other Exhibit **attached to this Agreement, in each such case the
terms of such Specification, Exhibit ** will prevail over this Agreement. For
the purpose of this Clause 22.10, the term Agreement will not include either
Specification or any Exhibit**   22.11   Language       All correspondence,
documents and any other written matters in connection with this Agreement will
be in English.   22.12   Headings       All headings in this Agreement are for
convenience of reference only and do not constitute a part of this Agreement.  
22.13   Counterparts       This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered will be
an original, but all such counterparts will together constitute one and the same
instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 107
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



23   CERTAIN REPRESENTATIONS OF THE PARTIES   23.1.   Buyer’s Representations  
    The Buyer represents and warrants to the Seller:

  (i)   it is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;     (ii)   neither the
execution and delivery by it of this Agreement, nor the consummation of any of
the transactions by it contemplated hereby, nor the performance by it of the
obligations hereunder, constitutes a breach of any agreement to which it is a
party or by which its assets are bound; and     (iii)   this Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

23.2   Seller’s Representations       The Seller represents and warrants to the
Buyer:

  (i)   the Seller is a societe à responsabilité limitée organized and existing
in good standing under the laws of the Republic of France and has the corporate
power and authority to enter into and perform its obligations under this
Agreement;     (ii)   neither the execution and delivery by the Seller of this
Agreement, nor the consummation of any of the transactions by the Seller
contemplated hereby, nor the performance by the Seller of the obligations
hereunder, constitutes a breach of any agreement to which the Seller is a party
or by which its assets are bound; and     (iii)   this Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller enforceable against the Seller in
accordance with its terms.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA — 108
of 109 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                    Title: Vice President and Treasurer       Title:   Chief
Operating Officer Customers    

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   PA
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1.A
The Aircraft Definition Document A350-800 XWB is contained in a separate folder.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. A-1.A
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1.B
The A350-800 XWB Standard Specification will be contained in a separate folder.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. A-1.B
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2.A
The Aircraft Definition Document A350-900 XWB is contained in a separate folder.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. A-2.A
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2.B
The A350-900 XWB Standard Specification will be contained in a separate folder.

      USA — Amended and Restate Airbus A350 XWB Purchase Agreement   Exh. A-2.B
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3.A
The Aircraft Definition Document A350-1000 XWB is contained in a separate
folder.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. A-3.A
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3.B
The A350-1000 XWB Standard Specification will be contained in a separate folder.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. A-3.B
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1.A

     
AIRBUS
  SCN No.
SPECIFICATION CHANGE NOTICE
  Issue
(SCN)
  Dated
 
  Page No.

TITLE
DESCRIPTION
EFFECT ON WEIGHT
Manufacturer’s Weight Empty Change:
Operational Weight Empty Change:
Allowable Payload Change:
REMARKS/REFERENCES
Response to RFC
SPECIFICATION CHANGED BY THIS SCN
THIS SCN REQUIRES PRIOR OR CONCURRENT ACCEPTANCE OF THE FOLLOWING SCN(s)
PRICE PER AIRCRAFT
US DOLLARS:
AT DELIVERY CONDITIONS:
This change will be effective on                                         
Aircraft No.                                          and subsequent
provided approval is received by
                                                            .

     
BUYER APPROVAL
  SELLER APPROVAL
 
   
By:
  By:
 
   
Title: (Authorized Finance Department Officer)
  Date:

By:
Title: (Authorized maintenance or flight operations officer)
Date:

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh B —
1.A-1 of 2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1.A

     
AIRBUS
  SCN No.
SPECIFICATION CHANGE NOTICE
  Issue
(SCN)
  Dated
 
  Page No.

SCOPE OF CHANGE (FOR INFORMATION ONLY)

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh B —
1.A-2 of 2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B.1.B
A350-800XWB Technical SCN List (ADD Specification changes)

                  A350 Jan         RFC (from - 300 for ref)   07 DC   TITLE  
REMARKS
**
  **   **   **

 
**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350XWB Purchase Agreement     EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B.1.B
A350-800XWB Technical SCN List (ADD Specification changes)
 
**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350XWB Purchase Agreement     EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2

     
AIRBUS
  Airline

     
MANUFACTURER’S SPECIFICATION
  MSCN Number
CHANGE NOTICE
  Issue
 
  Dated
(MSCN)
  Page 1 of 3

     Title:
     Description
     Effect on weight
Manufacturer’s Weight Empty Change :
Operational Weight Empty Change :
Allowable Payload Change :
     Remarks / References
     Specification changed by this MSCN
Price per aircraft
     US DOLLARS :
     AT DELIVERY CONDITIONS :
This change will be effective on                      AIRCRAFT N°
                     and subsequent.
Provided MSCN is not rejected by

         
 
  Buyer Approval   Seller Approval
 
       
 
  By :   By :
 
       
 
  Date :   Date :

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh B—1 of
3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2

     
AIRBUS
  Airline

     
MANUFACTURER’S SPECIFICATION
  MSCN Number
CHANGE NOTICE
  Issue
 
  Dated
(MSCN)
  Page 2 of 3

Specification repercussion:
After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:
Price per aircraft
US DOLLARS :

AT DELIVERY CONDITIONS :
This change will be effective on                      AIRCRAFT N°
                    and subsequent.

Provided MSCN is not rejected by

         
 
  Buyer Approval   Seller Approval
 
       
 
  By :   By :
 
       
 
  Date :   Date :

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh B—2 of
3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2

     
AIRBUS
  Airline
 
   
MANUFACTURER’S SPECIFICATION
  MSCN Number
CHANGE NOTICE
  Issue
 
  Dated
(MSCN)
  Page 3 of 3

Scope of change (FOR INFORMATION ONLY)
Price per aircraft
US DOLLARS :

AT DELIVERY CONDITIONS :
This change will be effective on                      AIRCRAFT N°
                    and subsequent.

Provided MSCN is not rejected by

         
 
  Buyer Approval   Seller Approval
 
       
 
  By :   By :
 
       
 
  Date :   Date :

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh B—3 of
3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SELLER SERVICE LIFE POLICY
ITEMS COVERED

     
1
  The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.
 
   
2
  WINGS — CENTER AND OUTER WING BOX (LEFT AND RIGHT)
 
   
2.1
  Wing Structure
 
   
2.1.1
  **
 
   
2.1.2
  **
 
   
2.1.3
  **
 
   
2.2
  Fittings
 
   
2.2.1
  **
2.2.2
  **
 
   
2.2.3
2.2.4
  **
**
 
   
2.3
  Auxiliary Support Structure
 
   
2.3.1
  **
 
   
2.3.1.1
  **
 
   
2.3.1.2
  **
 
   
2.3.2
  **
 
   
2.3.2.1
  **
2.3.2.2
  **
 
   
2.3.3
  **
 
   
2.3.3.1
  **
 
   
2.3.3.2
  **

 
**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh C—1 of
3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT C

     
2.4
  Pylon
 
   
2.4.1
  **
 
   
2.4.1.1
  **
 
   
2.4.1.2
  **
 
   
2.4.1.3
  **
 
   
2.4.1.4
  **
 
   
3
  FUSELAGE
 
   
3.1
  Fuselage structure
 
   
3.1.1
  **
 
   
3.1.2
  **
 
   
3.1.3
  **
 
   
3.1.4
  **
 
   
3.1.5
  **
 
   
3.1.6
  **
 
   
3.1.7
  **
 
   
3.1.8
  **
 
   
3.2
  Fittings
 
   
3.2.1
  **
 
   
3.2.2
  **
 
   
3.2.3
  **

 
**Confidential Treatment Requested.

      USA-Amended and Restated Airbus A350 XWB Purchase Agreement   Exh C—2 of 3
EXECUTION   PRIVILEGED AND CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



EXHIBIT C

     
4
  STABILIZERS
 
   
4.1
  Horizontal Stabilizer Main Structural Box
 
   
4.1.1
  **
 
   
4.1.2
  **
 
   
4.1.3
  **
 
   
4.1.4
  **
 
   
4.1.5
  **
 
   
4.1.5.1
  **
 
   
4.1.5.2
  **
 
   
4.2
  Vertical Stabilizer Main Structural Box
 
   
4.2.1
  **
 
   
4.2.2
  **
 
   
4.2.3
  **
 
   
4.2.4
  **
 
   
4.2.5
  **
 
   
4.2.5.1
  **
 
   
4.2.5.2
  **
 
   
5
  EXCLUSIONS
 
   
 
  **

 
**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh C—3 of
3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of
CERTIFICATE OF ACCEPTANCE
for A350 XWB Aircraft
In accordance with the terms of that certain Amended and Restated Airbus A350
XWB Purchase Agreement dated as of                     , between
                    , (“Buyer”) and AIRBUS S.A.S. (“AIRBUS”) (the “Purchase
Agreement”), the acceptance inspections relating to the Airbus A350 XWB
aircraft, Manufacturer’s Serial Number: ___, U.S. Registration Number: ___with
two (2) Rolls-Royce Trent series propulsion systems installed thereon, serial
nos. ___(position #1) and ___ (position #2) (the “A350 XWB Aircraft”), have
taken place at Toulouse, France, on the ___day of                     , ___.
In view of said inspections having been carried out with satisfactory results,
and with any remaining discrepancies note separately, Buyer hereby approves the
A350 XWB Aircraft as being in conformity with the provisions of the Purchase
Agreement.
This acceptance does not impair the rights of the Buyer that may be derived from
the warranties relating to the A350 XWB Aircraft set forth in the Purchase
Agreement.

                  RECEIPT AND ACCEPTANCE OF THE ABOVE-DESCRIBED A350 XWB
AIRCRAFT ACKNOWLEDGED    
 
                US AIRWAYS, INC.    
 
           
 
  By:    
 
   
 
           
 
  Its:        
 
     
 
   

USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. D—1 of 1
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT E
BILL OF SALE
for A350 [-800][-900][-1000] XWB Aircraft
Know all persons by these presents that AIRBUS S.A.S. (“AIRBUS”), organized and
existing under the laws of the Republic of France, whose address is 1 rond-point
Maurice Bellonte, 31700 Blagnac, FRANCE, is the owner of the full legal and
beneficial title to the following airframe (the “Airframe”), the attached
propulsion systems as specified (the “Propulsion System”) and all appliances,
components, parts, instruments, accessories, furnishings, modules and other
equipment of any nature, excluding buyer furnished equipment, incorporated
therein, installed thereon or attached thereto on the date hereof (the “Parts”):

     
MANUFACTURER OF AIRFRAME:
  MANUFACTURER OF ENGINES:
 
   
AIRBUS
  ROLLS-ROYCE
 
   
MODEL: A350 [-800][-900][-1000] XWB
  MODEL: Trent [72][87][95]
 
   
MANUFACTURER’S
  SERIAL NUMBERS:
SERIAL NUMBER:      [           ]
  LH :       [            ]
 
  RH :       [            ]
 
   
REGISTRATION NO:      [           ]
   

The Airframe, Propulsion System and Parts are hereafter together referred to as
the aircraft (the “A350 -[-800][-900][-1000] XWB Aircraft”).
AIRBUS does this ___day of ___sell, transfer and deliver all of its above
described rights, title and interest to the A350 XWB Aircraft to the following
company forever, said A350 [-800][-900][-1000] XWB Aircraft to be the property
thereof:
US AIRWAYS, INC. (the “Buyer”)
AIRBUS hereby warrants to the Buyer, its successors and assigns that it has on
the date hereof good and lawful right to sell, deliver and transfer title to the
A350 [-800][-900][-1000] XWB Aircraft to the Buyer and that there is hereby
conveyed to the Buyer on the date hereof good, legal and valid title to the A350
[-800][-900][-1000] XWB Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others, other than those arising by or through the
Buyer and that the Seller will warrant and defend such title forever against all
claims and demands whatsoever.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. E—1
of 2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT E
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this ___day of [           ]
AIRBUS S.A.S.
By:
Title:
Signature:
Location:

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. E — 2
of 2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F
EXHIBIT F
TECHNICAL DATA INDEX
 
**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F—1
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TECHNICAL DATA INDEX
**
 
**Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F—2
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                                                                               
      Advanced                                         Consultation   Specific  
              NOMENCLATURE   Abbreviation   XML   Tool   format   Type   Qty  
Deliv   Comments
FLIGHT OPERATIONAL DATA
                                                               
**
    * *     * *     * *     * *     * *     * *     * *     * *

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F — 3
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                                              Advanced                          
      Consultation   Specific                 NOMENCLATURE   Abbreviation   XML
  Tool   format   Type   Qty   Deliv   Comments
MAINTENANCE AND ASSOCIATED DATA
                               

                                              Advanced                          
      Consultation   Specific                 NOMENCLATURE   Abbreviation   XML
  Tool   format   Type   Qty   Deliv   Comments
MAINTENANCE AND ASSOCIATED DATA
                               

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F — 4
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                                              Advanced                          
      Consultation   Specific                 NOMENCLATURE   Abbreviation   XML
  Tool   format   Type   Qty   Deliv   Comments
MAINTENANCE AND ASSOCIATED DATA(continued)
                                       

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F — 5
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                                              Adavanced                        
        Consultation   Specific                 NOMENCLATURE   Abbreviation  
XML   Tool   format   Type   Qty   Deliv   Comments
STRUCTURAL DATA
                               

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F — 7
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                                              Adavanced                        
        Consultation   Specific                 NOMENCLATURE   Abbreviation  
XML   Tool   format   Type   Qty   Deliv   Comments
OVERHAUL DATA
                               

                                              Advanced                          
      Consultation   Specific                 NOMENCLATURE   Abbreviation   XML
  Tool   format   Type   QTY   Deliv   Comments
ENGINEERING DATA
                               

                                                  Advanced                      
          Consultation   Specific                 NOMENCLATURE   Abbreviation  
XML   Tool   format   Type   QTY   Deliv   Comments
ENGINEERING DATA (continued)
                           

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F — 8
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                                                  Advanced                      
          Consultation   Specific                 NOMENCLATURE   Abbreviation  
XML   Tool   format   Type   Qty   Deliv   Comments
MISCELLANEOUS TECHNICAL DATA
                           

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. F — 9
of 9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
SELLER PRICE REVISION FORMULA

1   BASE PRICE       The Base Price of the A350-800 Aircraft is quoted in Clause
3.1.1 and of the A350-900 Aircraft in Clause 3.1.2 of the Agreement. Each Base
Price is subject to adjustment for changes in economic conditions as measured by
data obtained from the **, and in accordance with the provisions hereof.   2  
BASE PERIOD       The Base Prices enumerated above in Paragraph 1 of this
Exhibit G-1 have been established in accordance with the average economic
conditions prevailing in ** and corresponding to a theoretical delivery in **as
defined by “ECIb” and “ICb” index values indicated hereafter.       “ECIb” and
“ICb” index values indicated herein will not be subject to any revision.   3  
INDEXES       Labor Index: **
Material Index: **   4   **   5   **   5.1   **    5.2   **         5.3   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. G-1 —
1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT G-2
SELLER PRICE REVISION FORMULA

1   BASE PRICE       The Base Price of the applicable Additional Aircraft,
Growth Additional Aircraft, Merger Additional Aircraft is as quoted in Letter
Agreement No. 3 to the Agreement. The Base Price of the A350-1000 XWB Aircraft
converted from firm A350-800 XWB Aircraft is as quoted in Clause 3.1.3 of the
Agreement.       Each Base Price is subject to adjustment for changes in
economic conditions as measured by data obtained from the **, and in accordance
with the provisions hereof.   2   BASE PERIOD       The Base Prices enumerated
above in Paragraph 1 of this Exhibit G-2 have been established in accordance
with the average economic conditions prevailing in **and corresponding to a
theoretical delivery in **as defined by “ECIb” and “ICb” index values indicated
in Paragraph 4 of this Appendix C-1.       “ECIb” and “ICb” index values
indicated herein will not be subject to any revision.   3   INDEXES       Labor
Index: **
Material Index: **   4   **   5   **   5.1   **        5.2   **         5.3   **

 

**   Confidential Treatment Requested.

       USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. G-2
— 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT H
General Conditions of Licensing of Software
These General Conditions of Licensing of Software (the “General Conditions”)
will provide the conditions for the supply of software developed by and
proprietary to Airbus S.A.S (“Airbus”) and licensed to Airbus North America
Customer Services, Inc. (”ANACS”) for supply and license to any user (such user,
whether provided with the software** basis is referred to hereinafter as the
“Buyer”). These General Conditions will be incorporated into any
product-specific license agreement entered into between the Buyer and ANACS and
will apply to any software license granted to the Buyer to the extent not in
conflict with any such product-specific agreement that post-dates execution of
these General Conditions.

**

10.   MISCELLANEOUS   10.1   Severability       If a court holds any provision
of these General Conditions or any part thereof to be illegal, invalid or
unenforceable, the remaining provisions and remainder of the relevant provision
will remain in full force and effect and the parties will amend these General
Conditions to give effect to the remainder of the clause to the maximum extent
possible.   10.2   Injunctive relief       The Buyer agrees that money damages
would not be a sufficient remedy for any breach of these General Conditions by
the Buyer or its representatives and that ANACS will be entitled to injunctive
relief, specific performance and any other appropriate equitable remedies for
any such breach, in addition to all other remedies available at law or equity.  
10.3   No Waiver       The failure of either party to enforce at any time any
obligations hereunder or to require performance of the same by the other party
shall in no way be construed to be a present or future waiver of such
obligation.   10.4   Notices       All notices and requests required or
authorized hereunder shall be given in writing either by registered mail (return
receipt requested) or by telefax. In the case of any such notice or request
being given by registered mail, the date upon which the answerback is recorded
by the addressee or, in case of a telefax, the date upon which it is sent a
correct confirmation printout, shall be deemed to be the effective date of such
notice or request.   10.5   Applicable Law

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. H — 1
of 2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT H
These General Conditions shall be governed by and construed in accordance with
the laws of the State of New York, without application of conflict of laws
principles, which could result in the application of the law of any other
jurisdiction. The United Nations Convention on the International Sale of Goods,
1988, shall not apply hereto.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   Exh. H — 2
of 2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: SPARE PARTS PROCUREMENT
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 XWB Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 1 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 1 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



CONTENTS
PARAGRAPHS

      1 -  
GENERAL
   
 
2 -  
INITIAL PROVISIONING
   
 
3 -  
STORES
   
 
4 -  
DELIVERY
   
 
5 -  
PRICE
   
 
6 -  
PAYMENT PROCEDURES AND CONDITIONS
   
 
7 -  
TITLE
   
 
8 -  
PACKAGING
   
 
9 -  
DATA RETRIEVAL
   
 
10 -  
BUY-BACK
   
 
11 -  
WARRANTIES
   
 
12 -  
**
   
 
13 -  
TERMINATION
   
 
14 -  
ASSIGNMENT
   
 
15 -  
COUNTERPARTS

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 2 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.   GENERAL   1.1   Material       This Letter Agreement covers the terms and
conditions for the services offered by the Seller to the Buyer in respect of the
Aircraft spare parts and other equipment (“Material Support”) listed below in
Paragraphs 1.1(a) through 1.1(f) (“Material”) and is intended by the parties to
be and will constitute an agreement of sale of all Material furnished to the
Buyer by the Seller pursuant hereto.       The Material will comprise:

  (a)   Seller Parts (defined as industrial proprietary components, equipment,
accessories or parts of the Seller manufactured to the detailed design of the
Seller or a subcontractor of it and bearing official part numbers of the Seller
or material for which the Seller has exclusive sales rights in the United
States).     (b)   Supplier Parts classified as Repairable Line Maintenance
Parts in accordance with the applicable ATA Specification.     (c)   Supplier
Parts classified as Expendable Line Maintenance Parts in accordance with the
applicable ATA Specification.     (d)   Ground Support Equipment (GSE) and
Specific (To-Type) tools.     (e)   Hardware and standard material.     (f)  
Consumables and raw material as a package.

    It is expressly understood that Seller Parts will not include parts
manufactured pursuant to a parts manufacturing authority.       Material covered
under Paragraphs 1.1(e) and 1.1(f) is available only as a package when supplied
as part of the Initial Provisioning defined in Paragraph 1.2.1.   1.2   Scope of
Material Support   1.2.1   The Material Support to be provided by the Seller
hereunder covers all Material purchased by the Buyer from the Seller during the
Initial Provisioning Period (defined below in Paragraph 2) (the “Initial
Provisioning”) and all items in Paragraphs 1.1(a) through 1.1(d) for purchases
additional to the Initial Provisioning.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 3 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.2.2   Propulsion Systems, including associated parts and spare parts therefor,
are not covered under this Letter Agreement and will be subject to direct
negotiations between the Buyer and the Propulsion Systems manufacturer(s). **  
1.2.3   During a period commencing on the date hereof and continuing as long as
at least ** aircraft of the type of the Aircraft are operated in commercial air
transport service of which, at least ** is operated by the Buyer (the “Term”),
the Seller will maintain or cause to be maintained such stock of Seller Parts as
the Seller deems reasonable and will furnish at reasonable prices Seller Parts
adequate to meet the Buyer’s needs for maintenance of the Aircraft. Such Seller
Parts will be sold and delivered in accordance with Paragraphs 4 and 5 of this
Letter Agreement, upon receipt of the Buyer’s orders.       The Seller will use
its reasonable efforts to obtain a similar service from all Suppliers of parts
that are originally installed on the Aircraft and not manufactured by the
Seller.   1.3   Purchase Source of Material       The Buyer agrees to purchase
from the Seller, or another source in compliance with FAA requirements, the
Seller Parts required for the Buyer’s own needs during the Term, and in
addition, the Buyer may purchase Seller Parts of other airlines operating
aircraft of the type of the Aircraft, or may purchase items equivalent to Seller
Parts from airlines or from distributors or dealers, on the condition that the
Seller Parts have been designed and manufactured by, or obtained from, the
Seller, and the Buyer may also exercise its rights under Paragraph 1.4.   1.4  
Manufacture of Material by the Buyer   1.4.1   The provisions of Paragraph 1.3
of this Letter Agreement notwithstanding, the Buyer may manufacture or have
manufactured Seller Parts for its own use or may purchase for its own use Seller
Parts from any source other than those listed in Paragraph 1.3 in the following
cases:

  (a)   after expiration of the Term, provided that at such time the Seller is
out of stock of a required Seller Part;     (b)   at any time, to the extent
Seller Parts are needed to effect AOG repairs on any Aircraft and are not
available from the Seller within a lead time shorter than or equal to the time
in which the Buyer can procure said Seller Parts from another source, provided
the Buyer will sell or lease such Seller Parts only if they are assembled in an
Aircraft that is sold or leased;

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 4 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (c)   at any time, if the Seller fails to fulfill its obligations with respect
to any Seller Parts pursuant to Paragraph 1.2 above within a reasonable period
after written notice thereof from the Buyer;     (d)   at any time, if with
respect to certain Seller Parts, the Seller has granted, under the Illustrated
Parts Catalog supplied in accordance with this Letter Agreement, the right of
local manufacture of Seller Parts; and     (e)   after written approval by the
Seller, such approval not to be unreasonably withheld.

1.4.2   The Buyer may manufacture the Seller’s proprietary tooling from drawings
and other data supplied by the Seller or the manufacturer.   1.4.3   The rights
granted to the Buyer in Paragraph 1.4.1 will not in any way be construed as a
license, nor will they in any way obligate the Buyer to pay any license fee,
royalty or obligation whatsoever, nor will they in any way be construed to
affect the rights of third parties.   1.4.4   The Seller will provide the Buyer
with all technical data reasonably necessary to manufacture Seller Parts and the
Seller’s proprietary tooling, in the event the Buyer is entitled to do so
pursuant to Paragraphs 1.4.1 and 1.4.2. The proprietary rights to such technical
data will be subject to the terms of Clause14.12 of the Agreement.   2.  
INITIAL PROVISIONING       The period up to and including the ** after delivery
of the last Aircraft will hereinafter be referred to as the Initial Provisioning
Period.   2.1   Seller-Supplied Data       The Seller will prepare and supply to
the Buyer the following data:

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 5 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.1   Initial Provisioning Data — Seller       The Seller will provide to the
Buyer initial provisioning data provided for in the applicable ATA Specification
(“Initial Provisioning Data”) in a form, format and within a time period to be
mutually agreed upon.       A free of charge revision service will be effected
every **, up to the end of the Initial Provisioning Period.       The Seller
will ensure that Initial Provisioning Data is released to the Buyer in time to
allow the necessary evaluation time by the Buyer and the on-time delivery of
ordered Material.   2.1.2   Supplementary Data       The Seller will provide the
Buyer with Local Manufacture Tables (X-File), as part of the Illustrated Parts
Catalog (Additional Cross-Reference Tables), which will be a part of the Initial
Provisioning Data package.   2.1.3   Data for Standard Hardware       The
Initial Provisioning Data provided to the Buyer will include data for hardware
and standard material.   2.2   Supplier-Supplied Data   2.2.1   General      
Suppliers will prepare and issue CMM parts and IPL parts (T-files) in the
English language for those Supplier components for which the Buyer has elected
to receive data and the Seller will make reasonable efforts to ensure that the
Suppliers take such actions.       Said data (initial issue and revisions) will
be transmitted to the Buyer through the Suppliers and/or the Seller. The Seller
will **       The Seller will ensure the supply of Initial Provisioning Data to
the Buyer in time to allow the necessary evaluations by the Buyer and on-time
deliveries.   2.2.2   Initial Provisioning Data — Supplier

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 6 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    Initial Provisioning Data for Supplier products provided for in the
applicable ATA Specification will be furnished as mutually agreed upon during a
Preprovisioning Meeting (defined below), with free of charge revision service
assured up to the end of the Initial Provisioning Period, or until it reflects
the configuration of the delivered Aircraft.   2.3   Preprovisioning Meeting  
2.3.1   The Seller will organize a meeting (i) at the Manufacturer’s spares
center in Hamburg, Germany (“MSC”), (ii) at ANACS or (iii) at a place to be
mutually agreed, in order to formulate an acceptable schedule and working
procedure to accomplish the Initial Provisioning of Material (the
“Preprovisioning Meeting”).   2.3.2   The date of the Preprovisioning Meeting
will be mutually agreed upon, but it will take place no earlier than ** after
the Agreement will have taken effect and no later than ** before delivery of the
first Aircraft.   2.4   Initial Provisioning Training       The Seller will
furnish, at the Buyer’s request and at no charge to the Buyer, training courses
related to the Seller’s provisioning documents, purchase order administration
and handling at MSC or at a mutually agreed location. The areas covered in these
training courses are (i) familiarization of the Buyer with the provisioning;
(ii) explanation of the technical function as well as the necessary technical
and commercial Initial Provisioning Data; and (iii) familiarization with the
Seller’s purchase order administration system.   2.5   Initial Provisioning
Conference       The Seller will organize an Initial Provisioning conference at
MSC, ANACS or a location to be mutually agreed upon that will include
participation of major Suppliers, as agreed upon during the Pre-provisioning
Meeting (the “Initial Provisioning Conference”).       Such Initial Provisioning
Conference will take place no earlier than eight (8) weeks after Buyer Furnished
Equipment (BFE) selection or Customer Definition Freeze (CDF), whichever last
occurs.   2.6   Initial Provisioning Data Compliance   2.6.1   Initial
Provisioning Data generated by the Seller and supplied to the Buyer will comply
with the latest configuration of the Aircraft to which such data relate, as

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 7 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    known ** before the data are issued. Said data will enable the Buyer to
order Material conforming to its Aircraft as required for maintenance and
overhaul.       This provision will not cover Buyer modifications unknown to the
Seller, or modifications not agreed to or designed by the Seller.   2.7  
Delivery of Initial Provisioning Material   2.7.1   During the Initial
Provisioning Period, Material will conform with the latest configuration
standard of the affected Aircraft and with the Initial Provisioning Data
transmitted by the Seller. The Seller, in addition, will use its reasonable
efforts to cause Suppliers to provide a similar service for their items. Should
the Seller default in this obligation, it will immediately replace such Seller
parts and/or authorize return shipment at no transportation cost to the Buyer.
The Buyer will make reasonable efforts to minimize such cost.   2.7.2   The
Seller will use its reasonable efforts to deliver Initial Provisioning Material
in Paragraph 1.1(a) of this Letter Agreement against the Buyer’s orders from the
Seller and according to the following schedule, provided the orders are received
by the Seller in accordance with published leadtime.       Initial Provisioning
Material will be delivered as provided below:

  (a)   At least ** of the ordered quantity of each Line Replacement or Line
Maintenance item: ** (for items identified as line station items, ** before
delivery of the first Aircraft of each block of Aircraft for which the Buyer has
placed Initial Provisioning orders for Material defined above in
Paragraph 1.1(a).     (b)   **     (c)   **(**) of the ordered quantity of each
item, including line station items: ** after delivery of the first Aircraft of
each block of Aircraft for which the Buyer has placed Initial Provisioning
orders for Material, as defined above in Paragraph 1.1(a). If said ** cannot be
accomplished, the Seller will endeavor to have such items available at its
facilities for immediate supply, in case of an AOG.

    The size of each block of Aircraft referred to in the schedule above will be
defined at the Pre-Provisioning Conference and the Material will be delivered in
sequence.   2.7.3   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 8 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.7.4   The Buyer may cancel or modify Initial Provisioning orders placed with
the Seller with no cancellation charge as follows:

  (a)   “Long Lead-Time Material” (lead time exceeding **, not later than **
before scheduled delivery of said Material.     (b)   Normal lead time Material,
not later than ** before scheduled delivery of said Material, provided however,
that for Material that has a lead time of **, the published lead time for the
Buyer’s right to cancel or modify orders will be equal to the published lead
time for such Material plus **.     (c)   Buyer-specific Material and Material
described in Paragraphs 1.1(b) through 1.1(f), not later than the quoted lead
time before scheduled delivery of said Material.

2.7.5   Should the Buyer cancel or modify any orders for Material outside the
time limits defined above in Paragraph 2.7.4, the Seller will have no liability
for the cancellation or modification, and the Buyer will reimburse the Seller
for any direct cost incurred in connection therewith.   2.7.6   Except as
otherwise set forth herein, all transportation costs for the return of Material
under this Paragraph 2, including any insurance and customs duties applicable or
other related expenditures, will be borne by the Buyer.   3.   STORES   3.1  
ANACS Spares Center       The Seller has established and will maintain or cause
to be maintained, as long as at least ** aircraft of the type of the Aircraft
are **in commercial air transport service of which at least ** is operated by
the ** (the “US Term”), a US store in North America known as the ANACS Spares
Center (“ANACS Spares Center”). The ANACS Spares Center will be operated ** for
the handling of AOG and critical orders for Seller Parts. **   3.2   Material
Support Center, Germany       The Manufacturer has established and will maintain
or cause to be maintained during the Term a store of Seller Parts at MSC. MSC
will be operated **.   3.3   Other Points of Shipment

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 9 of
25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



The Seller reserves the right to effect deliveries from distribution centers
other than the ANACS Spares Center or MSC and from any of the production
facilities of the Associated Contractors.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 10
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



4.   DELIVERY   4.1   General       The Buyer’s purchase orders will be
administered in accordance with **.       The provisions of Paragraph 4.2 of
this Letter Agreement do not apply to Initial Provisioning Data or Material as
described in Paragraph 2 of this Letter Agreement.   4.2   Lead Times   4.2.1  
In general, the lead times are (and, unless otherwise agreed, will at all times
be) in accordance with the definition in the “World Airline and Suppliers Guide”
(latest edition).   4.2.2   Material will be dispatched within the lead times
quoted in the published Seller’s price catalog for Material described in
Paragraph 1.1(a), and within the Supplier’s or supplier’s lead time augmented by
the Seller’s own order and delivery processing time (such in-house processing
time not to exceed **) for Material described in Paragraphs 1.1(b) through
1.1(d). The Seller will endeavor to improve its lead times and neither the
Seller, the Manufacturer nor any of their Affiliates will discriminate against
the Buyer in delivery processing time.   4.2.3   Expedite Service       The
Seller operates a ** expedite service to supply the relevant Seller Parts
available in the Seller’s stock, workshops and assembly line, including
high-cost/long-lead-time items, to the international airport nearest the
location of such items (the “Expedite Service”).       The Expedite Service is
operated in accordance with the “World Airlines and Suppliers Guide.”
Accordingly, the Seller will notify the Buyer of the action taken to effect the
Expedite Service as follows:

  (a)   ** hours after receipt of an AOG order,     (b)   ** hours after receipt
of a critical order (imminent AOG or work stoppage),     (c)   ** days after
receipt of an expedite order from the Buyer (nil stock at the Buyer’s for no-go
items).

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 11
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Seller and its subcontractors will deliver Seller Parts requested on
expedite basis against normal orders previously placed by the Buyer or upon
requests by telephone or facsimile by the Buyer’s representatives, such requests
to be confirmed by the Buyer’s subsequent order for such Seller Parts within a
reasonable time.   4.3   Delivery Status       The Seller agrees to report to
the Buyer the status of supplies against orders on a monthly basis or on a
mutually agreed timeframe.   4.4   Excusable Delay       Clause 10.1 of the
Agreement will apply to the Material support as defined in Paragraph 1 of this
Letter Agreement.   4.5   Shortages, Overshipments, Nonconformance in Orders  
4.5.1   Within ** after receipt of Material delivered pursuant to a purchase
order, the Buyer will advise the Seller of any alleged shortages or
overshipments with respect to such purchase order and of all claimed
nonconformance to specification of parts in such order.       In the event that
the Buyer has not reported such alleged shortages, overshipments or
nonconformance within such period, the Buyer will be deemed to have accepted the
deliveries unless, in the case of shortages, the Buyer can prove within a
reasonable period of time that it did not receive the Material.   4.5.2   In the
event that the Buyer reports over-shipments or nonconformance to the
specifications within the period specified in Paragraph 4.5.1, the Seller will,
if such report is accepted, either replace the Material concerned or credit the
Buyer for Material paid for but returned to the Seller. In such case,
transportation charges will be borne by the Seller.       The Buyer will
endeavor to minimize such costs.   4.6   **   4.7   **   4.8   Cessation of
Deliveries       The Seller reserves the right to stop or otherwise suspend
deliveries if the Buyer fails to meet its obligations under Paragraph 6.   5.  
PRICE

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 12
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.1   The Material prices will be:   5.1.1   **   5.1.2   **   5.2   Validity of
Prices   5.2.1   The Material prices are the Seller’s published prices in effect
on the date of receipt of the purchase order (subject to reasonable quantities
and delivery time) and will be expressed in US dollars. Payment will be made by
the Buyer to the Seller in US dollars as set forth below in Paragraph 6.1.  
5.2.2   Prices of Seller Parts will be in accordance with the then current
“Airbus Spare Parts Price Catalog and Repair Guide”. Prices will be firm for
each calendar year, except that the Seller reserves the right to revise the
prices of Seller Parts during the course of the calendar year in the following
cases:

  •   significant revision in manufacturing costs,     •   significant revision
in Manufacturer’s purchase price of materials (including significant variation
of exchange rates),     •   significant error in estimation of expression of any
price.

    **   5.2.3   **   5.2.4   The Seller warrants that, should the Buyer
purchase from the Seller **of the recommended Initial Provisioning of Material
identified in Paragraphs 1.1(b) through 1.1(d), above, the average handling
charge on the total package will not exceed ** ). This average handling charge
will be increased to ** ) on any orders placed less than ** prior to delivery of
the first Aircraft, provided, however, that the handling charge on any
individual item will not exceed ** ($**).

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 13
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.   PAYMENT PROCEDURES AND CONDITIONS   6.1   Currency       Payment will be
made in US dollars.   6.2   Time and Means of Payment   6.2.1   Payment will be
made by transfer of immediately available funds from the Buyer to the Seller
within ** from the date of invoice. **   6.2.2   All invoices from Seller to
Buyer pursuant to this Letter Agreement, (the “Invoices”) will be paid within
the terms hereof except in the case of any disputed charges. The Buyer will
provide notice of any such disputed charges to the Seller promptly following
identification thereof, and in all cases prior to the initial due date of the
Invoice. Each such notice of dispute shall be in writing and set forth the
disputed amount(s), the invoice number(s) a reasonably detailed description of
such disputed amount(s), and in reasonable detail, the basis of the dispute. The
Buyer will pay all undisputed amount(s) on or prior to the due date therefor in
accordance with the terms of the Invoice. The Buyer and Seller agree to
negotiate in good faith any disputed charges, and any balance due either party
at conclusion of those negotiations will be netted against other amounts, if
any, due from such party hereunder or, if there are no such other amounts,
within ** of resolution, or the original due date, whichever is later.   6.3  
Bank Accounts       The Buyer will make all payments hereunder in full without
setoff, counterclaim, deduction or withholding of any kind to the accounts
listed below, unless otherwise directed by the Seller:

  (a)   For wire transfer, in favor of Airbus North America Customer Services,
Inc.:         **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 14
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (b)   For direct deposit (lockbox), in favor of Airbus North America Customer
Services, Inc.:         **

6.4   Taxes       All payments due the Seller hereunder will be made in full
without setoff or counterclaim and without deduction or withholding of any kind.
Consequently, the Buyer will assure that the sums received by the Seller under
this Letter Agreement are equal to the full amounts expressed to be due the
Seller hereunder, without deduction or withholding on account of and free from
any and all taxes, levies, imposts, dues or charges of whatever nature except
that if the Buyer is compelled by law to make any such deduction or withholding
the Buyer will pay such additional amounts as may be necessary in order that the
net amount received by the Seller after such deduction or withholding will equal
the amounts that would have been received in the absence of such deduction or
withholding.   6.5   If any payment due the Seller is not received in accordance
with the time period provided in Paragraph 6.2, the Seller will have the right
to claim from the Buyer and the Buyer will promptly pay to the Seller interest
on the unpaid amount at an annual rate equal to LIBOR for ** month deposits of a
similar amount plus ** (**) per year to be calculated from (and including) the
due date to (but excluding) the date payment is received by the Seller, on the
basis of a ** year and actual number of days elapsed. The Seller’s claim to such
interest will not prejudice any other rights the Seller may have under this
Letter Agreement or applicable law.   7.   TITLE       Title to any Material
purchased under this Letter Agreement will remain with the Seller until full
payment of the invoices therefore and any interest thereon has been received by
the Seller.       The Buyer will undertake that Material to which title has not
passed to the Buyer will be kept free from any lien, security interest mortgage
or other charge or claim in favor of any third party.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 15
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



8.   PACKAGING       All Material will be packaged in accordance with the
applicable ATA Specification, Category III for consumable/expendable Material
and Category II for rotables. Category I containers will be used if requested by
the Buyer and the difference between Category I and Category II packaging costs
will be paid by the Buyer together with payment for the respective Material.  
9.   DATA RETRIEVAL       The Buyer undertakes to provide periodically to the
Seller, as the Seller may reasonably request, during the Term, a quantitative
list of the parts used for maintenance and overhaul of the Aircraft. The range
and contents of this list will be established by mutual agreement between the
Seller and the Buyer.   10.   BUY-BACK   10.1   Buy-Back of Obsolete Material  
    The Seller agrees to buy back unused Seller Parts that may become obsolete
for the Buyer’s fleet ** as a result of mandatory modifications required by the
Buyer’s or Seller’s Aviation Authorities, subject to the following:

  (a)   the Seller Parts involved will be those which the Seller directs the
Buyer, or the Aviation Authority determines are unusable, to scrap or dispose of
and which cannot be reworked or repaired to satisfy the revised standard;    
(b)   the Seller will grant the Buyer a credit equal to the purchase price paid
by the Buyer for any such obsolete parts, such credit will not exceed the value
of the provisioning quantities recommended by the Seller in the Initial
Provisioning recommendation as mutually agreed upon at the Initial Provisioning
Conference;     (c)   the Seller will use its reasonable efforts to obtain for
the Buyer the same protection from Suppliers and will promptly assist the Buyer
if so requested by the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 16
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



10.2   Buy-Back of Surplus Material   10.2.1   The Seller agrees that at any
time after ** and within ** after delivery of the first Aircraft to the Buyer,
the Buyer will have the right to return to the Seller, **unused and undamaged
Material described in Paragraphs 1.1(a) and 1.1(b) originally purchased from the
Seller under the terms hereof, provided (i) that the selected protection level
does not exceed ** (**) with a turnaround time of **, (ii) that said Material
does not exceed the provisioning quantities recommended by the Seller in the
Initial Provisioning recommendations, does not have a limited shelf life nor
contain any shelf-life limited components with less than ** **) of their shelf
life remaining when returned to the Seller, and (iii) that the Material is
returned with the Seller’s original documentation and any such documentation
(including tags, certificates) required to identify, substantiate the condition
of and enable the resale of such Material.   10.2.2   The Seller’s agreement in
writing is necessary before any Material in excess of the Seller’s
recommendation may be considered for buy-back.   10.2.3   It is expressly
understood and agreed that the rights granted to the Buyer under this
Paragraph 10.2 will not apply to Material that may become obsolete at any time
or for any reason other than as set forth in Paragraph 10.1.   10.2.4   **  
10.3   Except as otherwise set forth herein, all transportation costs for the
return of surplus Material under this Paragraph 10, including any applicable
insurance and customs duties or other related expenditures, will be borne by the
Seller.   10.4   The Seller’s obligation to repurchase surplus and obsolete
Material depends upon the Buyer’s demonstration, by the Buyer’s compliance with
the requirements set forth in Paragraph 9 of this Letter Agreement, that such
Material exceeds the Initial Provisioning requirements.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 17
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



11   WARRANTIES   11.1   WARRANTIES ON SELLER PARTS   11.1.1   Nature of
Warranty       Subject to the limitations and conditions hereinafter provided,
and except as provided in Paragraph 11.1.2, the Seller warrants to the Buyer
that each Seller Part will at the time of Delivery to the Buyer be free from
defects:

  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture,     (iii)   in design (including, without limitation,
selection of materials) having regard to the state of the art at the date of
such design, and     (iv)   arising from failure to conform to the
Specification, except as to those portions of the Specification that are
expressly stated in the Specification to be estimates or approximations or
design aims.

11.1.2   **   11.1.3   Exceptions       The warranties set forth in
Paragraph 11.1.1 will not apply to Buyer Furnished Equipment, Propulsion
Systems, or to any component, accessory, equipment or part purchased by the
Buyer that is not a Seller Part, provided, however, that any defect inherent in
the Seller’s design of the installation, considering the state of the art at the
date of such design, that impairs the use of such items will constitute a defect
in design for the purposes of this Paragraph 11.1 and be covered by the warranty
set forth in Paragraph 11.1.1(iii).   11.1.4   Warranty Period       The
warranties described in Paragraphs 11.1.1 will be limited to those defects that
become apparent within ** after delivery of the Seller Part (the “Seller
Part Warranty Period”).   11.1.5   Buyer’s Remedy and Seller’s Obligation

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 18
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Buyer’s remedy and the Seller’s obligation and liability under
Paragraph 11.1 are limited to, at the Seller’s expense, the repair, replacement
or correction of, or the supply of modification kits rectifying the defect to
any defective Seller Part, **     **       The provisions of Clauses 12.1.6,
12.1.7, 12.1.8 and 12.1.9 of the Agreement will, as applicable, also apply to
this Paragraph 11.   11.2   EXCLUSIVITY OF WARRANTIES       THIS PARAGRAPH 11
(INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE
LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES
AVAILABLE TO THE BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR OTHERWISE,
ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY SELLER
PART DELIVERED BY THE SELLER UNDER THIS AGREEMENT.       THE BUYER RECOGNIZES
THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS PARAGRAPH 11 ARE ADEQUATE AND
SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF
ANY KIND IN THE SELLER PARTS SUPPLIED UNDER THIS LETTER AGREEMENT. THE BUYER
HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS,
GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND
REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED BY
CONTRACT, TORT, STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR
DEFECT OR PROBLEM OF ANY KIND IN ANY SELLER PART DELIVERED BY THE SELLER UNDER
THIS LETTER AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT,
CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR
TORT, UNDER ANY

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 19
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO,
ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS,
WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR
FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM
COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY RIGHT,
CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY
INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT,
CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, OR PART PROVIDED UNDER THE
AGREEMENT DUE TO A DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER PART;  
  (b)   LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART DUE TO A DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER
PART;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY OTHER INCIDENTAL
OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES PROVIDED BY THIS LETTER AGREEMENT WILL NOT BE EXTENDED, ALTERED
OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER. IN
THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 11 SHOULD FOR ANY REASON BE HELD
UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS PARAGRAPH 11 WILL
REMAIN IN FULL FORCE AND EFFECT.
FOR THE PURPOSE OF THIS PARAGRAPH 11.2, “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ITS AFFILIATES, SUPPLIERS AND ASSOCIATED CONTRACTORS.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 20
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    THE FOREGOING DOES NOT APPLY TO CLAIMS BY THE BUYER AGAINST THE SELLER FOR
CONTRIBUTION TOWARD THIRD PARTY CLAIMS FOR BODILY INJURY OR PROPERTY DAMAGE TO
THE EXTENT SUCH CLAIMS RESULT IN AN ORDER OF A COURT OF COMPETENT JURISDICTION
NOT SUBJECT TO APPEAL FINDING LIABILITY ON THE PART OF THE SELLER WITH RESPECT
TO SUCH CLAIM.   11.3   DUPLICATE REMEDIES       The remedies provided to the
Buyer under Paragraph 11 are mutually exclusive and not cumulative. The Buyer
will be entitled to the remedy that provides the maximum benefit to it, as the
Buyer may elect, pursuant to the terms and conditions of this Paragraph 11 for
any such particular defect for which remedies are provided under this
Paragraph 11, provided, however, that the Buyer will not be entitled to elect a
remedy under more than one part of this Paragraph 11 for the same defect. **  
11.4   NEGOTIATED AGREEMENT       The Buyer and Seller agree that this
Paragraph 11 has been the subject of discussion and negotiation and is fully
understood by the parties, and that the price of the Aircraft and the other
mutual agreements of the parties set forth in the Agreement were arrived at in
consideration of, inter alia, the Exclusivity of Warranties and General
Limitations of Liability provisions and Duplicate Remedies provisions set forth
in this Paragraph 11.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 21
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.   **   13.   TERMINATION       Any termination under Paragraph 10, 11 or 21
of the Agreement or under the Letter Agreements thereto will discharge all
obligations and liabilities of the parties hereunder with respect to undelivered
Material, services, data or other items to be purchased hereunder that are
applicable to those Aircraft as to which the Agreement has been terminated,
provided that the Seller will nevertheless repurchase new and unused Material in
excess of the Buyer’s requirements due to an Aircraft cancellation pursuant to
Paragraph 10 or 11 of the Agreement, as provided in Paragraph 10.2. In the case
of any termination of this Letter Agreement in connection with a termination
under Clause 21 of the Agreement, the Seller will not have any obligation to
repurchase Material delivered in respect of any undelivered Aircraft and the
Seller’s rights to payment for services or spare parts actually delivered to the
Buyer or, in the case of spare parts, the return thereof in new and unused
condition, in their original packaging with all applicable documentation will
not be limited by the liquidated damages provision included in Clause 21 of the
Agreement.   14.   MISCELLANEOUS       **   15.   NEGOTIATED AGREEMENT       THE
BUYER AND THE SELLER AGREE THAT THIS LETTER AGREEMENT HAS BEEN THE SUBJECT OF
DISCUSSIONS AND NEGOTIATION BY THE PARTIES AND THAT THE AGREEMENTS OF THE
PARTIES SET FORTH IN THE AGREEMENT WERE ARRIVED AT IN CONSIDERATION OF, INTER
ALIA, THE PROVISIONS OF THIS LETTER AGREEMENT.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 22
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



16.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this paragraph will be void and of no force or effect.   17.  
COUNTERPARTS       This Letter Agreement may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 23
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
  By:   /s/ John J. Leahy
 
   
 
  Name: Thomas T. Weir       Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 1
AILERONS
AUXILIARY POWER UNIT (APU) DOORS
CARGO DOORS
PASSENGER DOORS
ELEVATORS
FLAPS
LANDING GEAR DOORS
RUDDER
TAIL CONE
WING SLATS
SPOILERS
AIRBRAKES
WING TIPS
RADOMES (If such part is a Seller Part in respect of the Aircraft)
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA1 — 25
of 25 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

      Re:  
PREDELIVERY PAYMENTS

Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 2 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   LA2 — 1 of 3
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.   PREDELIVERY PAYMENTS   1.1   Predelivery Payment Schedule   1.1.1   Clauses
5.2.1, 5.2.2 and 5.2.3 of the Agreement are deleted in their entirety and
replaced with the following quoted text:       **   2.   ASSIGNMENT       Except
as set forth in Clause 20.2 of the Agreement, this Letter Agreement and the
rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Paragraph 2 will be void and of no force or effect.   3.   COUNTERPARTS      
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   LA2 — 2 of 3
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir   By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA Amended and Restated Airbus A350 XWB Purchase Agreement   LA2
EXECUTION   CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 3
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 3 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA3 — 1 of
3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

7.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Letter Agreement will be void and of no force or effect.   8.
  COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 3 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir   By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA3
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 4
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 4 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 4 — 1
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

2.   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 4 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please execute
the original and two (2) copy hereof in the space provided below and return one
(1) copy to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
  By:   /s/ John J. Leahy
 
   
 
  Name: Thomas T. Weir       Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 4
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 5
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 5 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 5 — 1
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

3.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Letter Agreement will be void and of no force or effect.   4.
  COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 5 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
  By:   /s/ John J. Leahy
 
   
 
  Name: Thomas T. Weir       Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 5
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 6
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, AZ 85281
Re: SPECIFICATION MATTERS
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 6 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 6 — 1
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    **   4.   ASSIGNMENT       Except as set forth in Clause 20.2 of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Letter Agreement will be void and of no
force or effect.   5.   COUNTERPARTS       This Letter Agreement may be signed
in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one and the same
instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 6 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
  By:   /s/ John J. Leahy
 
   
 
  Name: Thomas T. Weir       Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 6
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 7
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, AZ 85281
Re: PRODUCT SUPPORT
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 7 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 7 — 1
of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.   TRAINING SUPPORT   1.1   ** .   1.2   **   1.3   **   1.4   The following
quoted text is added as Paragraph 1.6 to Appendix A of Clause 16:       QUOTE

  1.6   **

    UNQUOTE

**

4.   TECHNICAL DATA AND SOFTWARE SERVICES       The first sentence of Clause
14.5 of the Agreement is superseded and replaced by the following:       QUOTE  
**           UNQUOTE   5.   MAINTENANCE PLANNING       **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 7 — 2
of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.   OPERATION SUPPORT   6.1   The Seller will provide to the Buyer the
following software tools during the **preceding the first day of the Scheduled
Delivery Month of the first Aircraft:       **       (collectively, the
“Software Tools”).       The Buyer will be granted a license for the use of the
Software Tools, or any successor product thereto. Such license will be subject
to the provisions of Exhibit H, except that if any provision of this Letter
Agreement conflicts with any provision of Exhibit H, this Letter Agreement will
govern to the extent of such inconsistency.       **       The license to use
Software Tools will be granted ** following Delivery of the first Aircraft and
will be subject to termination by the Seller during such period (a) immediately,
in the event of a breach by the Buyer of paragraph 2.2 of Exhibit H and (b) in
the event of any other material breach by the Buyer of the terms of such
license, following notice to the Buyer and the Buyer’s failure to cure such
other material breach within ** from the Date of Seller’s notice. **      
Notwithstanding the provisions of Paragraph 2.3 of Exhibit H, the Buyer may
install Software Tools on its computer network, provided that the Buyer takes
adequate measures satisfactory to the Seller to preclude any unauthorized access
to Software Tools, which measures include but are not limited to (i) control of
access to Software (with respect to Software Tools) strictly by the head of
information systems and his/her designee (ii) control of access to the Product
(with respect to Software Tools) only by Authorized Users of the Buyer, the
aggregate of which Authorized Users shall not exceed the number agreed by the
Seller and (iii) any other reasonable measures deemed appropriate by the Seller.
      Provided that the Seller gives the Buyer ** prior notice, the Buyer will
permit the Seller to review the network installation to assure it meets the
Seller’s security requirements. In the event that the Seller deems the Buyer’s
network installation to be inadequate, at the Seller’s request the Buyer will
remove Software Tools from the Buyer’s network. Failure to do shall be a cause
for termination of the Buyer’s license for Software Tools.   6.2   The Seller
will provide to the Buyer the Performance Engineering Program for the Aircraft
under the same terms and conditions as set forth in Paragraph 6.1, ** from the
Delivery of the first Aircraft **.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 7 — 3
of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



7.   WARRANTY AND SERVICE LIFE POLICY   7.1   The provisions in Clauses 12.1.3
and 12.1.4 of the Agreement are deleted in their entirety and replaced with the
following text between the “QUOTE” and “UNQUOTE”:       QUOTE

  12.1.3   Warranty Period         **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 7 — 4
of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  12.1.4   Limitations of Warranty     (i)   The Buyer’s remedy and the Seller’s
obligation and liability under Clauses 12.1.1 and 12.1.2 are limited to, at the
Seller’s expense and option, **     (ii)   If the Seller corrects a defect
covered by Clause 12.1.1(iii) that becomes apparent within the Warranty Period,
on the written request of the Buyer the Seller will correct any such defect in
any Aircraft that has not already been delivered to the Buyer. Subject to the
provisions of Clause 8 to the Agreement, the Seller will not be responsible for,
nor deemed to be in default on account of, any delay in Delivery of any Aircraft
or otherwise, in respect of performance of this Agreement, due to the Seller’s
undertaking to make such correction. In the alternative, the Buyer and the
Seller may agree to deliver such Aircraft with subsequent correction of the
defect by the Buyer at the Seller’s expense, or the Buyer may elect to accept
Delivery and thereafter file a Warranty Claim as though the defect had become
apparent immediately after Delivery of such Aircraft. **     (iii)   If a defect
that would otherwise be covered under this Clause 12 becomes apparent and the
Buyer has complied with the requirements of Clause 12, and the Seller has no
then available correction for the defect and the Seller believes the defect can
reasonably be expected to affect all or a substantial portion of the Aircraft,
then the Buyer will be deemed to have given notice of such defect for all
Aircraft that thereafter experience such defect.

      UNQUOTE

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 7 — 5
of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.2 Clause 12.2.2 of the Agreement is deleted in its entirety and replaced by
the following:

    QUOTE

  12.2.2   Periods and Seller’s Undertaking         Subject to the general
conditions and limitations set forth in Clause 12.2.4 the Seller agrees that if
a Failure occurs in an Item within ** after the Delivery of the Aircraft on
which such item is installed, the Seller will, at its discretion, as promptly as
practicable and for a price that reflects the Seller’s financial participation
as hereinafter provided:

  (i)   design and furnish to the Buyer a terminating correction for such Item
and provide any parts required for such correction, or     (ii)   provide a
replacement part or parts.

    UNQUOTE

7.3 The definition of “N” in Clause 12.2.3 of the Agreement is deleted in its
entirety and replaced by the following:

    QUOTE       N:      **       UNQUOTE

8. CUSTOMER ORIGINATED CHANGE (COC)
The following sentence between QUOTE and UNQUOTE is added to the end of Clause
14.9.3(i):
QUOTE
Without prejudice to any other provisions in Clause 14.9.3, if it is determined
that the Seller made any error in incorporating the Buyer’s data into Technical
Data, then the Buyer’s sole remedy, upon the Buyer’s notification to the Seller
of such error, shall be to request the Seller to correct such COC on a mutually
agreed schedule.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 7- 6 of 10
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    UNQUOTE

9. AIRCRAFT MAINTENANCE MANUAL LIMITS

    The Seller endeavors to harmonize all relevant production limits with the
relevant limits specified in the Aircraft Maintenance Manual provided to the
Buyer pursuant to Clause 14 of the Agreement.

10. ETOPS SUPPORT

**   The Seller will support the Buyer’s efforts to obtain FAA approval for
ETOPS operation of the A350-800 XWB model Aircraft.

11. **
12. AIRBUS ONLINE CONTENT MANAGEMENT

    Airbus On Line Content Management enables the Buyer to access from the
Airbus on-line portal Airbus Technical Data in order to perform modifications to
this Technical Data prior to producing the AirN@v consultation database used by
the Buyer.       Tasks regarding administration of the hardware and software
will be performed by the Seller. Modification of the Technical Data carried out
by the Buyer’s authors is under the full responsibility of the Buyer.       **

13. **
14. ENTRY-INTO-SERVICE SUPPORT

     The Seller will provide the Buyer with entry-into-service assistance for **

15.   **

16. **
17. GOODS AND SERVICES **

    **

 

**   Confidential Treatment Requested.

  USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION   LA
7- 7 of 10
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



18. **

19.   **   **   the Seller will introduce the “Damage Tracer Tool” that will
enable an airline to view via the Customization and Delivery Information System
(“CDIS”) all dents, scratches, rivets pull-in and related concessions on a given
aircraft. **

 

**   Confidential Treatment Requested.

  USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION   LA
7- 8 of 10
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



20. ASSIGNMENT

    Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement
and the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Letter Agreement will be void and of no force or effect.

21. COUNTERPARTS

    This Letter Agreement may be signed in any number of separate counterparts.
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

**   Confidential Treatment Requested.

  USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION   LA
7- 9 of 10
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir   By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

  USA Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION   LA 7
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8-1.A
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
     Re:     A350-800 XWB PERFORMANCE GUARANTEES (SUMMER)
     Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 XWB Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A350-800 XWB Aircraft, under
the terms and conditions set forth in said Agreement. The Buyer and the Seller
have agreed to set forth in this Letter Agreement No. 8-1.A (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
A350-800XWB Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 1 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



1       AIRCRAFT CONFIGURATION
The Guarantees defined below are applicable to the A350-800 XWB Aircraft powered
by Rolls Royce Trent XWB engines, as described in the Standard Specification **
and in the Aircraft Description Document **, herein after referred as “the
Specification” without taking into account any further changes thereto as
provided in the Agreement.
2       GUARANTEED PERFORMANCE
2.1     Take-off Field Length

    **

2.2     Second Segment Climb
The Aircraft will meet FAR 25 regulations for one engine inoperative climb after
take-off, undercarriage retracted, at a weight corresponding to the stated
weight at the start of ground run, at the altitude and temperature, and in the
configuration of flap angle and safety speed required to comply with the
performance guaranteed in paragraph 2.1 and 2.3.
2.3     Take-off Weight
2.3.1 When operated under the following conditions (**)

     
Pressure altitude
  :**
Ambient temperature
  :**
Take-off run available
  :**
Take-off distance available
  :**
Accelerate-stop distance available
  :**
Slope
  :**
Wind
  :**
Line-up allowance TOD
  :**
Line-up allowance ASD
  :**
Obstacles (Height/Distance above/from start of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 2 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



the maximum permissible take-off weight at the start of Take-off Distance
Available will **
2.3.2 When operated under the following conditions (**)

     
Pressure altitude
  :**
Ambient temperature
  :**
Take-off run available
  :**
Take-off distance available
  :**
Accelerate-stop distance available
  :**
Slope
  :**
Wind
  :**
Line-up allowance TOD
  :**
Line-up allowance ASD
  :**
Obstacles (Height/Distance above/from end of TODA):
   
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

the maximum permissible take-off weight at the start of Take-off Distance
Available will **.
2.3.3 When operated under the following conditions (**)

     
Pressure altitude
  :**
Ambient temperature
  :**
Take-off run available
  :**
Take-off distance available
  :**
Accelerate-stop distance available
  :**
Slope
  :**
Wind
  :**
Line-up allowance TOD
  :**
Line-up allowance ASD
  :**
Obstacles (Height/Distance above/from end of TODA
   
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 3 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



the maximum permissible take-off weight at the start of Take-off Distance
Available will **.
Note: This guarantee is based on an adapted take-off rating
2.3.4 When operated under the following conditions (**)

     
Pressure altitude
  :**
Ambient temperature
  :**
Take-off run available
  :**
Take-off distance available
  :**
Accelerate-stop distance available
  :**
Slope
  :**
Wind
  :**
Line-up allowance TOD
  :**
Line-up allowance ASD
  :**
Obstacles (Height/Distance above/from start of TODA)
  :**

the maximum permissible take-off weight at the start of Take-off Distance
Available will **.
2.3.5 When operated under the following conditions (**)

     
Pressure altitude
  :**
Ambient temperature
  :**
Take-off run available
  :**
Take-off distance available
  :**
Accelerate-stop distance available
  :**
Slope
  :**
Wind
  :**
Line-up allowance TOD
  :**
Line-up allowance ASD
  :**
Obstacles (Height/Distance above/from start of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 4 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



the maximum permissible take-off weight at the start of Take-off Distance
Available will **
2.3.6 When operated under the following conditions (**)

         
Pressure altitude
    : **
Ambient temperature
    : **
Take-off run available
    : **
Take-off distance available
    : **
Accelerate-stop distance available
    : **
Slope
    : **
Wind
    : **
Line-up allowance TOD
    : **
Line-up allowance ASD
    : **
Obstacles (Height/Distance above/from start of TODA):
      **

the maximum permissible take-off weight at the start of Take-off Distance
Available will **
Note: This guarantee is based on an adapted take-off rating
2.3.7 When operated under the following conditions (**)

         
Pressure altitude
    : **
Ambient temperature
    : **
Take-off run available
    : **
Take-off distance available
    : **
Accelerate-stop distance available
    : **
Slope
    : **
Wind
    : **
Line-up allowance TOD
    : **
Line-up allowance ASD
    : **
Obstacles (Height/Distance above/from start of TODA)
    : **

the maximum permissible take-off weight at the start of Take-off Distance
Available will **.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 5 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



2.4 Landing Field Length
FAR certified dry landing field length (“LFL”) at an Aircraft gross weight of **
at Sea Level pressure altitude will **.
2.5 Speed
Level flight speed at an A350-800 XWB Aircraft gross weight of ** at a pressure
altitude of ** conditions using a thrust not exceeding maximum cruise thrust
will **.
3    MISSION GUARANTEES
3.1 **

    **

3.1.1 **
3.1.2 **
3.1.3 **

3.1.4   **

3.1.5 **
3.1.6 **

3.1.7   **

3.2  Mission fuel burn: **

    **

3.3  Mission Payload: **

    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 6 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.3.1   **

3.3.2 **
3.3.3 **

3.3.4   **

3.3.5 **

3.3.6   **   3.3.7   **

3.4 Mission fuel burn: **

    **

3.5 Mission Payload: **

    **

3.5.1   **

3.5.2 **
3.5.3 **

3.5.4   **

3.5.5 **

3.5.6   **   3.5.7   **

3.6 Mission fuel burn: **

    **

3.7 Mission Payload: **

    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 7 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.7.1   **

3.7.2 **
3.7.3 **

3.7.4   **

3.7.5 **

3.7.6   **   3.7.7   **

3.8 Mission fuel burn: **

    **

3.9 Mission Payload: **

    **

3.9.1   **

3.9.2 **
3.9.3 **

3.9.4   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 8 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.9.5 **

3.9.6   **   3.9.7   **

3.10 Mission fuel burn: **

    **

3.11 Mission Payload: **

    **

3.11.1   **

3.11.2 **
3.11.3 **

3.11.4   **

3.11.5 **

3.11.6   **   3.11.7   **

3.12 Mission fuel burn: **

    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 9 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.13 Mission Payload: **

    **

3.13.1  **

3.13.2 **
3.13.3 **

3.13.4   **

3.13.5 **

3.13.6  **   3.13.7  **

3.14 Mission fuel burn: **

    **

3.15 Mission Payload: **

    **

3.15.1  **

3.15.2 **
3.15.3 **

3.15.4  **

3.15.5 **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 10 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.15.6  **   3.15.7  **

3.16 Mission fuel burn: **

    **

3.17 Mission Payload: **

    **   3.17.1  **

3.17.2 **
3.17.3 **

3.17.4  **

3.17.5 **

3.17.6  **   3.17.7  **

3.18 Mission fuel burn: **
     **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 11 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.19 Mission Payload: **

    **

3.19.1  **

3.19.2 **
3.19.3 **

3.19.4  **

3.19.5 **

3.19.6  **   3.19.7  **

3.20 Mission fuel burn: **

    **

3.21 Mission Payload: **

    **

3.21.1  **

3.21.2 **
3.21.3 **

3.21.4  **

3.21.5 **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 12 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.21.6  **   3.21.7    **

3.22 Mission fuel burn: **

    **

3.23 Mission Payload: **

    **

3.23.1  **

3.23.2 **
3.23.3 **

3.23.4  **

3.23.5 **

3.23.6  **   3.23.7  **

3.24 Mission fuel burn: **

    **

3.25 **

    a)      **

    b)      **

4 STRUCTURAL USABLE LOAD

    **

-        **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 13 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5       NOISE
5.1    Exterior Noise

    **

5.1.1 Noise Certification

    The A350-800 XWB powered by Trent XWB engines at a MTOW of** and a MLW of **
will **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 14 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



5.1.2    APU Noise

    The APU of the A350-800 XWB will **

5.2       Interior Noise
5.2.1    Interior Noise in Flight
5.2.1.1 Cockpit Noise
At a pressure altitude of ** and a true Mach number of ** in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) will not exceed the
following values:

          Guarantee
SPL dB(A)
  **
SIL dB
  **

Noise levels will be measured at the Captain’s and First Officer’s seat position
at head level with normal cockpit air conditioning and ventilation in operation.
5.2.1.2 Cabin Noise
At a pressure altitude of ** and a true Mach number of ** in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) will not exceed the
following values, considering leather seats are part of the cabin lay-out.

          Guarantee     (a 2 dB extra is accounted for leather seats
installation)
SPL dB(A)
  **
SIL dB
  **

Noise levels will be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area. Effects on noise
of Buyer furnished equipment and installations by or on behalf of the Buyer are
not covered by this guarantee. The noise levels are provided for leather seats.
6 EMISSIONS (for information only)
Seller position is that the Engine Manufacturer directly provides AWE/USA with
an aircraft engine emissions guarantee. Consequently the following is a reminder
(for information only) of the regulations the engine will have to comply with
during its certification.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 15 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



The RR Trent XWB engines will have to meet the emission levels for Smoke as
defined in ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second Edition
effective 11th November 1993, section 2.2.2.
The RR Trent XWB engines will have to meet the emission levels for Unburned
Hydrocarbons (HC), Carbon Monoxide (CO) as defined in ICAO Annex 16, Volume II
‘Aircraft Engine Emissions’, Second Edition effective 11th November 1993,
section 2.3.2.
The RR Trent XWB engines will have to meet the emission levels for Oxides of
Nitrogen (NOx) as specified in the ICAO Annex 16, Volume II ‘Aircraft Engine
Emissions’, Second Edition effective 11th November 1993, Chapter 2.3.2d
(CAEP/6).
Engine emission data will be obtained and evaluated in accordance with the
requirements of the ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second
Edition effective 11th November 1993.
7        GUARANTEE CONDITIONS

7.1   The performance and noise certification requirements for the Aircraft,
except where otherwise noted, will be as stated in Section 02 of the
Specification.   7.2   For the determination of FAR take-off and landing
performance a hard dry level runway surface with no runway strength limitations,
no line-up allowances, no obstacles, zero wind, atmosphere according to ISA,
except as otherwise noted, and the use of centre of gravity positions, speed
brakes, flaps, landing gear and engines in the conditions liable to provide the
best results will be assumed.   7.2.1   When establishing take-off and second
segment performance no air will be bled from the engines for cabin air
conditioning or anti-icing.   7.2.2   The guarantees provided in paragraphs
2.3.3, 2.3.6, 3.7, 3.8, 3.13, 3.14, 3.21 and 3.22 assume the use of a Trent XWB
engine with adapted take-off rating providing enhanced hot day thrust.   7.3  
Climb, cruise and descent performance associated with the Guarantees will
include allowances for normal electrical load and for normal engine air bleed
and power extraction associated with cabin differential pressure as defined in
Section 21-30.31 of the Specification. Cabin air conditioning management during
performance demonstration as described in Subparagraph 8.3 below may be such as
to optimise the Aircraft performance while meeting the normal air conditioning
requirements defined above. Unless otherwise stated no air will be bled from the
engines for anti-icing.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 16 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



Cruise performance at ** and above is based on an optimized centre of gravity
position.

7.4   The engines will be operated using not more than the engine manufacturer’s
maximum recommended outputs for take-off, maximum go-round, maximum continuous,
maximum climb and cruise for normal operation unless otherwise stated.   7.5  
Where applicable the Guarantees assume the use of an approved fuel having a
density of ** per US gallon and a lower heating value of **.   7.6   Speech
Interference Level (SIL) is defined as the arithmetic average of the sound
pressure levels in the **. A-Weighted sound pressure level (dB(A)) is as defined
in the American National Standard Specification ANSI.4-1971.   7.7   All
guaranteed interior noise levels refer to an A350-800 XWB Aircraft with standard
acoustic insulation and an interior completely furnished. The effect of Buyer
furnished equipment other than leather passenger seats (leather seats or
acoustically equivalent) will be the responsibility of the Buyer (Remark:
Standard seats tend to decrease interior noise levels by 1-2 dB)   7.8   For
purposes of the sound levels guaranteed in Clause 5.2.1.2 of this Letter
Agreement, the APU and air conditioning system will be operating. Sound level
measurements may be made at the prevailing ambient temperature with the air
conditioning packs controlled to approximate air conditioning machinery
rotational speed appropriate to an ambient temperature of 25C.

8 GUARANTEE COMPLIANCE

8.1   Compliance with the Guarantees will be demonstrated using operating
procedures and limitations in accordance with those defined by the certifying
Airworthiness Authority and by the Seller unless otherwise stated.   8.2  
Compliance with the take-off, second segment, en-route one engine inoperative,
approach climb and landing elements of the Guarantees will be demonstrated with
reference to the approved Flight Manual.   8.3   Compliance with those parts of
the Guarantees defined in paragraph 2 and 3 above not covered by the
requirements of the certifying Airworthiness Authority will be demonstrated by
calculation based on data obtained during flight tests conducted on one (or
more, at the Seller’s discretion) aircraft of the same aerodynamic configuration
as the Aircraft and incorporated in the In-Flight Performance Program and data
bases (the “IFP”) appropriate to the Aircraft.   8.4   Compliance with the
Structure Usable Load guarantee defined in Paragraph 4 will be demonstrated with
reference to a weight compliance report.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 17 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



8.5   The approved A350-800 XWB Aircraft flight manual will be used to
demonstrate compliance with the guarantees of certification noise levels.   8.6
  Compliance with the APU noise and interior noise guarantees will be
demonstrated with reference to noise surveys conducted on one (or more, at the
Seller’s discretion) A350-800 XWB Aircraft of an acoustically equivalent
standard to those A350-800 XWB Aircraft purchased by the Buyer.   8.7   Data
derived from flight tests and noise surveys will be adjusted as required using
conventional methods of correction, interpolation or extrapolation in accordance
with established aeronautical practices to show compliance with the Guarantees.
  8.8   Compliance with the Guarantees is not contingent on engine performance
defined in the engine manufacturer’s specification.   8.9   The Seller
undertakes to furnish the Buyer with a report or reports demonstrating
compliance with the Guarantees at, or as soon as possible after, the delivery of
each of the A350-800 XWB Aircraft.

9 ADJUSTMENT OF GUARANTEES

9.1   In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“rule change”) by any governmental agency
made subsequent to the date of the Agreement and such rule change affects the
Aircraft configuration or performance or both required to obtain certification
the Guarantees will be appropriately modified to reflect the effect of any such
change.   9.2   The Guarantees apply to the Aircraft as described in paragraph 1
of this Letter Agreement and may be adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A350-800 XWB Aircraft

10 EXCLUSIVE GUARANTEES

    The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

11 **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 18 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



12. ASSIGNMENT
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.
13. COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 19 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir   By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 8-1.A

    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.A — 21 of 21
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8-1.B
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      A350-800 XWB PERFORMANCE GUARANTEES (WINTER)
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 XWB Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A350-800 XWB aircraft (the
“Aircraft”), under the terms and conditions set forth in said Agreement. The
Buyer and the Seller have agreed to set forth in this Letter Agreement No. 8-1.B
(the “Letter Agreement”) certain additional terms and conditions regarding the
sale of the A350-800XWB Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 1 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



1     AIRCRAFT CONFIGURATION

1.1   The Guarantees defined below are applicable to the A350-800 XWB Aircraft
powered by Rolls Royce Trent XWB engines, as described in the Standard
Specification ** and in the Aircraft Description Document **, herein after
referred as “the Specification” without taking into account any further changes
thereto as provided in the Agreement.

2     GUARANTEED PERFORMANCE
2.1   Take-off Field Length
FAR take-off field length (“TOFL”) at an Aircraft gross weight of 540,133 lb
(245,000 kg) at the start of Take-Off Distance Available (TODA) at Sea Level
pressure altitude in ISA+15°C conditions will be **.
2.2   Second Segment Climb
The Aircraft will meet FAR 25 regulations for one engine inoperative climb after
take-off, undercarriage retracted, at a weight corresponding to the stated
weight at the start of ground run, at the altitude and temperature, and in the
configuration of flap angle and safety speed required to comply with the
performance guaranteed in paragraph 2.1 and 2.3.
2.3   Take-off Weight
2.3.1 When operated under the following conditions **

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TOD
  : **
Line-up allowance ASD
  : **
Obstacles (Height/Distance above/from start of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 2 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.3.2 When operated under the following conditions **

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (Height/Distance above/from end of TODA):    
 
      **
**
**
 
      **
**
**

     the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.3.3   When operated under the following conditions **

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (Height/Distance above/from end of TODA    
 
      **
**
 
      **
 
      **
 
      **
 
      **
 
      **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 3 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.3.4   When operated under the following conditions **

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available
Take-off distance available   : **
: **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (Height/Distance above/from start of TODA)   : **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.3.5   When operated under the following conditions **

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (Height/Distance above/from start of TODA):   **
 
      **
 
      **
 
      **
 
      **
 
      **
 
      **
 
      **
 
      **
 
      **
 
      **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 4 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



2.3.6   When operated under the following conditions **

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (Height/Distance above/from start of TODA):   **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **

2.3.7   When operated under the following conditions **

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (Height/Distance above/from start of TODA)   : **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.4   Landing Field Length       FAR certified dry landing field length (“LFL”)
at an Aircraft gross weight of ** at Sea Level pressure altitude will **.   2.5
  Speed       Level flight speed at an A350-800 XWB Aircraft gross weight of **
at a pressure altitude of ** using a thrust not exceeding maximum cruise thrust
will be **.   3   MISSION GUARANTEES

 

    ** Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 5 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.1 **

3.1.1   **

3.1.2 **
3.1.3 **

3.1.4   **

3.1.5 **

3.1.6   **   3.1.7   **

3.2 Mission fuel burn: **
3.3 Mission Payload: **

    **

3.3.1 **
3.3.2 **
3.3.3 **
3.3.4 **
3.3.5 **

3.3.6   **   3.3.7   **

3.4 Mission fuel burn: **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 6 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.5 Mission Payload: **

    **   3.5.1   **

3.5.2 **
3.5.3 **

3.5.4   **

3.5.5 **

3.5.6   **   3.5.7   **

3.6 Mission fuel burn: **
3.7 Mission Payload: **

3.7.1   **

3.7.2 **.
3.7.3 **

3.7.4   **

3.7.5 **

3.7.6   **   3.7.7   **

3.8 Mission fuel burn: **

    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 7 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.9 Mission Payload: **

    **

3.9.1 **
3.9.2 **
3.9.3 **

3.9.4**

3.9.5 **
3.9.6 **

3.9.7**

3.10 Mission fuel burn: **

**

3.11 Mission Payload: **

**

3.11.1**

3.11.2 **
3.11.3 **

3.11.4**

3.11.5 **

3.11.6**   3.11.7**

3.12 Mission fuel burn: **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 8 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.13 Mission Payload: **

3.13.1**

3.13.2 **
3.13.3 **

3.13.4**

3.13.5 **
3.13.6 **

3.13.7**

3.14 Mission fuel burn: **
3.15 Mission Payload: **

3.15.1**

3.15.2 **
3.15.3 **

3.15.4**

3.15.5 **

3.15.6**   3.15.7**

3.16 Mission fuel burn: **
3.17 Mission Payload: **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 9 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.17.1**

3.17.2 **
3.17.3 **

3.17.4**

3.17.5 **

3.17.6**   3.17.7**

3.18 Mission fuel burn: **
3.19 Mission Payload: **

3.19.1**

3.19.2 **
3.19.3 **
3.19.4 **
3.19.5 **

3.19.6**   3.19.7**

3.20 Mission fuel burn: **
3.21 Mission Payload: **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 10 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



3.21.1**

3.21.2 **
3.21.3 **

3.21.4**

3.21.5 **

3.21.6**   3.21.7**

3.22 Mission fuel burn: **

**

3.23 Mission Payload: **

**

3.23.1**

3.23.2 **
3.23.3 **

3.23.4**

3.23.5 **

3.23.6**   3.23.7**

3.24 Mission fuel burn: **
     **
3.25 **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 11 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



4         STRUCTURAL USABLE LOAD

    **

5         NOISE
5.1      Exterior Noise

    **

5.1.1    Noise Certification

    The A350-800 XWB powered by Trent XWB engines at a ** and a ** will **.

5.1.2    APU Noise

    The APU of the A350-800 XWB will comply with the noise limits as defined in
**.

5.2       Interior Noise
5.2.1    Interior Noise in Flight
5.2.1.1 Cockpit Noise
At a pressure altitude of ** and a true Mach number of **in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) will not exceed the
following values:

                      Guarantee    
 
  SPL dB(A)   **    
 
  SIL dB   **    

Noise levels will be measured at the Captain’s and First Officer’s seat position
at head level with normal cockpit air conditioning and ventilation in operation.
5.2.1.2 Cabin Noise
At a pressure altitude of ** and a true Mach number of **in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) will not exceed the
following values, considering leather seats are part of the cabin lay-out.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 12 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



                  Guarantee         (a 2 dB extra is accounted for leather seats
installation)
 
  SPL dB(A)   **
 
  SIL dB   **

Noise levels will be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area. Effects on noise
of Buyer furnished equipment and installations by or on behalf of the Buyer are
not covered by this guarantee. The noise levels are provided for leather seats.
6 EMISSIONS (for information only)
The Seller’s position is that the Propulsion Systems manufacturer directly
provides the Buyer with an aircraft engine emissions guarantee. Consequently the
following is a reminder (for information only) of the regulations the engine
will have to comply with during its certification.
The RR Trent XWB engines will have to meet the emission levels for Smoke as
defined in ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second Edition
effective 11th November 1993, section 2.2.2.
The RR Trent XWB engines will have to meet the emission levels for Unburned
Hydrocarbons (HC), Carbon Monoxide (CO) as defined in ICAO Annex 16, Volume II
‘Aircraft Engine Emissions’, Second Edition effective 11th November 1993,
section 2.3.2.
The RR Trent XWB engines will have to meet the emission levels for Oxides of
Nitrogen (NOx) as specified in the ICAO Annex 16, Volume II ‘Aircraft Engine
Emissions’, Second Edition effective 11th November 1993, Chapter 2.3.2d
(CAEP/6).
Engine emission data will be obtained and evaluated in accordance with the
requirements of the ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second
Edition effective 11th November 1993.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 13 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



7 GUARANTEE CONDITIONS

7.1   The performance and noise certification requirements for the Aircraft,
except where otherwise noted, will be as stated in Section 02 of the
Specification.   7.2   For the determination of FAR take-off and landing
performance a hard dry level runway surface with no runway strength limitations,
no line-up allowances, no obstacles, zero wind, atmosphere according to ISA,
except as otherwise noted, and the use of centre of gravity positions, speed
brakes, flaps, landing gear and engines in the conditions liable to provide the
best results will be assumed.   7.2.1   When establishing take-off and second
segment performance no air will be bled from the engines for cabin air
conditioning or anti-icing.   7.3   Climb, cruise and descent performance
associated with the Guarantees will include allowances for normal electrical
load and for normal engine air bleed and power extraction associated with cabin
differential pressure as defined in Section 21-30.31 of the Specification. Cabin
air conditioning management during performance demonstration as described in
Subparagraph 8.3 below may be such as to optimise the Aircraft performance while
meeting the normal air conditioning requirements defined above. Unless otherwise
stated no air will be bled from the engines for anti-icing.       Cruise
performance at 20,000 ft and above is based on an optimized centre of gravity
position.   7.4   The engines will be operated using not more than the engine
manufacturer’s maximum recommended outputs for take-off, maximum go-round,
maximum continuous, maximum climb and cruise for normal operation unless
otherwise stated.   7.5   Where applicable the Guarantees assume the use of an
approved fuel having a density of 6.7 lb per US gallon and a lower heating value
of 18,590 BTU per lb.   7.6   Speech Interference Level (SIL) is defined as the
arithmetic average of the sound pressure levels in the 1000, 2000 and 4000 Hz
octave bands. A-Weighted sound pressure level (dB(A)) is as defined in the
American National Standard Specification ANSI.4-1971.   7.7   All guaranteed
interior noise levels refer to an A350-800 XWB Aircraft with standard acoustic
insulation and an interior completely furnished. The effect of Buyer furnished
equipment other than leather passenger seats (leather seats or acoustically
equivalent) will be the responsibility of the Buyer (Remark: Standard seats tend
to decrease interior noise levels by 1-2 dB)   7.8   For purposes of the sound
levels guaranteed in Clause 5.2.1.2 of this Letter Agreement, the APU and air
conditioning system will be operating. Sound level measurements may be

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 14 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



    made at the prevailing ambient temperature with the air conditioning packs
controlled to approximate air conditioning machinery rotational speed
appropriate to an ambient temperature of 25C.

8 GUARANTEE COMPLIANCE

8.1   Compliance with the Guarantees will be demonstrated using operating
procedures and limitations in accordance with those defined by the certifying
Airworthiness Authority and by the Seller unless otherwise stated.   8.2  
Compliance with the take-off, second segment, en-route one engine inoperative,
approach climb and landing elements of the Guarantees will be demonstrated with
reference to the approved Flight Manual.   8.3   Compliance with those parts of
the Guarantees defined in paragraph 2 and 3 above not covered by the
requirements of the certifying Airworthiness Authority will be demonstrated by
calculation based on data obtained during flight tests conducted on one (or
more, at the Seller’s discretion) aircraft of the same aerodynamic configuration
as the Aircraft and incorporated in the In-Flight Performance Program and data
bases (the “IFP”) appropriate to the Aircraft.   8.4   Compliance with the
Structure Usable Load guarantee defined in Paragraph 4 will be demonstrated with
reference to a weight compliance report.   8.5   The approved A350-800 XWB
Aircraft flight manual will be used to demonstrate compliance with the
guarantees of certification noise levels.   8.6   Compliance with the APU noise
and interior noise guarantees will be demonstrated with reference to noise
surveys conducted on one (or more, at the Seller’s discretion) A350-800 XWB
Aircraft of an acoustically equivalent standard to those A350-800 XWB Aircraft
purchased by the Buyer.   8.7   Data derived from flight tests and noise surveys
will be adjusted as required using conventional methods of correction,
interpolation or extrapolation in accordance with established aeronautical
practices to show compliance with the Guarantees.   8.8   Compliance with the
Guarantees is not contingent on engine performance defined in the engine
manufacturer’s specification.   8.9   The Seller undertakes to furnish the Buyer
with a report or reports demonstrating compliance with the Guarantees at, or as
soon as possible after, the delivery of each of the A350-800 XWB Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 15 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



9 ADJUSTMENT OF GUARANTEES

9.1   In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“rule change”) by any governmental agency
made subsequent to the date of the Agreement and such rule change affects the
Aircraft configuration or performance or both required to obtain certification
the Guarantees will be appropriately modified to reflect the effect of any such
change.   9.2   The Guarantees apply to the Aircraft as described in paragraph 1
of this Letter Agreement and may be adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A350-800 XWB Aircraft

10 EXCLUSIVE GUARANTEES
The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.
11 **
12. ASSIGNMENT
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.
13. COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 16 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir   By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



APPENDIX A to Letter Agreement No. 8-1.B

    **

 

  **   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement EXECUTION  
LA 8-1.B — 18 of 18
PRIVILEGED AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LETTER AGREEMENT NO. 8-2.A
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      A350-900 XWB PERFORMANCE GUARANTEES (SUMMER)
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 XWB Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A350-900 XWB Aircraft, under
the terms and conditions set forth in said Agreement. The Buyer and the Seller
have agreed to set forth in this Letter Agreement No. 8-2.A (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
A350-900XWB Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 1 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1   AIRCRAFT CONFIGURATION   1.1   The Guarantees defined below are applicable
to the A350-900 XWB Aircraft powered by Rolls Royce Trent XWB engines, as
described in the Standard Specification ** and in the Aircraft Description
Document **, herein after referred as “the Specification” without taking into
account any further changes thereto as provided in the Agreement.   2  
GUARANTEED PERFORMANCE   2.1   Take-off Field Length       FAR take-off field
length (“TOFL”) at an Aircraft gross weight of ** at the start of Take-Off
Distance Available (TODA) at Sea Level pressure altitude in ** conditions will
be **   2.2   Second Segment Climb       The Aircraft will meet FAR 25
regulations for one engine inoperative climb after take-off, undercarriage
retracted, at a weight corresponding to the stated weight at the start of ground
run, at the altitude and temperature, and in the configuration of flap angle and
safety speed required to comply with the performance guaranteed in paragraph 2.1
and 2.3.   2.3   Take-off Weight   2.3.1   When operated under the following
conditions (**)

         
Pressure altitude
    * *
Ambient temperature
    * *
Take-off run available
    * *
Take-off distance available
    * *
Accelerate-stop distance available
    * *
Slope
    * *
Wind
    * *
Line-up allowance TOD
    * *
Line-up allowance ASD
    * *
Obstacles (Height/Distance above/from start of TODA)
    : * *
 
    * *
 
    * *
 
    * *
 
    * *
 
    * *
 
    * *
 
    * *
 
    * *
 
    * *

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 2 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **

2.3.2   When operated under the following conditions (**)

         
Pressure altitude
Ambient temperature
Take-off run available
Take-off distance available
  **
**
**
**    
Accelerate-stop distance available
  **    
Slope
  **    
Wind
  **    
Line-up allowance TOD
  **    
Line-up allowance ASD
  **    
Obstacles (Height/Distance above/from end of TODA):
  **    
 
  **
**
**    
 
  **    
 
  **    

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.3.3   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from end of TODA):
   
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
**

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 3 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.       Note: This guarantee is based on an adapted take-off
rating

2.3.4   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **.

2.3.5   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
**
**
**
**
**

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 4 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **

2.3.6   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **       Note: This guarantee is based on an adapted take-off
rating

2.3.7   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA)
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 5 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.4   Landing Field Length       FAR certified dry landing field length (“LFL”)
at an Aircraft gross weight of ** at Sea Level pressure altitude
will **   2.5   Speed       Level flight speed at an A350-900 XWB Aircraft gross
weight of ** at a pressure altitude of ** using a thrust not exceeding maximum
cruise thrust will be **   3   MISSION GUARANTEES   3.1   Mission Payload: **  
    **   3.1.1   **   3.1.2   **   3.1.3   **

3.1.4   **

3.1.5   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 6 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.1.6   **   3.1.7   **

3.2   Mission fuel burn: **       **   3.3   Mission Payload: **       **  
3.3.1   **   3.3.2   **

3.3.3   **   3.3.4   **   3.3.5   **

3.3.6   **   3.3.7   **

3.4   Mission fuel burn: **       **   3.5   Mission Payload: **       **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 7 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.5.1   **

3.5.2   **   3.5.3   **   3.5.4   **   3.5.5   **

3.5.6   **   3.5.7   **

3.6   Mission fuel burn: **       **

3.7   Mission Payload: **       **

3.7.1   **

3.7.2   **   3.7.3   **

3.7.4   **

3.7.5   **

3.7.6   **   3.7.7   **

3.8   Mission fuel burn: **       **   3.9   Mission Payload: **       **

3.9.1   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 8 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.9.2   **   3.9.3   **

3.9.4   **

3.9.5   **

3.9.6   **   3.9.7   **

3.10   Mission fuel burn: **       **   3.11   Mission Payload: **       **

3.11.1   **

3.11.2   **

3.11.3   **

3.11.4   **   3.11.5   **   3.11.6   **   3.11.7   **

3.12   Mission fuel burn: **

**

3.13   Mission Payload: **

**

3.13.1   **   3.13.2   **   3.13.3   **

3.13.4   **

3.13.5   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 9 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.13.6   **   3.13.7   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 10 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.14   Mission fuel burn: **

**

3.15   Mission Payload: **

**

3.15.1   **

3.15.2   **   3.15.3   **

3.15.4   **

3.15.5   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 11 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.15.6   **   3.15.7   **

3.16   Mission fuel burn: **

**

3.17   Mission Payload: **

**

3.17.1   **

3.17.2   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 12 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.17.3   **

3.17.4   **

3.17.5   **

3.17.6   **

3.17.7   **

3.18   Mission fuel burn: **

**
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 13 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.19   Mission Payload: **       **

3.19.1   **

3.19.2   **   3.19.3   **

3.19.4   **

3.19.5   **

3.19.6   **

3.19.7   **   3.20   Mission fuel burn: **       **   3.21   Mission Payload: **

**

3.21.1   **

3.21.2   **   3.21.3   **

3.21.4   **

3.21.5   **

3.21.6   **   3.21.7   **

3.22   Mission fuel burn: **

**

3.23   Mission Payload: **

**
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 14 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.23.1   **

3.23.2   **

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 15 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.23.3   **

3.23.4   **

3.23.5   **

3.23.6   **   3.23.7   **

3.24   Mission fuel burn: **

**

3.25   **

  a)   **     b)   **

4   STRUCTURAL USABLE LOAD

**

5   NOISE

5.1   Exterior Noise       **

5.1.1   Noise Certification       The A350-900 XWB powered by Trent XWB engines
at a ** and a ** will **   5.1.2   APU Noise       The APU of the A350-900 XWB
will comply with the noise limits as defined in ICAO Annex 16, Vol. 1,
Chapter 9, Attachment C, third edition, effective 11th November 1993.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 16 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.2   Interior Noise   5.2.1   Interior Noise in Flight   5.2.1.1   Cockpit
Noise       At a pressure altitude of ** and a true Mach number ** in straight
and level flight in still air under ISA conditions, the guaranteed A-weighted
Sound Pressure Level (SPL) and the Speech Interference Level (SIL) will not
exceed the following values:

              Guarantee
SPL dB(A)
    * *
SIL dB
    * *

    Noise levels will be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.

5.2.1.2   Cabin Noise       At a pressure altitude of ** and a true Mach number
** in straight and level flight in still air under ISA conditions, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) will not exceed the following values, considering leather seats are
part of the cabin lay-out.

              Guarantee     (a 2 dB extra is accounted for leather seats
installation)
SPL dB(A)
    * *
SIL dB
    * *

    Noise levels will be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.
Effects on noise of Buyer furnished equipment and installations by or on behalf
of the Buyer are not covered by this guarantee. The noise levels are provided
for leather seats.

6   EMISSIONS (for information only)       Seller position is that the Engine
Manufacturer directly provides BUYER with an aircraft engine emissions
guarantee. Consequently the following is a reminder (for information only) of
the regulations the engine will have to comply with during its certification.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 17 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The RR Trent XWB engines will have to meet the emission levels for Smoke as
defined in ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second Edition
effective 11th November 1993, section 2.2.2.       The RR Trent XWB engines will
have to meet the emission levels for Unburned Hydrocarbons (HC), Carbon Monoxide
(CO) as defined in ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second
Edition effective 11th November 1993, section 2.3.2.       The RR Trent XWB
engines will have to meet the emission levels for Oxides of Nitrogen (NOx) as
specified in the ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second
Edition effective 11th November 1993, Chapter 2.3.2d (CAEP/6).       Engine
emission data will be obtained and evaluated in accordance with the requirements
of the ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second Edition
effective 11th November 1993.   7   GUARANTEE CONDITIONS   7.1   The performance
and noise certification requirements for the Aircraft, except where otherwise
noted, will be as stated in Section 02 of the Specification.   7.2   For the
determination of FAR take-off and landing performance a hard dry level runway
surface with no runway strength limitations, no line-up allowances, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise noted,
and the use of centre of gravity positions, speed brakes, flaps, landing gear
and engines in the conditions liable to provide the best results will be
assumed.   7.2.1   When establishing take-off and second segment performance no
air will be bled from the engines for cabin air conditioning or anti-icing.  
7.2.2   The guarantees provided in paragraphs 2.3.3, 2.3.6, 3.7, 3.8, 3.13,
3.14, 3.21 and 3.22 assume the use of a Trent XWB engine with adapted take-off
rating providing enhanced hot day thrust.   7.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the
Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 8.3 below may be such as to optimise
the Aircraft performance while meeting the normal air conditioning requirements
defined above. Unless otherwise stated no air will be bled from the engines for
anti-icing.       Cruise performance at 20,000 ft and above is based on an
optimized centre of gravity position.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 18 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.4   The engines will be operated using not more than the engine manufacturer’s
maximum recommended outputs for take-off, maximum go-round, maximum continuous,
maximum climb and cruise for normal operation unless otherwise stated.   7.5  
Where applicable the Guarantees assume the use of an approved fuel having a
density of 6.7 lb per US gallon and a lower heating value of 18,590 BTU per lb.
  7.6   Speech Interference Level (SIL) is defined as the arithmetic average of
the sound pressure levels in the 1000, 2000 and 4000 Hz octave bands. A-Weighted
sound pressure level (dB(A)) is as defined in the American National Standard
Specification ANSI.4-1971.   7.7   All guaranteed interior noise levels refer to
an A350-900 XWB Aircraft with standard acoustic insulation and an interior
completely furnished. The effect of Buyer furnished equipment other than leather
passenger seats (leather seats or acoustically equivalent) will be the
responsibility of the Buyer (Remark: Standard seats tend to decrease interior
noise levels by 1-2 dB)   7.8   For purposes of the sound levels guaranteed in
Clause 5.2.1.2 of this Letter Agreement, the APU and air conditioning system
will be operating. Sound level measurements may be made at the prevailing
ambient temperature with the air conditioning packs controlled to approximate
air conditioning machinery rotational speed appropriate to an ambient
temperature of 25C.   8   GUARANTEE COMPLIANCE   8.1   Compliance with the
Guarantees will be demonstrated using operating procedures and limitations in
accordance with those defined by the certifying Airworthiness Authority and by
the Seller unless otherwise stated.   8.2   Compliance with the take-off, second
segment, en-route one engine inoperative, approach climb and landing elements of
the Guarantees will be demonstrated with reference to the approved Flight
Manual.   8.3   Compliance with those parts of the Guarantees defined in
paragraph 2 and 3 above not covered by the requirements of the certifying
Airworthiness Authority will be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) aircraft of the same aerodynamic configuration as the Aircraft and
incorporated in the In-Flight Performance Program and data bases (“the IFP”)
appropriate to the Aircraft.   8.4   Compliance with the Structure Usable Load
guarantee defined in Paragraph 4 will be demonstrated with reference to a weight
compliance report.   8.5   The approved A350-900 XWB Aircraft flight manual will
be used to demonstrate compliance with the guarantees of certification noise
levels.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A350 XWB Purchase Agreement
  LA 8-2.A — 19 of 23
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



8.6   Compliance with the APU noise and interior noise guarantees will be
demonstrated with reference to noise surveys conducted on one (or more, at the
Seller’s discretion) A350-900 XWB Aircraft of an acoustically equivalent
standard to those A350-900 XWB Aircraft purchased by the Buyer.   8.7   Data
derived from flight tests and noise surveys will be adjusted as required using
conventional methods of correction, interpolation or extrapolation in accordance
with established aeronautical practices to show compliance with the Guarantees.
  8.8   Compliance with the Guarantees is not contingent on engine performance
defined in the engine manufacturer’s specification.   8.9   The Seller
undertakes to furnish the Buyer with a report or reports demonstrating
compliance with the Guarantees at, or as soon as possible after, the delivery of
each of the A350-900 XWB Aircraft.   9   ADJUSTMENT OF GUARANTEES   9.1   In the
event of any change to any law, governmental regulation or requirement or
interpretation thereof (“rule change”) by any governmental agency made
subsequent to the date of the Agreement and such rule change affects the
Aircraft configuration or performance or both required to obtain certification
the Guarantees will be appropriately modified to reflect the effect of any such
change.   9.2   The Guarantees apply to the Aircraft as described in paragraph 1
of this Letter Agreement and may be adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A350-900 XWB Aircraft

10   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A350 XWB Purchase Agreement   LA 8-2.A –
20 of 23 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



11   **   11.2   **   11.3   **   12.   ASSIGNMENT       Except as set forth in
Clause 20.2 of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without prior written consent of the Seller and any attempted assignment
or transfer in contravention of the provisions of this sentence will be void and
of no force and effect.   13.   COUNTERPARTS       This Letter Agreement may be
signed in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one same instrument.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A350 XWB Purchase Agreement   LA 8-2.A –
21 of 23 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A350 XWB Purchase Agreement   LA 8-2.A –
22 of 23 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to Letter Agreement 8-2.A (A350-900 XWB Aircraft)

1.   **   2.   **   3.   **

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A350 XWB Purchase Agreement   LA 8-2.A –
23 of 23 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8-2.B
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      A350-900 XWB PERFORMANCE GUARANTEES (WINTER)
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 XWB Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A350-900 XWB Aircraft, under
the terms and conditions set forth in said Agreement. The Buyer and the Seller
have agreed to set forth in this Letter Agreement No. 8-2.B (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
A350-900XWB Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 1 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1   AIRCRAFT CONFIGURATION   1.1   The Guarantees defined below are applicable
to the A350-900 XWB Aircraft powered by Rolls Royce Trent XWB engines, as
described in the Standard Specification ** and in the Aircraft Description
Document **, herein after referred as “the Specification” without taking into
account any further changes thereto as provided in the Agreement.   2  
GUARANTEED PERFORMANCE   2.1   Take-off Field Length       FAR take-off field
length (“TOFL”) at an Aircraft gross weight of ** at the start of Take-Off
Distance Available (TODA) at Sea Level pressure altitude in ** conditions will
be **   2.2   Second Segment Climb       The Aircraft will meet FAR 25
regulations for one engine inoperative climb after take-off, undercarriage
retracted, at a weight corresponding to the stated weight at the start of ground
run, at the altitude and temperature, and in the configuration of flap angle and
safety speed required to comply with the performance guaranteed in paragraph 2.1
and 2.3.   2.3   Take-off Weight   2.3.1   When operated under the following
conditions (**)

       
Pressure altitude
    **
Ambient temperature
    **
Take-off run available
    **
Take-off distance available
    **
Accelerate-stop distance available
    **
Slope
    **
Wind
    **
Line-up allowance TOD
    **
Line-up allowance ASD
    **
Obstacles (Height/Distance above/from start of TODA)
  :  **
 
    **
 
    **
 
    **
 
    **
 
    **
 
    **
 
    **
 
    **
 
    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 2 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **

2.3.2   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from end of TODA):
  **
 
  **
 
  **
 
  **
 
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **   2.3.3   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from end of TODA):
   
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **   2.3.4   When operated under the following conditions (**)

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 3 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **   2.3.5   When operated under the following conditions **

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 4 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available will **   2.3.6   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
Slope
  **
**
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **   2.3.7   When operated under the following conditions (**)

     
Pressure altitude
  **
Ambient temperature
  **
Take-off run available
  **
Take-off distance available
  **
Accelerate-stop distance available
  **
Slope
  **
Wind
  **
Line-up allowance TOD
  **
Line-up allowance ASD
  **
Obstacles (Height/Distance above/from start of TODA):
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available will **   2.4   Landing Field Length       FAR certified dry landing
field length (“LFL”) at an Aircraft gross weight of ** at Sea Level pressure
altitude
will **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 5 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.5   Speed       Level flight speed at an A350-900 XWB Aircraft gross weight of
** at a pressure altitude of ** conditions using a thrust not exceeding maximum
cruise thrust will be **   3   MISSION GUARANTEES   3.1   Mission Payload: **  
    **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 6 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.2   Mission fuel burn: **       **   3.3   Mission Payload: **

**

3.4   Mission fuel burn: **       **   3.5   Mission Payload: **   **    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 7 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.6   Mission fuel burn: **

**

3.7   Mission Payload: **

**

3.8   Mission fuel burn: **       **   3.9   Mission Payload: **       **

3.10   Mission fuel burn: **

**

3.11   Mission Payload: **   3.12   Mission fuel burn: **

**

3.13   Mission Payload: **

**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B – 8 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.14   Mission fuel burn: **

**

3.15   Mission Payload: **

**

3.16   Mission fuel burn: **

**

3.17   Mission Payload: **       **   3.18   Mission fuel burn: **

**

3.19   Mission Payload: **       **   3.20   Mission fuel burn: **       **  
3.21   Mission Payload: **       **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 9 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.22   Mission fuel burn: **       **   3.23   Mission Payload: **       **  
3.24   Mission fuel burn: **       **

4   STRUCTURAL USABLE LOAD

**

5   NOISE   5.1   Exterior Noise

**

5.1.1   Noise Certification       The A350-900 XWB powered by Trent XWB engines
at ** and ** will **   5.1.2   APU Noise       The APU of the A350-900 XWB will
comply with the noise limits as defined in ICAO Annex 16, Vol. 1, Chapter 9,
Attachment C, third edition, effective 11th November 1993.   5.2   Interior
Noise   5.2.1   Interior Noise in Flight   5.2.1.1   Cockpit Noise       At a
pressure altitude of ** and a true Mach number of ** in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) will not exceed the
following values:

          Guarantee
SPL dB(A)
  **
SIL dB
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 10 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    Noise levels will be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   5.2.1.2   Cabin Noise       At a pressure altitude of ** and a true
Mach number of ** in straight and level flight in still air under ISA
conditions, the guaranteed A-weighted Sound Pressure Level (SPL) and the Speech
Interference Level (SIL) will not exceed the following values, considering
leather seats are part of the cabin lay-out.

          Guarantee     (a 2 dB extra is accounted for leather seats
installation)
SPL dB(A)
  **
SIL dB
  **

    Noise levels will be measured at a height of 40 inches above the passenger
compartment floor on the aisle center lines in the passenger seated area.
Effects on noise of Buyer furnished equipment and installations by or on behalf
of the Buyer are not covered by this guarantee. The noise levels are provided
for leather seats.   6   EMISSIONS (for information only)       Seller position
is that the Engine Manufacturer directly provides BUYER with an aircraft engine
emissions guarantee. Consequently the following is a reminder (for information
only) of the regulations the engine will have to comply with during its
certification.       The RR Trent XWB engines will have to meet the emission
levels for Smoke as defined in ICAO Annex 16, Volume II ‘Aircraft Engine
Emissions’, Second Edition effective 11th November 1993, section 2.2.2.      
The RR Trent XWB engines will have to meet the emission levels for Unburned
Hydrocarbons (HC), Carbon Monoxide (CO) as defined in ICAO Annex 16, Volume II
‘Aircraft Engine Emissions’, Second Edition effective 11th November 1993,
section 2.3.2.       The RR Trent XWB engines will have to meet the emission
levels for Oxides of Nitrogen (NOx) as specified in the ICAO Annex 16, Volume II
‘Aircraft Engine Emissions’, Second Edition effective 11th November 1993,
Chapter 2.3.2d (CAEP/6).
Engine emission data will be obtained and evaluated in accordance with the
requirements of the ICAO Annex 16, Volume II ‘Aircraft Engine Emissions’, Second
Edition effective 11th November 1993.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated A350 Purchase Agreement   LA 8-2.B – 11 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7   GUARANTEE CONDITIONS   7.1   The performance and noise certification
requirements for the Aircraft, except where otherwise noted, will be as stated
in Section 02 of the Specification.   7.2   For the determination of FAR
take-off and landing performance a hard dry level runway surface with no runway
strength limitations, no line-up allowances, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted, and the use of centre of gravity
positions, speed brakes, flaps, landing gear and engines in the conditions
liable to provide the best results will be assumed.   7.2.1   When establishing
take-off and second segment performance no air will be bled from the engines for
cabin air conditioning or anti-icing.   7.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the
Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 8.3 below may be such as to optimise
the Aircraft performance while meeting the normal air conditioning requirements
defined above. Unless otherwise stated no air will be bled from the engines for
anti-icing.       Cruise performance at 20,000 ft and above is based on an
optimized centre of gravity position.   7.4   The engines will be operated using
not more than the engine manufacturer’s maximum recommended outputs for
take-off, maximum go-round, maximum continuous, maximum climb and cruise for
normal operation unless otherwise stated.   7.5   Where applicable the
Guarantees assume the use of an approved fuel having a density of 6.7 lb per US
gallon and a lower heating value of 18,590 BTU per lb.   7.6   Speech
Interference Level (SIL) is defined as the arithmetic average of the sound
pressure levels in the 1000, 2000 and 4000 Hz octave bands. A-Weighted sound
pressure level (dB(A)) is as defined in the American National Standard
Specification ANSI.4-1971.   7.7   All guaranteed interior noise levels refer to
an A350-900 XWB Aircraft with standard acoustic insulation and an interior
completely furnished. The effect of Buyer furnished equipment other than leather
passenger seats (leather seats or acoustically equivalent) will be the
responsibility of the Buyer (Remark: Standard seats tend to decrease interior
noise levels by 1-2 dB)   7.8   For purposes of the sound levels guaranteed in
Clause 5.2.1.2 of this Letter Agreement, the APU and air conditioning system
will be operating. Sound level measurements may be made at the prevailing
ambient temperature with the air conditioning packs controlled to approximate
air conditioning machinery rotational speed appropriate to an ambient
temperature of 25C.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 12 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



8   GUARANTEE COMPLIANCE   8.1   Compliance with the Guarantees will be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying Airworthiness Authority and by the Seller unless
otherwise stated.   8.2   Compliance with the take-off, second segment, en-route
one engine inoperative, approach climb and landing elements of the Guarantees
will be demonstrated with reference to the approved Flight Manual.   8.3  
Compliance with those parts of the Guarantees defined in paragraph 2 and 3 above
not covered by the requirements of the certifying Airworthiness Authority will
be demonstrated by calculation based on data obtained during flight tests
conducted on one (or more, at the Seller’s discretion) aircraft of the same
aerodynamic configuration as the Aircraft and incorporated in the In-Flight
Performance Program and data bases (“the IFP”) appropriate to the Aircraft.  
8.4   Compliance with the Structure Usable Load guarantee defined in Paragraph 4
will be demonstrated with reference to a weight compliance report.   8.5   The
approved A350-900 XWB Aircraft flight manual will be used to demonstrate
compliance with the guarantees of certification noise levels.   8.6   Compliance
with the APU noise and interior noise guarantees will be demonstrated with
reference to noise surveys conducted on one (or more, at the Seller’s
discretion) A350-900 XWB Aircraft of an acoustically equivalent standard to
those A350-900 XWB Aircraft purchased by the Buyer.   8.7   Data derived from
flight tests and noise surveys will be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Guarantees.   8.8
  Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   8.9   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at, or as soon as possible after, the delivery of each of the
A350-900 XWB Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 13 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



9   ADJUSTMENT OF GUARANTEES   9.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“rule change”)
by any governmental agency made subsequent to the date of the Agreement and such
rule change affects the Aircraft configuration or performance or both required
to obtain certification the Guarantees will be appropriately modified to reflect
the effect of any such change.   9.2   The Guarantees apply to the Aircraft as
described in paragraph 1 of this Letter Agreement and may be adjusted in the
event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A350-900 XWB Aircraft

10   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.   11   **   12.   ASSIGNMENT       Except as set forth in Clause 20.2
of the Agreement, this Letter Agreement and the rights and obligations of the
Buyer hereunder will not be assigned or transferred in any manner without prior
written consent of the Seller and any attempted assignment or transfer in
contravention of the provisions of this sentence will be void and of no force
and effect.   13.   COUNTERPARTS       This Letter Agreement may be signed in
any number of separate counterparts. Each counterpart, when signed and delivered
(including counterparts delivered by facsimile transmission), will be an
original, and the counterparts will together constitute one same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 14 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



 
If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 15 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to Letter Agreement No. 8-2.B (A350-900 XWB Aircraft)

1.   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated A350 Purchase Agreement   LA 8-2.B — 16 of 16
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 9
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 9 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 9 — 1
of 4 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.   LEASED AIRCRAFT

**

2.   EXCUSABLE DELAY AND TOTAL LOSS       **

3.   TERMINATION

3.1   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 9 — 2
of 4 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.2   Paragraph 21.2(1)(i) of the Agreement is amended to read as follows
between the “QUOTE” and “UNQUOTE”       QUOTE

  (i)   **

    UNQUOTE

3.3   The paragraphs numbered 1 through 6 in Clause 21.2 (2) (A) of the
Agreement are hereby superseded and replaced by the following text between the
“QUOTE” and “UNQUOTE”:       QUOTE

**

    UNQUOTE

4.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 4 will be void and of no force or effect.   5.  
COUNTERPARTS       This Letter Agreement may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 9 — 3
of 4 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                    By:   /s/ Thomas T. Weir   By:   /s/ John J. Leahy          
           
 
  Name: Thomas T. Weir       Name:   John J. Leahy    
 
  Title: Vice President and Treasurer       Title:   Chief Operating Officer
Customers    

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 9
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 10
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 10 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 10 — 1
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

3.   ASSIGNMENT

Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Letter Agreement will be void and of no force or effect.
4. COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 10 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                    By:   /s/ Thomas T. Weir   By:   /s/ John J. Leahy          
           
 
  Name: Thomas T. Weir       Name:   John J. Leahy    
 
  Title: Vice President and Treasurer       Title:   Chief Operating Officer
Customers    

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 10
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 11
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 11 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 11 — 1
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



       **
12 ASSIGNMENT
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.
13 COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 11 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                    By:   /s/ Thomas T. Weir   By:   /s/ John J. Leahy          
           
 
  Name: Thomas T. Weir       Name:   John J. Leahy    
 
  Title: Vice President and Treasurer       Title:   Chief Operating Officer
Customers    

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 11
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 12
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A350-800 XWB aircraft (the
“Aircraft”), under the terms and conditions set forth in said Agreement. The
Buyer and the Seller have agreed to set forth in this Letter Agreement No. 12
(the “Letter Agreement”) certain additional terms and conditions regarding the
sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 12 — 1
of 5 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1 PREAMBLE

1.1   AIRCRAFT CONFIGURATION

The guarantee set forth in this Letter Agreement is applicable to the A350-800
XWB Aircraft powered by Rolls Royce Trent XWB engines, as described in the
Standard Specification **and in the Aircraft Description Document ** hereinafter
referred as the “Specification” without taking into account any further changes
thereto as provided in the Agreement.
**
8 TERMINATION

8.1   This Letter Agreement and the obligations of the Seller hereunder will
terminate **after the first revenue flight of the first Aircraft delivered to
the Buyer.

**
9**
10     **
11 ASSIGNMENT
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.
12 COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 12 — 2
of 5 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                    By:   /s/ Thomas T. Weir   By:   /s/ John J. Leahy          
           
 
  Name: Thomas T. Weir       Name:   John J. Leahy    
 
  Title: Vice President and Treasurer       Title:   Chief Operating Officer
Customers    

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 12
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 12
PERFORMANCE MONITORING METHOD
**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 12 — 4
of 5 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX B TO LETTER AGREEMENT NO. 12
Planning for the delivery of the A350-800/Trent XWB 75,000 lb aircraft:

          Scheduled Delivery Quarter   Year   Quantity
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 12 — 5
of 5 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 13
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A350 XWB Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A350-800 XWB aircraft
(“A350-800 XWB Aircraft”) and A350-900 XWB aircraft (“A350-900 XWB Aircraft”),
(the A350-800 XWB Aircraft and A350-900 XWB Aircraft together, the “A350 XWB
Aircraft”), under the terms and conditions set forth in said Agreement. The
Buyer and the Seller have agreed to set forth in this Letter Agreement No. 13
(the “Letter Agreement”) certain additional terms and conditions regarding the
sale of the A350 XWB Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13 — 1
of 7 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**
17. ASSIGNMENT
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
paragraph will be void and of no force or effect.
18. COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13 — 2
of 7 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                    By:   /s/ Thomas T. Weir   By:   /s/ John J. Leahy          
           
 
  Name: Thomas T. Weir       Name:   John J. Leahy    
 
  Title: Vice President and Treasurer       Title:   Chief Operating Officer
Customers    

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX 1 TO LETTER AGREEMENT NO. 13 — MAINTENANCE COST GUARANTEE
The following systems are covered by the Maintenance Cost Guarantee:
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13 — 4
of 7 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX 1 TO LETTER AGREEMENT NO. 13 — MAINTENANCE COST GUARANTEE
**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13 — 5
of 7 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX 2 TO LETTER AGREEMENT NO. 13 — MAINTENANCE COST GUARANTEE
**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13 — 6
of 7 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX 3 TO LETTER AGREEMENT NO. 13 — MAINTENANCE COST GUARANTEE
**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 13 — 7
of 7 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 14
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of even date
herewith, (the “Agreement”) which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 14 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 14 — 1
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1. **
5. ASSIGNMENT
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Letter Agreement will be void and of no force or effect.
6. COUNTERPARTS
This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 14 — 2
of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                    By:   /s/ Thomas T. Weir   By:   /s/ John J. Leahy          
           
 
  Name: Thomas T. Weir       Name:   John J. Leahy    
 
  Title: Vice President and Treasurer       Title:   Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A350 XWB Purchase Agreement   LA 14
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 